
	

113 S1034 IS: National Defense Authorization Act for Fiscal Year 2014
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1034
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Levin (for himself
			 and Mr. Inhofe) (by request) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize appropriations for fiscal year 2014 for
		  military activities of the Department of Defense and for military construction,
		  to prescribe military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Defense Authorization Act
			 for Fiscal Year 2014.
		2.Organization of
			 Act into divisions; table of contents
			(a)DivisionsThis
			 Act is organized into two divisions as follows:
				(1)Division
			 ADepartment of Defense Authorizations.
				(2)Division
			 BMilitary Construction Authorizations.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Organization of Act into divisions; table of
				contents.
					DIVISION A—Department of Defense authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of appropriations
					Sec. 101. Army.
					Sec. 102. Navy and Marine Corps.
					Sec. 103. Air Force.
					Sec. 104. Defense-wide activities.
					Sec. 105. Defense Production Act purchases.
					Subtitle B—Specific programs
					Sec. 111. Multiyear procurement authority for E–2D aircraft
				program.
					Sec. 112. Modification to cost cap for CVN–78 aircraft
				carrier.
					Sec. 113. Clarification of limitations on retirement of B–52
				bomber aircraft.
					Sec. 114. Repeal of limitation on retirement of KC–135E
				aircraft.
					Sec. 115. Multiyear procurement authority for C–130J aircraft
				program.
					TITLE II—Research, development, test, and evaluation
					Sec. 201. Authorization of appropriations.
					Sec. 202. Five-year extension of pilot program to include
				technology protection features during research and development of certain
				defense systems.
					TITLE III—Operation and maintenance
					Subtitle A—Authorization of appropriations
					Sec. 301. Operation and maintenance funding.
					Subtitle B—Program matters
					Sec. 311. Extension of authority of Secretary of Transportation
				to issue non-premium aviation insurance.
					Sec. 312. Five-year reauthorization of Vessel War Risk
				Insurance program.
					Sec. 313. Repeal of provision of law relating to acquisition
				policy when Department of Defense is obtaining carriage by vessel.
					Sec. 314. Revision to requirement for annual submission of
				information regarding information technology capital assets.
					Sec. 315. Authorized expenses in connection with humanitarian
				and civic assistance activities provided in conjunction with military
				operations.
					Sec. 316. Authority to utilize concession contracts at Army
				national cemeteries.
					Sec. 317. Five-year reauthorization of authority to provide
				certain other agencies the Department of Defense reimbursement
				rate.
					Sec. 318. Southern Sea Otter Military Readiness
				Areas.
					TITLE IV—Military personnel authorizations
					Subtitle A—Active forces
					Sec. 401. End strengths for active forces.
					Subtitle B—Reserve forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for Reserves on active duty in support
				of the Reserves.
					Sec. 413. End strengths for military technicians (dual
				status).
					Sec. 414. Fiscal year 2014 limitation on number of non-dual
				status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be
				on active duty for operational support.
					Subtitle C—Authorization of appropriations
					Sec. 421. Military personnel.
					TITLE V—Military personnel authorizations
					Subtitle A—Officer personnel policy
					Sec. 501. Information to be provided to boards considering
				officers for selective early removal from the reserve active-status
				list.
					Subtitle B—Reserve component management
					Sec. 511. Removal of restrictions on the transfer of officers
				to the inactive National Guard.
					Sec. 512. Pilot program to allow establishment of active status
				and inactive status lists of members in the inactive National
				Guard.
					Sec. 513. Forum for processing of complaints of wrongful
				discrimination by National Guard military technicians (dual
				status).
					Sec. 514. Authority for increase in number of Air Force Reserve
				military technicians (dual status) who may be assigned to positions outside Air
				Force Reserve unit program.
					Subtitle C—Education and training
					Sec. 521. Extension of educational assistance for members of
				the Selective Reserve who are involuntarily separated.
					Sec. 522. Authority for joint professional military education
				Phase II instruction and credit to be offered and awarded through the senior
				level course of the School of Advanced Military Studies of the United States
				Army Command and General Staff College.
					Sec. 523. Modification of eligibility for associate degree
				programs under the Community College of the Air Force.
					Subtitle D—Administrative Procedure
					Sec. 531. Procedures for judicial review of military personnel
				decisions relating to correction of military records.
					Subtitle E—Decorations and Awards
					Sec. 541. Repeal of limitation on number of medals of honor
				that may be awarded to a member of the Armed Forces.
					Sec. 542. Standardization of time-limits for recommending and
				awarding a medal of honor, service cross, or distinguished-service medal across
				the Armed Forces.
					Sec. 543. Recodification and revision of Army, Navy, Air Force,
				and Coast Guard Medal of Honor Roll.
					Subtitle F—Other Matters
					Sec. 551. Authority to provide certain expenses for care and
				disposition of human remains that were retained by the Department of Defense
				for forensic pathology investigation.
					Sec. 552. Expansion of privileged information provision to
				debriefing reports of certain recovered persons who were never placed in a
				missing status.
					Sec. 553. Additional requirements for accounting for members of
				the Armed Forces and Department of Defense civilian employees listed as
				missing.
					Sec. 554. Family support programs for immediate family members
				of special operations forces members.
					Sec. 555. Limitation on authority of convening authority to
				review findings of a court-martial.
					Sec. 556. Revision to certain definitions relating to families
				of servicemembers for purposes of family and medical leave.
					Sec. 557. Enhanced role for department of justice under
				military lending act.
					TITLE VI—Compensation and other personnel benefits
					Subtitle A—Pay and Allowances
					Sec. 601. Increase in military basic pay for fiscal year
				2014.
					Sec. 602. Extension of temporary Army authority to provide
				additional recruitment incentives.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain expiring bonus and
				special pay authorities.
					Subtitle C—Disability, Retired Pay, and Survivor
				Benefits
					Sec. 621. Overpayments of division of pay as a result of
				retroactive change in disposable retired pay.
					Sec. 622. Reinstatement of temporary special retirement
				qualification authority for members of the Selected Reserve of the reserve
				components of the Air Force with 15 years of qualifying service.
					TITLE VII—Health care provisions
					Sec. 701. Revisions to TRICARE cost sharing
				requirements.
					Sec. 702. Requirement for medicare participating physician or
				supplier to accept TRICARE and Veterans Affairs participating
				rates.
					Sec. 703. Elimination of mandatory weighting of certain factors
				in determining best value for awarding health care contracts.
					TITLE VIII—Acquisition policy, acquisition management, and
				related matters
					Sec. 801. Clarification of scope of supplies covered by
				statutory rapid acquisition authority.
					Sec. 802. Program fraud civil remedies statute for the
				Department of Defense and the National Aeronautics and Space
				Administration.
					Sec. 803. Reduction in costs to report critical changes to
				major automated information system programs.
					Sec. 804. Modification of reporting requirement for Department
				of Defense business system acquisition programs when initial operating
				capability is not achieved within five years of Milestone A
				approval.
					Sec. 805. Timeliness rules for filing bid protests at the
				United States Court of Federal Claims.
					Sec. 806. Exception to internal controls for procurement of
				necessary property and services by the Department of Defense and Department of
				Veterans Affairs Interagency Program Office.
					Sec. 807. Enhanced transfer of technology developed at
				Department of Defense laboratories.
					Sec. 808. Extension of authority for program to award prizes
				for advanced technology achievements.
					Sec. 809. Revisions to eligibility for, and amount of,
				financial assistance under Department of Defense Science, Mathematics, and
				Research for Transformation Program.
					Sec. 810. Modification of purposes for which Department of
				Defense Acquisition Workforce Development Fund may be used.
					Sec. 811. Extension of prohibition on contracting with the
				enemy in the United States Central Command theater of operations.
					Sec. 812. Extension of authority for additional access to
				contractor and subcontractor records in the United States Central Command
				theater of operations.
					Sec. 813. Extension of authority to acquire products and
				services produced in countries along a major route of supply to
				Afghanistan.
					Sec. 814. Extension of special emergency procurement authority
				to procurements in support of operations performed by special operations forces
				outside continental United States.
					Sec. 815. Extension of special emergency procurement
				authority.
					Sec. 816. Enhancement of agency authority to evaluate
				contractor data and of Defense Contract Audit Agency subpoena
				authority.
					Sec. 817. Alternative to requirement for conduct of preliminary
				design review before Milestone B approval for Major Defense Acquisition
				Programs.
					Sec. 818. Limitation on allowable Government contractor
				compensation costs.
					TITLE IX—Department of Defense organization and
				management
					Sec. 901. Clarification of the order of precedence for the
				Principal Deputy Under Secretaries of Defense.
					Sec. 902. Update of statutory specification of functions of the
				Chairman of the Joint Chiefs of Staff relating to doctrine, training, and
				education.
					Sec. 903. Revision of Secretary of Defense authority to engage
				in commercial activities as security for intelligence collection
				activities.
					Sec. 904. Transfer of administration of Ocean Research Advisory
				Panel From Department of the Navy to National Oceanic and Atmospheric
				Administration.
					Sec. 905. Change to reference to the major Department of
				Defense headquarters activities issuance.
					Sec. 906. One-year extension of authority to waive
				reimbursement of costs of activities for nongovernmental personnel at
				Department of Defense Regional Centers for Security Studies.
					TITLE X—General provisions
					Subtitle A—Financial Matters
					Sec. 1001. Enhancement of Department of Defense capabilities to
				deter and respond to contractor fraud.
					Sec. 1002. Pilot program for the temporary exchange of
				financial management personnel.
					Subtitle B—Naval Vessels
					Sec. 1011. Repeal of policy relating to propulsion systems of
				any new class of major combatant vessels of the strike forces of the United
				States Navy.
					Sec. 1012. Repeal of requirements relating to procurement of
				future surface combatants.
					Sec. 1013. Clarification of sole ownership resulting from ship
				donations at no cost to the Navy.
					Subtitle C—Counter-Drug Activities
					Sec. 1021. Extension of authority to support unified
				counter-drug and counterterrorism campaign in Colombia and of numerical
				limitation on assignment of United States personnel in Colombia.
					Sec. 1022. Revisions to Department of Defense authority to
				provide support for counter-drug activities of other agencies.
					Sec. 1023. Extension and expansion of authority to provide
				additional support for counter-drug activities of certain foreign
				governments.
					Sec. 1024. Extension of authority for joint task forces to
				provide support to law enforcement agencies.
					Subtitle D—Other Matters
					Sec. 1031. Management of Department of Defense
				installations.
					Sec. 1032. Clarification of procedures for use of alternate
				members on military commissions.
					Sec. 1033. Repeal and modification of reporting
				requirements.
					Sec. 1034. Mt. Soledad Veterans Memorial transfer.
					Sec. 1035. Repeal of certain National Defense Authorization Act
				reporting requirements.
					TITLE XI—Civilian personnel matters
					Sec. 1101. Expansion of protection of employees of
				nonappropriated fund instrumentalities from reprisals.
					Sec. 1102. Extension of voluntary reduction-in-force authority
				for civilian employees of Department of Defense.
					Sec. 1103. Flexibility in employment and compensation of
				civilian faculty at Defense Institute for Security Assistance Management and At
				Joint Special Operations University.
					Sec. 1104. Extension of authority to make lump sum severance
				payments to Department of Defense employees.
					Sec. 1105. Modernization of titles of nonappropriated fund
				instrumentalities for purposes of civil service laws.
					Sec. 1106. Extension of enhanced appointment and compensation
				authority for civilian personnel for care and treatment of wounded and injured
				members of the Armed Forces.
					Sec. 1107. Authority to waive annual limitations on premium and
				aggregate pay for certain Federal civilian employees working
				overseas.
					Sec. 1108. Authority to employ civilian faculty members at
				Inter-American Defense College.
					TITLE XII—Matters relating to foreign nations
					Sec. 1201. Authority to conduct activities to enhance the
				capability of foreign countries to respond to incidents involving weapons of
				mass destruction.
					Sec. 1202. Authority to provide unreimbursed defense services
				in connection with the transfer of excess defense articles in
				Afghanistan.
					Sec. 1203. Five-year extension of authorization for
				non-conventional assisted recovery capabilities.
					Sec. 1204. Increase in annual limitation on transfer of excess
				defense articles.
					Sec. 1205. Revision of statutory references to former NATO
				support organizations and related NATO agreements.
					Sec. 1206. Five-year extension of the Iraqi special immigrant
				visa program.
					Sec. 1207. Five-year extension of the Afghan special immigrant
				visa program.
					Sec. 1208. Permanent and global authority for use of
				acquisition and cross-servicing agreements to lend certain military equipment
				to certain foreign forces for personnel protection and
				survivability.
					Sec. 1209. Extension of authority for assignment of civilian
				employees of the Department of Defense as advisors to foreign ministries of
				defense.
					Sec. 1210. Modification and extension of authorities relating
				to program to build the capacity of foreign military forces.
					Sec. 1211. Support for NATO Special Operations
				Headquarters.
					Sec. 1212. Afghanistan security forces fund.
					Sec. 1213. Training with security forces of friendly foreign
				countries.
					Sec. 1214. Revisions to Global Security Contingency Fund
				authority.
					Sec. 1215. Inter-European Air Forces Academy.
					TITLE XIII—Other authorizations
					Subtitle A—Military Programs
					Sec. 1301. Working capital funds.
					Sec. 1302. National Defense Sealift Fund.
					Sec. 1303. Joint Urgent Operational Needs Fund.
					Sec. 1304. Chemical Agents and Munitions Destruction,
				Defense.
					Sec. 1305. Drug Interdiction and Counter-Drug Activities,
				Defense-wide.
					Sec. 1306. Defense Inspector General.
					Sec. 1307. Defense Health Program.
					Subtitle B—National Defense Stockpile
					Sec. 1311. Authority to acquire additional materials for the
				National Defense Stockpile.
					Subtitle C—Other Matters
					Sec. 1321. Authority for transfer of funds to joint Department
				of Defense-Department of Veterans Affairs medical facility demonstration fund
				for Captain James A. Lovell Health Care Center, Illinois.
					Sec. 1322. Authorization of appropriations for Armed Forces
				Retirement Home.
					TITLE XIV—Uniformed and Overseas Citizens Absentee Voting Act
				Amendments
					Sec. 1401. Pre-election reporting requirements on availability
				and transmission of absentee ballots.
					Sec. 1402. Transmission requirements; repeal of waiver
				provision.
					Sec. 1403. Clarification of state responsibility, civil
				penalties, and private right of action.
					Sec. 1404. Technical clarifications to conform to 2009 MOVE Act
				amendments related to the Federal write-in absentee ballot.
					Sec. 1405. Treatment of ballot requests.
					Sec. 1406. Inclusion of Northern Mariana Islands in the
				definition of State for purposes of the Uniformed and Overseas
				Citizens Absentee Voting Act.
					Sec. 1407. Requirement for Presidential designee to revise the
				Federal post card application to allow voters to designate ballot
				requests.
					Sec. 1408. Requirement of plurality vote for Virgin Islands and
				Guam Federal elections.
					Sec. 1409. Extension of reporting deadline for the annual
				report on the assessment of the effectiveness of activities of the Federal
				Voting Assistance Program.
					TITLE XV—Authorization of additional appropriations for overseas
				contingency operations 
					Subtitle A—Authorization of Additional
				Appropriations
					Sec. 1501. Purpose.
					Sec. 1502. Army procurement.
					Sec. 1503. Joint Improvised Explosive Device Defeat
				Fund.
					Sec. 1504. Navy and Marine Corps procurement.
					Sec. 1505. Air Force procurement.
					Sec. 1506. Joint Urgent Operational Needs Fund.
					Sec. 1507. Defense-wide activities procurement.
					Sec. 1508. Research, development, test, and
				evaluation.
					Sec. 1509. Operation and maintenance.
					Sec. 1510. Military personnel.
					Sec. 1511. Working capital funds.
					Sec. 1512. Defense Health Program.
					Sec. 1513. Drug Interdiction and Counter-Drug Activities,
				Defense-wide.
					Sec. 1514. Defense Inspector General.
					Subtitle B—Limitations and Other Matters
					Sec. 1521. Extension of authority for reimbursement of certain
				coalition nations for support provided to United States military
				operations.
					Sec. 1522. Extension of authority to support operations and
				activities of the Office of Security Cooperation-Iraq.
					Sec. 1523. One-year extension and modification of authority for
				program to develop and carry out infrastructure projects in
				Afghanistan.
					Sec. 1524. Extension of Commanders Emergency Response Program
				in Afghanistan.
					Sec. 1525. One-year extension of authority to use funds for
				reintegration activities in Afghanistan.
					Sec. 1526. Extension of authority for Task Force for Business
				and Stability Operations in Afghanistan.
					DIVISION B—Military construction authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations and amounts required to
				be specified by law.
					TITLE XXI—Army military construction
					Sec. 2101. Authorized Army construction and land acquisition
				projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of appropriations, Army.
					Sec. 2104. Modification of authority to carry out certain
				fiscal year 2004 project.
					Sec. 2105. Modification of authority to carry out certain
				fiscal year 2011 project.
					Sec. 2106. Modification of authority to carry out certain
				fiscal year 2010 project.
					Sec. 2107. Extension of authorizations of certain fiscal year
				2010 projects.
					Sec. 2108. Extension of authorizations of certain fiscal year
				2011 projects.
					TITLE XXII—Navy military construction
					Sec. 2201. Authorized Navy construction and land acquisition
				projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing
				units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Modification of authority to carry out certain
				fiscal year 2011 project.
					Sec. 2206. Modification of authority to carry out certain
				fiscal year 2012 project.
					Sec. 2207. Extension of authorizations of certain fiscal year
				2011 projects.
					Sec. 2208. Extension of authorizations of certain fiscal year
				2011 project.
					TITLE XXIII—Air Force military construction
					Sec. 2301. Authorized Air Force construction and land
				acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family housing
				units.
					Sec. 2304. Authorization of appropriations, Air
				Force.
					Sec. 2305. Extension of authorizations of certain fiscal year
				2011 project.
					TITLE XXIV—Defense Agencies military construction
					Subtitle A—Defense Agency Authorizations
					Sec. 2401. Authorized Defense Agencies construction and land
				acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense
				Agencies.
					Subtitle B—Chemical Demilitarization
				Authorizations
					Sec. 2411. Authorization of appropriations, chemical
				demilitarization construction, Defense-wide.
					TITLE XXV—North Atlantic Treaty Organization Security Investment
				Program
					Sec. 2501. Authorized NATO construction and land acquisition
				projects.
					Sec. 2502. Authorization of appropriations, NATO.
					TITLE XXVI—Guard and Reserve forces facilities
					Subtitle A—Project Authorizations and Authorization of
				Appropriations
					Sec. 2601. Authorized Army National Guard construction and land
				acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land
				acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve
				construction and land acquisition projects.
					Sec. 2604. Authorized Air National Guard construction and land
				acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land
				acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and
				Reserve.
					Subtitle B—Other Matters
					Sec. 2611. Modification of authority to carry out certain
				fiscal year 2013 project.
					Sec. 2612. Extension of authorization of certain fiscal year
				2011 project.
					Sec. 2613. Extension of authorization of certain fiscal year
				2011 project.
					TITLE XXVII—Base realignment and closure activities
					Sec. 2701. Authorization of appropriations for base realignment
				and closure activities funded through Department of Defense Base Closure
				Account.
					TITLE XXVIII—Military construction general provisions
				
					Subtitle A—Military Construction Program Changes
					Sec. 2801. Revisions to minor military construction
				authorities.
					Sec. 2802. Change in authorities relating to unspecified minor
				construction.
					Sec. 2803. Change in authorities relating to scope of work
				variations for military construction projects.
					Sec. 2804. Extension of temporary, limited authority to use
				operation and maintenance funds for construction projects in certain areas
				outside the United States.
					Subtitle B—Real Property and Facilities
				Administration
					Sec. 2811. Authority for acceptance of funds to cover
				administrative expenses associated with real property leases and
				easements.
					Sec. 2812. Application of cash payments received for utilities
				and services.
					Sec. 2813. Acquisition of real property at Naval Base Ventura
				County, California.
					Sec. 2814. Authority to plan, design, construct or lease shared
				medical facilities with Department of Veterans Affairs.
					Sec. 2815. Change from calendar year to fiscal year for annual
				report of Interagency Coordination Group of Inspectors General for Guam
				Realignment.
					Sec. 2816. Promotion of interagency cooperation to conserve
				land and natural resources and sustain military readiness.
					Subtitle C—Land Withdrawals
					Sec. 2821. Military land withdrawals and codification of
				statutory provisions relating to China Lake, Limestone Hills, Chocolate
				Mountain, and Twentynine Palms.
					Sec. 2822. Fort Bliss military land withdrawal.
					Subtitle D—Other matters
					Sec. 2831. Modification of amount authorized for military
				construction project, Andersen Air Force Base, Guam.
					TITLE XXIX—Defense base closure and realignment
					Sec. 2901. Short title and purpose.
					Sec. 2902. The Commission.
					Sec. 2903. Procedure for making recommendations for base
				closures and realignments.
					Sec. 2904. Closure and realignment of military
				installations.
					Sec. 2905. Implementation.
					Sec. 2906. Department of Defense Base Closure Account
				2013.
					Sec. 2907. Reports.
					Sec. 2908. Congressional consideration of commission
				report.
					Sec. 2909. Restriction on other base closure
				authority.
					Sec. 2910. Definitions.
					Sec. 2911. Treatment as a base closure law for purposes of
				other provisions of law.
					Sec. 2912. Conforming amendments.
				
			ADepartment of
			 Defense authorizations
			IProcurement
				AAuthorization of
			 appropriations
					101.ArmyFunds are hereby authorized to be
			 appropriated for fiscal year 2014 for procurement for the Army as
			 follows:
						(1)For aircraft,
			 $5,024,387,000.
						(2)For missiles,
			 $1,334,083,000.
						(3)For weapons and
			 tracked combat vehicles, $1,597,267,000.
						(4)For ammunition,
			 $1,540,437,000.
						(5)For other
			 procurement, $6,465,218,000.
						102.Navy and Marine
			 Corps
						(a)Fiscal year
			 2014Funds are hereby authorized to be appropriated for fiscal
			 year 2014 for procurement for the Navy and Marine Corps as follows:
							(1)For aircraft,
			 $17,927,651,000.
							(2)For weapons,
			 including missiles and torpedoes, $3,122,193,000.
							(3)For shipbuilding
			 and conversion, $14,077,804,000.
							(4)For other
			 procurement, $6,310,257,000.
							(5)For procurement,
			 Marine Corps, $1,343,511,000.
							(6)For ammunition
			 procurement, Navy and Marine Corps, $589,267,000.
							(b)Authorization of
			 advance appropriationsFunds are hereby authorized to be
			 appropriated for fiscal year 2015 in the amount of $952,739,000 for
			 Shipbuilding and Conversion, Navy, for procurement of a Virginia class
			 submarine.
						103.Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for procurement for the Air
			 Force as follows:
						(1)For aircraft,
			 $11,398,901,000.
						(2)For ammunition,
			 $759,442,000.
						(3)For missiles,
			 $5,343,286,000.
						(4)For other
			 procurement, $16,760,581,000.
						104.Defense-wide
			 activitiesFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for Defense-wide procurement
			 in the amount of $4,534,083,000.
					105.Defense
			 Production Act purchasesFunds
			 are hereby authorized to be appropriated for fiscal year 2014 for purchases
			 under the Defense Production Act of 1950 (50 U.S.C. App. 2061 et seq.) in the
			 amount of $25,135,000.
					BSpecific
			 programs
					111.Multiyear
			 procurement authority for E–2D aircraft program
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Navy may enter into a multiyear
			 contract or contracts, beginning with the fiscal year 2014 program year, for
			 the procurement of E–2D aircraft for the Department of the Navy.
						(b)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						112.Modification to
			 cost cap for CVN–78 aircraft carrier
						(a)Cost cap
			 baselineSubsection (a)(1) of
			 section 122 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2104) is amended by striking
			 $10,500,000,000 and inserting
			 $12,887,000,000.
						(b)Additional
			 factor for adjustment of limitation amountSubsection (b) of such
			 section is amended by adding at the end the following new paragraph:
							
								(7)The amounts of
				increases or decreases in costs of that ship that are attributable to the
				shipboard test
				program.
								.
						(c)Hull
			 numberSuch section is further amended by striking
			 CVN–21 in subsections (a)(1), (a)(2), and (b) and in the section
			 heading and inserting CVN–78.
						113.Clarification
			 of limitations on retirement of B–52 bomber aircraftSection 131(a)(1) of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
			 120 Stat. 2111), as amended by section 137(a)(1) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 32), is
			 further amended in subparagraph (C) by striking in a common capability
			 configuration.
					114.Repeal of
			 limitation on retirement of KC–135E aircraftSection 135(b) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2114), as amended by section 131 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4377), is
			 repealed.
					115.Multiyear
			 procurement authority for C–130J aircraft program
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Air Force may enter into one or more
			 multiyear contracts, beginning with the fiscal year 2014 program year, for the
			 procurement of C–130J aircraft and, acting as the executive agent for the
			 Department of the Navy, for the procurement of C–130J aircraft.
						(b)Condition for
			 out-Year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						IIResearch,
			 development, test, and evaluation
				201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 follows:
					(1)For the Army,
			 $7,989,102,000.
					(2)For the Navy,
			 $15,974,780,000.
					(3)For the Air Force,
			 $25,702,946,000.
					(4)For Defense-wide
			 activities, $17,667,108,000.
					(5)For the Director
			 of Operational Test and Evaluation, $186,300,000.
					202.Five-year
			 extension of pilot program to include technology protection features during
			 research and development of certain defense systemsSection 243(d) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C.
			 2358 note) is amended by striking October 1, 2015 and inserting
			 October 1, 2020.
				IIIOperation and
			 maintenance
				AAuthorization of
			 appropriations
					301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, in amounts
			 as follows:
						(1)For the Army,
			 $35,073,077,000.
						(2)For the Navy,
			 $39,945,237,000.
						(3)For the Marine
			 Corps, $6,254,650,000.
						(4)For the Air Force,
			 $37,270,842,000.
						(5)For Defense-wide
			 activities, $32,997,693,000.
						(6)For the Army
			 Reserve, $3,095,036,000.
						(7)For the Navy
			 Reserve, $1,197,752,000.
						(8)For the Marine
			 Corps Reserve, $263,317,000.
						(9)For the Air Force
			 Reserve, $3,164,607,000.
						(10)For the Army
			 National Guard, $7,054,196,000.
						(11)For the Air
			 National Guard, $6,566,004,000.
						(12)For the United
			 States Court of Appeals for the Armed Forces, $13,606,000.
						(13)For the
			 Department of Defense Acquisition Workforce Development Fund,
			 $256,031,000.
						(14)For Environmental
			 Restoration, Army, $298,815,000.
						(15)For Environmental
			 Restoration, Navy, $316,103,000.
						(16)For Environmental
			 Restoration, Air Force, $439,820,000.
						(17)For Environmental
			 Restoration, Defense-wide, $10,757,000.
						(18)For Environmental
			 Restoration, Formerly Used Defense Sites, $237,443,000.
						(19)For Overseas
			 Humanitarian, Disaster, and Civic Aid programs, $109,500,000.
						(20)For Cooperative
			 Threat Reduction programs, $528,455,000.
						(21)For Overseas
			 Contingency Operations Transfer Fund, $5,000,000.
						BProgram
			 matters
					311.Extension of
			 authority of Secretary of Transportation to issue non-premium aviation
			 insuranceSection 44310 of
			 title 49, United States Code, is amended—
						(1)by inserting
			 (a) In
			 general.— before The authority;
						(2)by striking
			 this chapter and inserting any provision of this chapter
			 other than section 44305; and
						(3)by adding at the
			 end the following new subsection:
							
								(b)Insurance of
				united states government propertyThe authority of the Secretary
				of Transportation to provide insurance and reinsurance for a department,
				agency, or instrumentality of the United States Government under section 44305
				is not effective after December 31,
				2018.
								.
						312.Five-year
			 reauthorization of Vessel War Risk Insurance programSection 53912 of title 46, United States
			 Code, is amended by striking December 31, 2015 and inserting
			 December 31, 2020.
					313.Repeal of
			 provision of law relating to acquisition policy when Department of Defense is
			 obtaining carriage by vesselSection 1017 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2379) is repealed.
					314.Revision to
			 requirement for annual submission of information regarding information
			 technology capital assetsSection 351(a)(1) of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C.
			 221 note) is amended by striking in excess of $30,000,000 and
			 all that follows and inserting (as computed in fiscal year 2000 constant
			 dollars) in excess of $32,000,000 or an estimated total cost for the
			 future-years defense program for which the budget is submitted (as computed in
			 fiscal year 2000 constant dollars) in excess of $378,000,000, for all
			 expenditures, for all increments, regardless of the appropriation and fund
			 source, directly related to the assets definition, design, development,
			 deployment, sustainment, and disposal..
					315.Authorized
			 expenses in connection with humanitarian and civic assistance activities
			 provided in conjunction with military operations
						(a)Coverage of
			 certain travel, transportation, and subsistence expensesSection
			 401(c) of title 10, United States Code, is amended by inserting after paragraph
			 (1) the following new paragraph (2):
							
								(2)Expenses covered by paragraph (1)
				include travel, transportation, and subsistence expenses of Department of
				Defense personnel for purposes of evaluating the scope of a humanitarian or
				civic assistance activity under this section or conducting assessments of such
				activities, except that the total value of such expenses incurred with respect
				to any activity may not exceed 10 percent of the activity
				value.
								.
						(b)Clerical
			 amendmentSuch section is further amended by redesignating
			 paragraph (4) as paragraph (3).
						316.Authority to
			 utilize concession contracts at Army national cemeteries
						(a)In
			 generalChapter 446 of title 10, United States Code, is amended
			 by adding at the end the following new section:
							
								4727.Cemetery
				concessions contracts
									(a)In
				generalThe Secretary of the Army may enter into concessions
				contracts at the Cemeteries. Subject to this section, any such contract shall
				be consistent with the provisions of chapter 137 of this title.
									(b)Special
				requirementsAll services and concessioner conduct provided
				pursuant to a concessions contract under subsection (a) shall be performed in a
				manner and to standards that fully honor the service and sacrifices of the
				deceased members of the armed forces. The Secretary may establish such
				concessions contract requirements as the Secretary deems necessary to ensure
				the protection, dignity, and solemnity of the Cemeteries.
									(c)Term of
				concessions contracts
										(1)In
				generalA concessions contract entered into under subsection (a)
				may be awarded for a term of up to 10 years. If the Secretary determines that
				the contract terms and conditions, including any required construction of
				capital improvements, warrant a longer term, the Secretary may award a contract
				for a term of up to 20 years.
										(2)Transportation
				servicesNotwithstanding paragraph (1), a concessions contract
				entered into pursuant to subsection (a) solely for the provision of
				transportation services at the Cemeteries may provide for the contract to cover
				any period up to five years and may extend the contract period for one or more
				successive periods pursuant to an option provided in the contract or a
				modification of the contract. The total contract period as extended may not
				exceed 10 years.
										(d)Franchise
				feesA concessions contract shall provide for payment to the
				government of a franchise fee or such other monetary consideration as
				determined by the Secretary. Generation of revenue for the United States shall
				be subordinate to the objectives of honoring the service and sacrifices of the
				deceased members of the armed forces and of providing necessary and appropriate
				services for visitors at reasonable rates.
									(e)Special
				accountAll franchise fees (and other monetary consideration)
				under subsection (d) paid to the United States pursuant to concessions
				contracts shall be deposited into a special account established in the Treasury
				of the United States. The funds deposited in the special account shall be
				available for expenditure by the Secretary, without further appropriation, to
				support activities at the Cemeteries. The funds deposited into the special
				account shall remain available until expended.
									(f)DefinitionsIn
				this section:
										(1)The term
				concessioner means a public or private entity, including a
				person, corporation, or partnership, that is awarded a concessions contract
				under subsection (a).
										(2)The term
				concessions contract means a contract for the provision of tour
				bus, interpretative, and other necessary and appropriate services to visitors
				at the
				Cemeteries.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									4727. Cemetery concessions
				contracts.
								
								.
						317.Five-year
			 reauthorization of authority to provide certain other agencies the Department
			 of Defense reimbursement rateSection 2642(a) of title 10, United States
			 Code, is amended—
						(1)in the matter
			 preceding paragraph (1), by striking airlift and inserting
			 transportation; and
						(2)in paragraph
			 (3)—
							(A)by striking
			 October 28, 2014 and inserting September 30,
			 2019;
							(B)by striking
			 airlift both places it appears and inserting
			 transportation;
							(C)by inserting
			 and military transportation services provided in support of foreign
			 military sales after Department of Defense; and
							(D)by striking
			 air industry and inserting transportation
			 industry.
							318.Southern Sea
			 Otter Military Readiness Areas
						(a)Establishment of
			 the Southern Sea Otter Military Readiness AreasChapter 631 of
			 title 10, United States Code, is amended by adding at the end the following new
			 section:
							
								7235.Establishment
				of the Southern Sea Otter Military Readiness Areas
									(a)EstablishmentThe
				Secretary of the Navy shall establish areas, to be known as Southern Sea
				Otter Military Readiness Areas, for national defense purposes. Such
				areas shall include each of the following:
										(1)The area that
				includes Naval Base Ventura County, San Nicolas Island, and Begg Rock and the
				adjacent and surrounding waters within the following coordinates:
											
												
													
														N.
						Latitude/W. Longitude
														
													
													
														33°27.8′/119°34.3′
														
														33°20.5′/119°15.5′
														
														33°13.5′/119°11.8′
														
														33°06.5′/119°15.3′
														
														33°02.8′/119°26.8′
														
														33°08.8′/119°46.3′
														
														33°17.2′/119°56.9′
														
														33°30.9′/119°54.2′.
														
													
												
											
										(2)The area that
				includes Naval Base Coronado, San Clemente Island and the adjacent and
				surrounding waters running parallel to shore to 3 nautical miles from the high
				tide line designated by part 165 of title 33, Code of Federal Regulations, on
				May 20, 2010, as the San Clemente Island 3NM Safety Zone.
										(b)Activities
				within the Southern Sea Otter Military Readiness Areas
										(1)Incidental
				takings under Endangered Species Act of 1973Sections 4 and 9 of
				the Endangered Species Act of 1973 (16 U.S.C. 1533, 1538) shall not apply with
				respect to the incidental taking of any southern sea otter in the Southern Sea
				Otter Military Readiness Areas in the course of conducting a military readiness
				activity.
										(2)Incidental
				takings under Marine Mammal Protection Act of 1972Sections 101
				and 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371, 1372)
				shall not apply with respect to the incidental taking of any southern sea otter
				in the Southern Sea Otter Military Readiness Areas in the course of conducting
				a military readiness activity.
										(3)Treatment as
				species proposed to be listedFor purposes of conducting a
				military readiness activity, any southern sea otter while within the Southern
				Sea Otter Military Readiness Areas shall be treated for the purposes of section
				7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) as a member of a
				species that is proposed to be listed as an endangered species or a threatened
				species under section 4 of the Endangered Species Act of 1973 (16 U.S.C.
				1533).
										(c)RemovalNothing
				in this section or any other Federal law shall be construed to require that any
				southern sea otter located within the Southern Sea Otter Military Readiness
				Areas be removed from the Areas.
									(d)Revision or
				termination of exceptionsThe Secretary of the Interior may
				revise or terminate the application of subsection (b) if the Secretary of the
				Interior, in consultation with the Secretary of the Navy, determines that
				military activities occurring in the Southern Sea Otter Military Readiness
				Areas are impeding the southern sea otter conservation or the return of
				southern sea otters to optimum sustainable population levels.
									(e)Monitoring
										(1)In
				generalThe Secretary of the Navy shall conduct monitoring and
				research within the Southern Sea Otter Military Readiness Areas to determine
				the effects of military readiness activities on the growth or decline of the
				southern sea otter population and on the near-shore ecosystem. Monitoring and
				research parameters and methods shall be determined in consultation with the
				Service.
										(2)ReportsNot
				later than 24 months after the date of the enactment of this section and every
				three years thereafter, the Secretary of the Navy shall report to Congress and
				the public on monitoring undertaken pursuant to paragraph (1).
										(f)DefinitionsIn
				this section:
										(1)Southern sea
				otterThe term southern sea otter means any member
				of the subspecies Enhydra lutris nereis.
										(2)TakeThe
				term take—
											(A)when used in
				reference to activities subject to regulation by the Endangered Species Act of
				1973 (16 U.S.C. 1531 et seq.), shall have the meaning given such term in that
				Act; and
											(B)when used in
				reference to activities subject to regulation by the Marine Mammal Protection
				Act of 1972 (16 U.S.C. 1361 et seq.) shall have the meaning given such term in
				that Act.
											(3)Incidental
				takingThe term incidental taking means any take
				of a southern sea otter that is incidental to, and not the purpose of, the
				carrying out of an otherwise lawful activity.
										(4)Military
				readiness activityThe term military readiness
				activity has the meaning given that term in section 315(f) of the Bob
				Stump National Defense Authorization Act for Fiscal Year 2003 (16 U.S.C. 703
				note) and includes all training and operations of the armed forces that relate
				to combat and the adequate and realistic testing of military equipment,
				vehicles, weapons, and sensors for proper operation and suitability for combat
				use.
										(5)Optimum
				sustainable populationThe term optimum sustainable
				population means, with respect to any population stock, the number of
				animals that will result in the maximum productivity of the population or the
				species, keeping in mind the carrying capacity of the habitat and the health of
				the ecosystem of which they form a constituent
				element.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									7235. Establishment of the Southern Sea
				Otter Military Readiness
				Areas.
								
								.
						(c)Conforming
			 amendmentSection 1 of Public Law 99–625 (16 U.S.C. 1536 note) is
			 repealed.
						IVMilitary
			 personnel authorizations
				AActive
			 forces
					401.End strengths
			 for active forcesThe Armed
			 Forces are authorized strengths for active duty personnel as of September 30,
			 2014, as follows:
						(1)The Army,
			 520,000.
						(2)The Navy,
			 323,600.
						(3)The Marine Corps,
			 190,200.
						(4)The Air Force,
			 327,600.
						BReserve
			 forces
					411.End strengths
			 for Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2014, as
			 follows:
							(1)The Army National
			 Guard of the United States, 354,200.
							(2)The Army Reserve,
			 205,000.
							(3)The Navy Reserve,
			 59,100.
							(4)The Marine Corps
			 Reserve, 39,600.
							(5)The Air National
			 Guard of the United States, 105,400.
							(6)The Air Force
			 Reserve, 70,400.
							(7)The Coast Guard
			 Reserve, 9,000.
							(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any reserve component shall be proportionately reduced
			 by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve for any reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths
			 for Reserves on active duty in support of the ReservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2014, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National
			 Guard of the United States, 32,060.
						(2)The Army Reserve,
			 16,261.
						(3)The Navy Reserve,
			 10,159.
						(4)The Marine Corps
			 Reserve, 2,261.
						(5)The Air National
			 Guard of the United States, 14,734.
						(6)The Air Force
			 Reserve, 2,911.
						413.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2014 for the reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
						(1)For the Army
			 National Guard of the United States, 27,210.
						(2)For the Army
			 Reserve, 8,395.
						(3)For the Air
			 National Guard of the United States, 21,875.
						(4)For the Air Force
			 Reserve, 10,429.
						414.Fiscal year
			 2014 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2014, may not exceed the
			 following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 reserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2014, may not exceed 595.
							(3)Air force
			 reserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2014, may not exceed 90.
							(b)Non-Dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a)
			 of title 10, United States Code.
						415.Maximum number
			 of reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2014, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
						(1)The Army National
			 Guard of the United States, 17,000.
						(2)The Army Reserve,
			 13,000.
						(3)The Navy Reserve,
			 6,200.
						(4)The Marine Corps
			 Reserve, 3,000.
						(5)The Air National
			 Guard of the United States, 16,000.
						(6)The Air Force
			 Reserve, 14,000.
						CAuthorization of
			 appropriations
					421.Military
			 personnel
						(a)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 military personnel for fiscal year 2014 a total of $130,399,881,000.
						(b)Construction of
			 authorizationThe authorization of appropriations in subsection
			 (a) supersedes any other authorization of appropriations (definite or
			 indefinite) for such purpose for fiscal year 2014.
						VMilitary personnel
			 authorizations
				AOfficer personnel
			 policy
					501.Information to
			 be provided to boards considering officers for selective early removal from the
			 reserve active-status listSection 14704(a) of title 10, United States
			 Code, is amended—
						(1)By inserting
			 (1) after Active-Status list.—;
						(2)by striking
			 all;
						(3)by striking
			 , in the number specified by the Secretary by each grade and competitive
			 category; and
						(4)by adding at the
			 end the following new paragraphs:
							
								(2)The Secretary of the military
				department concerned shall specify the number of officers described in
				paragraph (1) that a selection board convened under section 14101(b) of this
				title may recommend for removal from the reserve active-status list.
								(3)When the Secretary of the military
				department concerned submits a list of officers to a selection board convened
				under section 14101(b) of this title to consider officers for selection for
				removal from the reserve active-status list under this section, such list
				(except as provided in paragraph (4)) shall include each officer on the reserve
				active-status list in the same grade and competitive category whose position on
				the reserve active-status list is between that of the most junior officer in
				that grade and competitive category whose name is submitted to the board and
				that of the most senior officer in that grade and competitive category whose
				name is submitted to the board.
								(4)A list under paragraph (3) may not
				include an officer in that grade and competitive category who has been approved
				for voluntary retirement or who is to be involuntarily retired under any
				provision of law during the fiscal year in which the selection board is
				convened or during the following fiscal
				year.
								.
						BReserve component
			 management
					511.Removal of
			 restrictions on the transfer of officers to the inactive National
			 Guard
						(a)Removal of
			 restrictionsChapter 3 of title 32, United States Code, is
			 amended by adding at the end the following new section:
							
								311.Active and
				inactive National Guard; transfer of officers During the period ending on December 31,
				2016, nothing in this chapter shall prevent any of the following:
									(1)An officer of the
				Army National Guard who fills a vacancy in a federally recognized unit of the
				Army National Guard from being transferred from the active Army National Guard
				to the inactive Army National Guard.
									(2)An officer of the
				Air National Guard who fills a vacancy in a federally recognized unit of the
				Air National Guard from being transferred from the active Air National Guard to
				the inactive Air National Guard.
									(3)An officer of the
				Army National Guard transferred to the inactive Army National Guard from being
				transferred from the inactive Army National Guard to the active Army National
				Guard to fill a vacancy in a federally recognized unit.
									(4)An officer of the
				Air National Guard transferred to the inactive Air National Guard from being
				transferred from the inactive Air National Guard to the active Air National
				Guard to fill a vacancy in a federally recognized
				unit.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									311. Active and inactive National Guard;
				transfer of
				officers.
								
								.
						512.Pilot program
			 to allow establishment of active status and inactive status lists of members in
			 the inactive National Guard
						(a)Authority To
			 maintain active and inactive status lists in the inactive National
			 GuardSection 303 of title 32, United States Code, is amended by
			 adding at the end the following new subsection:
							
								(d)(1)The Secretary of the
				Army and the Secretary of the Air Force may maintain an active status list and
				an inactive status list of members in the inactive Army National Guard and the
				inactive Air National Guard, respectively.
									(2)The total number of Army National
				Guard and Air National Guard members, combined, on the active status lists and
				the inactive status lists assigned to the inactive National Guard may not
				exceed 10,000 during any period.
									(3)The total number of Army National
				Guard and Air National Guard members, combined, on the active status lists of
				the inactive National Guard may not exceed 4,000 during any period.
									(4)The authority under this subsection
				expires at the close of December 31,
				2016.
									.
						(b)Two-Way
			 transfers of members formerly enlisted in inactive National
			 GuardSubsection (b) of such section is amended—
							(1)by striking
			 Under such at the beginning of the first sentence and inserting
			 (1) Except as provided in paragraph (2) and under such;
							(2)by striking
			 Under such at the beginning of the second sentence and inserting
			 Except as provided in paragraph (2) and under such; and
							(3)by adding at the
			 end the following new paragraph:
								
									(2)During the period beginning on the
				date of the enactment of this paragraph and ending on December 31, 2016, an
				enlisted member of the active Army National Guard may be transferred to the
				inactive Army National Guard without regard to whether the member was formerly
				enlisted in the inactive Army National Guard and an enlisted member of the
				active Air National Guard may be transferred to the inactive Air National Guard
				without regard to whether the member was formerly enlisted in the inactive Air
				National
				Guard.
									.
							(c)Definition of
			 active statusSection 101(d)(4) of title 10,
			 United States Code, is amended by adding at the end the following new sentence:
			 However, in the case of members of the Army National Guard of the United
			 States during any period during which there is an inactive status list for the
			 inactive Army National Guard under section 303(d) of title 32, such term means
			 the status of such a member who is not assigned to the inactive status list of
			 the inactive Army National Guard, on another inactive status list, or in the
			 Retired Reserve, and in the case of members of the Air National Guard of the
			 United States during any period during which there is an inactive status list
			 for the inactive Air National Guard under section 303(d) of title 32, such term
			 means the status of such a member who is not assigned to the inactive status
			 list of the inactive Air National Guard, on another inactive status list, or in
			 the Retired Reserve..
						(d)Members in
			 inactive status; training categoriesSection 10141 of such title
			 is amended by adding at the end the following new subsection:
							
								(d)(1)During any period during
				which there is an inactive status list for the inactive Army National Guard
				under section 303(d) of title 32—
										(A)the first sentence of subsection (b)
				shall apply only with respect to Reserves assigned to the inactive Army
				National Guard who are assigned to the inactive status list; and
										(B)the exclusion of the Army National
				Guard of the United States under the first sentence of subsection (c) shall be
				inapplicable.
										(2)During any period during which there
				is an inactive status list for the inactive Air National Guard under section
				303(d) of title 32—
										(A)the first sentence of subsection (b)
				shall apply only with respect to Reserves assigned to the inactive Air National
				Guard who are assigned to the inactive status list; and
										(B)the exclusion of the Air National
				Guard of the United States under the first sentence of subsection (c) shall be
				inapplicable.
										.
						(e)Computation of
			 years of service for entitlement to retired payParagraph (3) of
			 section 12732(b) of such title is amended to read as follows:
							
								(3)Service in the
				inactive National Guard (for any period other than a period during which there
				is an inactive status list for the inactive National Guard under section 303(d)
				of title 32) and service while assigned to the inactive status list of the
				inactive National Guard (for any period during which there is an inactive
				status list for the inactive National Guard under section 303(d) of title
				32).
								.
						(f)Eligibility for
			 inactive-Duty training paySection 206(c) of title 37, United
			 States Code, is amended by adding at the end the following new sentence:
			 However, with respect to any period during which there is an inactive
			 status list for the inactive National Guard under section 303(d) of title 32,
			 the limitation in the preceding sentence shall be applicable to persons
			 assigned to the inactive status list of the inactive National Guard, rather
			 than to persons enlisted in the inactive National Guard..
						(g)Evaluation of
			 the pilot programBy the end of the pilot period, the Department
			 of Defense shall commission an independent study evaluating the effectiveness
			 of using the active status Inactive National Guard to improve the readiness of
			 the Army National Guard.  The study should include, for each year of the pilot,
			 information on 1) how many personnel were transferred to the active status
			 Inactive National Guard; 2) how many of these vacancies were filled with
			 personnel new to the Army National Guard; 3) the additional cost of filling
			 these positions; and 4) impact on drill and annual training participation
			 rates.  The study also should assess the impact on medical readiness category
			 3B personnel transferred to the active status Inactive National Guard,
			 including how long it took them to complete the Integrated Disability
			 Evaluation System (IDES) process, and how satisfied they were with their unit’s
			 management and collaboration during the IDES process.
						513.Forum for
			 processing of complaints of wrongful discrimination by National Guard military
			 technicians (dual status)
						(a)In
			 generalSection 709 of title 32, United States Code, is amended
			 by adding at the end the following new subsection:
							
								(j)A complaint of
				wrongful discrimination by a person employed under subsection (a) who is a
				military technician (dual status) and otherwise subject to the requirements of
				subsection (b) shall be considered a complaint of wrongful discrimination by a
				member of the armed
				forces.
								.
						(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a complaint of wrongful discrimination initiated on or after the
			 date of the enactment of this Act.
						514.Authority for
			 increase in number of Air Force Reserve military technicians (dual status) who
			 may be assigned to positions outside Air Force Reserve unit
			 programSection 10216(d)(3) of
			 title 10, United States Code, is amended by striking except that
			 and all that follows and inserting except that the number of such
			 technicians assigned outside of the Air Force Reserve unit program at the same
			 time during any fiscal year may not exceed 2 percent of the authorized end
			 strength for military technicians (dual status) for the Air Force Reserve for
			 that fiscal year..
					CEducation and
			 training
					521.Extension of
			 educational assistance for members of the Selective Reserve who are
			 involuntarily separated
						(a)Preservation of
			 educational assistance entitlement for certain former members of the selected
			 reserve
							(1)ExtensionParagraph
			 (1)(B) of section 16133(b) of title 10, United States Code, is amended by
			 striking September 30, 2014 and inserting December 31,
			 2018.
							(2)Cross-reference
			 amendments to reflect prior amendmentSuch section is further
			 amended by striking clause (2) of in paragraphs (1) and
			 (4)(B).
							(b)Basic
			 educational assistance entitlement for service in the selective
			 reserveSubparagraph (B)(iii) of section 3012(b)(1) of title 38,
			 United States Code, is amended by inserting or the period beginning on
			 October 1, 2013, and ending on December 31, 2018, after
			 September 30, 1999,.
						522.Authority for
			 joint professional military education Phase II instruction and credit to be
			 offered and awarded through the senior level course of the School of Advanced
			 Military Studies of the United States Army Command and General Staff
			 CollegeSection 2151(b) of
			 title 10, United States Code, is amended—
						(1)by adding at the
			 end of paragraph (1) the following new subparagraph:
							
								(E)The senior-level
				course of the School of Advanced Military Studies of the United States Army
				Command and General Staff College.
								;
				and
						(2)in paragraph
			 (2)(A), by inserting before the period at the end the following: (other
			 than with respect to the course specified in paragraph (1)(E)).
						523.Modification of
			 eligibility for associate degree programs under the Community College of the
			 Air ForceSection 9315(b) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(3)Enlisted members
				of the armed forces other than the Air Force participating in joint-service
				medical training and education or who are serving as instructors in such
				joint-service medical training and
				education.
							.
					DAdministrative
			 Procedure
					531.Procedures for
			 judicial review of military personnel decisions relating to correction of
			 military records
						(a)Judicial
			 review
							(1)In
			 generalChapter 79 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									1560.Judicial
				review of decisions relating to correction of military records 
										(a)Availability of
				judicial review
											(1)In
				generalAny person adversely affected by a records correction
				final decision may obtain judicial review of the decision in a court with
				jurisdiction to hear the matter.
											(2)Records
				correction final decision definedIn this section, the term
				records correction final decision means any of the
				following:
												(A)A final decision
				issued by the Secretary concerned pursuant to section 1552 of this
				title.
												(B)A final decision
				issued by the Secretary of a military department or the Secretary of Homeland
				Security pursuant to section 1034(f) of this title.
												(C)A final decision
				issued by the Secretary of Defense pursuant to section 1034(g) of this
				title.
												(b)Matters must be
				justiciableNotwithstanding subsection (a), a court in which
				judicial review of a records correction final decision is sought does not have
				jurisdiction to review any matter or issue raised in a petition of review that
				is not justiciable.
										(c)Exhaustion of
				administrative remedies
											(1)General
				ruleExcept as provided in paragraph (3), judicial review of a
				matter that could be subject to correction under a provision of law specified
				in subsection (a)(2) in a case arising after the date of the enactment of this
				section may not be obtained under this section or any other provision of law
				unless—
												(A)the petitioner has
				requested a correction under section 1552 of this title (including such a
				request in a matter arising under section 1034 of this title); and
												(B)the Secretary
				concerned has rendered a final decision denying that correction in whole or in
				part.
												(2)Whistleblower
				casesIn a case arising after the date of the enactment of this
				section in which the final decision of the Secretary concerned is subject to
				review by the Secretary of Defense under section 1034(g) of this title, the
				petitioner is not required to seek such review before obtaining judicial
				review, but if the petitioner seeks such review, judicial review may not be
				sought until the Secretary of Defense has made a decision in the matter or the
				end of the period specified in that section for the Secretary to make such a
				decision, whichever occurs first.
											(3)Class
				actionsIn the case of a matter subject to correction under a
				provision of law specified in subsection (a)(2) in a case arising after the
				date of the enactment of this section in which judicial review is not precluded
				by reason of paragraph (1) or (2), if judicial review of a records correction
				final decision of the matter is sought and if the petitioner for judicial
				review also seeks to bring a class action with respect to a matter for which
				the petitioner requested a correction under section 1552 of this title
				(including such a request in a matter arising under section 1034 of this title)
				and if the court issues an order certifying a class in the case, the
				limitations of paragraphs (1) and (2) shall be inapplicable to any member of
				the class (other than the petitioner) with respect to any matter covered by a
				claim for which the class is certified.
											(d)Statutes of
				limitation
											(1)Two years from
				final decisionIn the case of a records correction final decision
				that is issued on or after the date of the enactment of this section, such
				decision is not subject to judicial review under this section or otherwise
				subject to review in any court unless petition for such review is filed in a
				court not later than two years after the date of the final decision other than
				in a matter to which paragraph (2) applies.
											(2)Six years for
				certain claims that may result in payment of money(A)In the case of a records
				correction final decision that is issued on or after the date of the enactment
				of this section and which is described in subparagraph (B), such decision (or
				the portion of such decision described in such subparagraph) is not subject to
				judicial review under this section or otherwise subject to review in any court
				unless petition for such review is filed in a court not later than six years
				after the date of discharge, retirement, release from active duty, or death
				while on active duty of the person whose military records are the subject of
				the correction request. There shall be excluded from the computation of such
				six-year period the period (i) beginning on the date of the filing with the
				Secretary of a request for correction of military records leading to the
				records correction final decision, and (ii) ending on the date of such
				decision.
												(B)A records correction final decision is
				described in this subparagraph to the extent that the decision, or portion of
				the decision, is a denial of a claim that, if relief were to be granted by the
				court, would support, or result in, the payment of money, other than payments
				made under chapter 73 of this title, either under a court order or under a
				subsequent administrative determination.
												(e)Sole basis for
				judicial reviewIn the case of a cause of action arising after
				the date of the enactment of this section, no court shall have jurisdiction to
				review any matter subject to correction under a provision of law specified in
				subsection (a)(2) except as provided in this section.
										(f)Habeas
				corpusThis section does not affect any cause of action arising
				under chapter 153 of title
				28.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										1560. Judicial review of
				decisions.
									
									.
							(b)Effect of denial
			 of request for correction of records when prohibited personnel action
			 alleged
							(1)Notice of
			 denial; procedures for judicial reviewSubsection (f) of section
			 1034 of such title is amended by adding at the end the following new
			 paragraph:
								
									(7)In any case in
				which the final decision of the Secretary concerned results in denial, in whole
				or in part, of any requested correction of the record of the member or former
				member, the Secretary concerned shall provide the member or former member a
				concise written statement of the basis for the decision and a notification of
				the availability of judicial review of the decision pursuant to section 1560 of
				this title and the time for obtaining such
				review.
									.
							(2)Secretary of
			 Defense review; notice of denialSubsection (g) of such section
			 is amended—
								(A)by inserting
			 (1) before Upon the completion of all; and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)The submittal of a
				matter to the Secretary of Defense by the member or former member under
				paragraph (1) must be made within 90 days of the receipt by the member or
				former member of the final decision of the Secretary of the military department
				concerned in the matter. In any case in which the final decision of the
				Secretary of Defense results in denial, in whole or in part, of any requested
				correction of the record of the member or former member, the Secretary of
				Defense shall provide the member or former member a concise written statement
				of the basis for the decision and a notification of the availability of
				judicial review of the decision pursuant to section 1560 of this title and the
				time for obtaining such
				review.
										.
								(3)Sole basis for
			 judicial reviewSuch section is further amended—
								(A)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
								(B)by inserting after
			 subsection (g) the following new subsection (h):
									
										(h)Judicial
				review
											(1)A decision of the
				Secretary of Defense under subsection (g) shall be subject to judicial review
				only as provided in section 1560 of this title.
											(2)In a case in which
				review by the Secretary of Defense under subsection (g) was not sought, a
				decision of the Secretary of a military department under subsection (f) shall
				be subject to judicial review only as provided in section 1560 of this
				title.
											(3)A decision by the
				Secretary of Homeland Security under subsection (f) shall be subject to
				judicial review only as provided in section 1560 of this
				title.
											.
								(c)Effect of denial
			 of other requests for correction of military recordsSection 1552
			 of such title is amended by adding at the end the following new
			 subsections:
							
								(h)In any case in
				which the final decision of the Secretary concerned results in denial, in whole
				or in part, of any requested correction, the Secretary concerned shall provide
				the claimant a concise written statement of the basis for the decision and a
				notification of the availability of judicial review of the decision pursuant to
				section 1560 of this title and the time for obtaining such review.
								(i)A decision by the
				Secretary concerned under this section shall be subject to judicial review only
				as provided in section 1560 of this
				title.
								.
						(d)Effective date
			 and retroactive application
							(1)Effective
			 dateThe amendments made by this section shall take effect one
			 year after the date of the enactment of this Act.
							(2)Retroactive
			 applicationThe amendments made by this section shall apply to
			 all final decisions of the Secretary of Defense under section 1034(g) of title
			 10, United States Code, and of the Secretary of a military department and the
			 Secretary of Homeland Security under sections 1034(f) or 1552 of such title,
			 whether rendered before, on, or after the date of the enactment of this
			 Act.
							(3)TransitionDuring
			 the period between the date of the enactment of this Act and the effective date
			 specified in paragraph (1), in any case in which the final decision of the
			 Secretary of Defense under section 1034(g) of title 10, United States Code, or
			 the Secretary concerned under sections 1034(f) or 1552 of title 10, United
			 States Code, results in denial, in whole or in part, of any requested
			 correction of the record of a member or former member of the Armed Forces or
			 the record of a claimant under such section 1552, the individual shall be
			 informed in writing of the time for obtaining review of the decision pursuant
			 to section 1560 of such title, as added by subsection (a).
							(e)ImplementationThe
			 Secretaries concerned (as defined in section 101(a)(9) of title 10, United
			 States Code) may prescribe appropriate regulations, and interim guidance before
			 prescribing such regulations, to implement the amendments made by this section.
			 In the case of the Secretary of a military department, such regulations may not
			 take effect until approved by the Secretary of Defense.
						(f)ConstructionThis
			 section and the amendments made by this section do not affect the authority of
			 any court to exercise jurisdiction over any case that was properly before the
			 court before the effective date specified in subsection (d)(1).
						EDecorations and
			 Awards
					541.Repeal of
			 limitation on number of medals of honor that may be awarded to a member of the
			 Armed Forces
						(a)ArmySection
			 3744(a) of title 10, United States Code, is amended by striking medal of
			 honor,.
						(b)Navy and marine
			 corpsSection 6247 of title 10, United States Code, is amended by
			 striking medal of honor,.
						(c)Air
			 forceSection 8744(a) of title 10, United States Code, is amended
			 by striking medal of honor,.
						(d)Coast
			 guardSection 494 of title 14, United States Code, is amended by
			 striking medal of honor, both places it appears.
						542.Standardization
			 of time-limits for recommending and awarding a medal of honor, service cross,
			 or distinguished-service medal across the Armed Forces
						(a)ArmySection
			 3744(b) of title 10, United States Code, is amended—
							(1)in paragraph (1),
			 by striking three years and inserting five years;
			 and
							(2)in paragraph (2),
			 by striking two years  and inserting three
			 years.
							(b)Air
			 forceSection 8744(b) of such title is amended—
							(1)in paragraph (1),
			 by striking three years  and inserting five
			 years; and
							(2)in paragraph (2),
			 by striking two years  and inserting three
			 years.
							543.Recodification
			 and revision of Army, Navy, Air Force, and Coast Guard Medal of Honor
			 Roll
						(a)Automatic
			 enrollment and furnishing of certificate
							(1)In
			 generalChapter 57 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									1136.Army, Navy,
				Air Force, and Coast Guard Medal of Honor Roll 
										(a)EstablishmentThere
				shall be in the Department of the Army, the Department of the Navy, the
				Department of the Air Force, and the Department of Homeland Security,
				respectively, a roll designated as the Army, Navy, Air Force, and Coast
				Guard Medal of Honor Roll.
										(b)EnrollmentThe
				Secretary concerned shall enter and record on such roll the name of each person
				who has served on active duty in the armed forces and who has been awarded a
				medal of honor pursuant to section 3741, 6241, or 8741 of this title or section
				491 of title 14.
										(c)Certificate
											(1)In
				generalEach living person whose name is entered on the Army,
				Navy, Air Force, and Coast Guard Medal of Honor Roll shall be furnished a
				certificate of enrollment on such roll.
											(2)Entitlement to
				special pensionThe Secretary concerned shall deliver to the
				Secretary of Veterans Affairs a certified copy of each certificate of
				enrollment issued under paragraph (1). Such copy shall authorize the Secretary
				of Veterans Affairs to pay the special pension provided by section 1562 of
				title 38 to the person named in the
				certificate.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 of title 10 is amended by adding at the end the following new item:
								
									
										1136. Army, Navy, Air Force, and Coast
				Guard Medal of Honor
				Roll.
									
									.
							(b)Special
			 pension
							(1)Automatic
			 entitlementSection 1562(a) of title 38, United States Code, is
			 amended—
								(A)by inserting
			 living after each;
								(B)by striking
			 subsection (c) of section 1561 of this title and inserting
			 subsection (c)(2) of section 1136 of title 10; and
								(C)by striking
			 application therefor under section 1560 of this title and
			 inserting such person’s name is entered on the Army, Navy, Air Force,
			 and Coast Guard Medal of Honor Roll under section 1136(b) of title
			 10.
								(2)Election to
			 decline special pensionSection 1562 of such title is further
			 amended by adding at the end the following new subsection:
								
									(g)(1)A person who is entitled
				to a special pension under subsection (a) may elect not to receive such special
				pension by notifying the Secretary of such election in writing.
										(2)The Secretary, upon receipt of such
				election, shall cease payments of the special pension to such
				person.
										.
							(3)Technical
			 amendmentSection 1562(a) of such title is further amended by
			 striking roll and inserting Roll.
							(c)Conforming
			 amendments
							(1)Repeal of
			 recodified provisionsSections 1560 and 1561 of title 38, United
			 States Code, are repealed.
							(2)Clerical
			 amendmentsThe table of sections at the beginning of chapter 15
			 of such title is amended by striking the items relating to sections 1560 and
			 1561.
							(d)Effective
			 dateThe amendments made by this section shall be effective with
			 respect to medals of honor awarded on or after the date of the enactment of
			 this Act.
						FOther
			 Matters
					551.Authority to
			 provide certain expenses for care and disposition of human remains that were
			 retained by the Department of Defense for forensic pathology
			 investigation
						(a)Disposition of
			 remains of persons whose death is investigated by the armed forces medical
			 examiner
							(1)Covered
			 decedentsSection 1481(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
								
									(10)To the extent
				authorized under section 1482(g) of this title, any person not otherwise
				covered by the preceding paragraphs whose remains (or partial remains) have
				been retained by the Secretary concerned for purposes of a forensic pathology
				investigation by the Armed Forces Medical Examiner under section 1471 of this
				title.
									.
							(2)Authorized
			 expenses relating to care and disposition of remainsSection 1482
			 of such title is amended by adding at the end the following new
			 subsection:
								
									(g)(1)The payment of expenses
				incident to the recovery, care, and disposition of the remains of a decedent
				covered by section 1481(a)(10) of this title is limited to those expenses that,
				as determined under regulations prescribed by the Secretary of Defense, would
				not have been incurred but for the retention of those remains for purposes of a
				forensic pathology investigation by the Armed Forces Medical Examiner under
				section 1471 of this title. The Secretary concerned shall pay all other
				expenses authorized to be paid under this section only on a reimbursable basis.
				Amounts reimbursed to the Secretary concerned under this subsection shall be
				credited to appropriations available at the time of reimbursement for the
				payment of such expenses.
										(2)In a case covered by paragraph (1),
				if the person designated under subsection (c) to direct disposition of the
				remains of a decedent does not direct disposition of the remains that were
				retained for the forensic pathology investigation, the Secretary may pay for
				the transportation of those remains to, and interment or inurnment of those
				remains in, an appropriate place selected by the Secretary, in lieu of the
				transportation authorized to be paid under paragraph (8) of subsection
				(a).
										(3)In a case covered by paragraph (1),
				expenses that may be paid do not include expenses with respect to an escort
				under paragraph (8) of subsection (a), whether or not on a reimbursable
				basis.
										.
							(b)Clarification of
			 coverage of inurnmentSection 1482(a)(9) of such title is amended
			 by inserting or inurnment after interment.
						(c)Technical
			 amendmentSection 1482(f) of such title is amended in the third
			 sentence by striking subsection and inserting
			 section.
						552.Expansion of
			 privileged information provision to debriefing reports of certain recovered
			 persons who were never placed in a missing status
						(a)Personnel
			 filesSection 1506 of title 10, United States Code, is
			 amended—
							(1)in subsection
			 (d)—
								(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
								(B)by inserting after
			 paragraph (1) the following new paragraph (2):
									
										(2)The Secretary
				concerned shall withhold from personnel files under this section, as privileged
				information, any survival, evasion, resistance and escape debriefing report
				provided by a person described in section 1501(c) of this title who is returned
				to United States control which is obtained under a promise of confidentiality
				made for the purpose of ensuring the fullest possible disclosure of
				information.
										;
				and
								(2)in subsection (f),
			 by striking paragraphs (2) and (3) and inserting
			 paragraphs (3) and (4).
							(b)DefinitionSection
			 1513 of such title is amended by adding at the end the following new
			 paragraph:
							
								(9)The term
				survival, evasion, resistance, and escape debrief means an
				interview conducted with a person described in section 1501(c) of this title
				who is returned to United States control in order to record the person’s
				experiences while surviving, evading, resisting interrogation or exploitation,
				or
				escaping.
								.
						553.Additional
			 requirements for accounting for members of the Armed Forces and Department of
			 Defense civilian employees listed as missingSection 1501(a)(1) of title 10, United
			 States Code, is amended—
						(1)by striking
			 and at the end of subparagraph (B);
						(2)by striking the
			 period at the end of subparagraph (C) and inserting ; and;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(D)coordination of
				periodic briefing of families of missing persons about the efforts of the
				Department of Defense to account for those
				persons.
								.
						554.Family support
			 programs for immediate family members of special operations forces
			 members
						(a)Chaplain-Led
			 programsThe Commander of the United States Special Operations
			 Command may provide support services described in section 1789(b) of title 10,
			 United States Code, to support the immediate family members (as defined in
			 section 1789(c) of such title) of members of the Armed Forces assigned to
			 special operations forces (as defined in section 167(i) of such title) if the
			 Commander determines—
							(1)that there is a
			 direct and concrete relationship between—
								(A)chaplain-led
			 programs authorized in section 1789 of such title, and
								(B)the readiness of
			 special operations forces; and
								(2)that such support
			 is not being provided to those family members by the Secretary of a military
			 department.
							(b)Additional
			 authorityThe Commander of the United States Special Operations
			 Command may expend up to $10,000,000 during any fiscal year during which this
			 subsection is in effect to provide support services described in section
			 1789(b) of title 10, United States Code, to support family programs directed by
			 medical personnel, behavior health professionals, and family readiness
			 professionals of the Department of Defense to build and maintain the resiliency
			 of members of the Armed Forces assigned to special operations forces (as
			 defined in section 167(i) of such title) and their immediate family members (as
			 defined in section 1789(c) of such title).
						(c)Period of
			 authorityThe authority under this section is in effect during
			 each of fiscal years 2014 through 2016.
						555.Limitation on
			 authority of convening authority to review findings of a court-martial
						(a)Limitation of
			 authority to offenses that would not normally warrant trial by
			 court-MartialSubsection (c) of section 860 of title 10, United
			 States Code (article 60 of the Uniform Code of Military Justice), is
			 amended—
							(1)in paragraph
			 (3)—
								(A)by inserting
			 may be taken after finding of a
			 court-martial;
								(B)by striking
			 is not required. However, and inserting only with respect
			 to a qualified offense. With respect to such an offense,;
								(C)by striking
			 may— and all that follows through (A) dismiss and
			 inserting may dismiss;
								(D)by striking
			 ; or and inserting a period; and
								(E)by striking
			 subparagraph (B); and
								(2)by adding at the
			 end the following new paragraph:
								
									(4)(A)In paragraph (3), the
				term qualified offense means, except as provided in subparagraph
				(B), an offense under this chapter for which—
											(i)the maximum sentence of confinement
				that may be adjudged does not exceed two years; and
											(ii)the sentence adjudged does not
				include dismissal, a dishonorable or bad-conduct discharge, or confinement for
				more than six months.
											(B)Such term does not include such
				offenses as the Secretary of Defense may prescribe by
				regulation.
										.
							(b)Requirement for
			 explanation in writingSuch subsection is further amended by
			 adding after paragraph (4), as added by subsection (a)(2), the following new
			 paragraph:
							
								(5)If the convening
				authority or other person authorized to act under this section modifies the
				findings or sentence of a court-martial, such person shall prepare a written
				explanation for such modification. Such explanation shall be made a part of the
				record of trial and action
				thereon.
								.
						(c)Conforming
			 amendmentSubsection (e)(3) of such section (article) is amended
			 in the first sentence by inserting (if authorized to do so under
			 subsection (c)) after findings and sentence.
						(d)Effective
			 dateThe amendments made by subsections (a) and (c) shall apply
			 with respect to offenses committed on or after the date of the enactment of
			 this Act.
						556.Revision to
			 certain definitions relating to families of servicemembers for purposes of
			 family and medical leave
						(a)Definitions
			 applicable under family and medical leave act of 1993
							(1)Definition of
			 covered active dutyParagraph (14) of section 101
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended—
								(A)by striking
			 to a foreign country in subparagraphs (A) and (B); and
								(B)by inserting
			 , 12301(d), or 12301(g) after section
			 101(a)(13)(B) in subparagraph (B).
								(2)Definition of
			 covered servicememberParagraph (15)(A) of such
			 section is amended by inserting inpatient or before
			 outpatient status.
							(b)Definitions
			 applicable to leave for civil service employees
							(1)Definition of
			 covered active dutyParagraph (7) of section 6381
			 of title 5, United States Code, is amended—
								(A)by striking
			 to a foreign country in subparagraph (A) and (B); and
								(B)by inserting
			 , 12301(d), or 12301(g) after section
			 101(a)(13)(B) in subparagraph (B).
								(2)Definition of
			 covered servicememberParagraph (8)(A) of such
			 section is amended by inserting inpatient or before
			 outpatient status.
							(3)Technical
			 amendmentParagraph (7)(B) of such section is further amended by
			 striking , United States Code.
							557.Enhanced role
			 for department of justice under military lending act
						(a)Enforcement by
			 the attorney generalSubsection (f) of section 987 of title 10,
			 United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(7)Enforcement by
				the attorney general
									(A)In
				generalThe Attorney General may commence a civil action in any
				appropriate district court of the United States against any person who—
										(i)engages in a
				pattern or practice of violating this section; or
										(ii)engages in a
				violation of this section that raises an issue of general public
				importance.
										(B)ReliefIn
				a civil action commenced under subparagraph (A), the court—
										(i)may grant any
				appropriate equitable or declaratory relief with respect to the violation of
				this section;
										(ii)may award all
				other appropriate relief, including monetary damages, to any person aggrieved
				by the violation; and
										(iii)may, to
				vindicate the public interest, assess a civil penalty—
											(I)in an amount not
				exceeding $110,000 for a first violation; and
											(II)in an amount not
				exceeding $220,000 for any subsequent violation.
											(C)InterventionUpon
				timely application, a person aggrieved by a violation of this section with
				respect to which the civil action is commenced may intervene in such action,
				and may obtain such appropriate relief as the person could obtain in a civil
				action under paragraph (5) with respect to that violation, along with costs and
				a reasonable attorney fee.
									(D)Issuance and
				service of civil investigative demandsWhenever the Attorney
				General, or a designee, has reason to believe that any person may be in
				possession, custody, or control of any documentary material relevant to an
				investigation under this section, the Attorney General, or a designee, may,
				before commencing a civil action under subparagraph (A), issue in writing and
				cause to be served upon such person, a civil investigative demand
				requiring—
										(i)the production of
				such documentary material for inspection and copying;
										(ii)that the
				custodian of such documentary material answer in writing written questions with
				respect to such documentary material; or
										(iii)the production
				of any combination of such documentary material or answers.
										(E)Relationship to
				false claims actThe statutory provisions governing the authority
				to issue, use, and enforce civil investigative demands under section 3733 of
				title 31 (known as the False Claims Act) shall govern the
				authority to issue, use, and enforce civil investigative demands under
				subparagraph (D), except that—
										(i)any reference in
				that section to false claims law investigators or investigations shall be
				applied for purposes of subparagraph (D) as referring to investigators or
				investigations under this section;
										(ii)any reference in
				that section to interrogatories shall be applied for purposes of subparagraph
				(D) as referring to written questions and answers to such need not be under
				oath;
										(iii)the statutory
				definitions for purposes of that section relating to false claims
				law shall not apply; and
										(iv)provisions of
				that section relating to qui tam relators shall not
				apply.
										.
						(b)Consultation
			 with department of justiceSubsection (h)(3) of such section is
			 amended by adding at the end the following new subparagraph:
							
								(H)The Department of
				Justice.
								.
						VICompensation and
			 other personnel benefits
				APay and
			 Allowances
					601.Increase in
			 military basic pay for fiscal year 2014
						(a)Waiver of
			 section 1009 adjustmentThe adjustment to become effective during
			 fiscal year 2014 required by section 1009 of title 37, United States Code, in
			 the rates of monthly basic pay authorized members of the uniformed services
			 shall not be made.
						(b)Increase in
			 basic payEffective on January 1, 2014, the rates of monthly
			 basic pay for members of the uniformed services are increased by 1.0
			 percent.
						602.Extension of
			 temporary Army authority to provide additional recruitment
			 incentivesSubsection (i)(1)
			 of section 681 of the National Defense Authorization Act for Fiscal Year 2006
			 (Public Law 109–163; 10 U.S.C. 503 note) is amended by striking December
			 31, 2012 and inserting December 31, 2015.
					BBonuses and
			 Special and Incentive Pays
					611.One-year
			 extension of certain expiring bonus and special pay authorities
						(a)Authorities
			 relating to reserve forcesThe following sections of title 37,
			 United States Code, are amended by striking December 31, 2013
			 and inserting December 31, 2014: 
							(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
							(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
							(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
							(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
							(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
							(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
							(7)Section 910(g),
			 relating to income replacement payments for reserve component members
			 experiencing extended and frequent mobilization for active duty service.
							(b)Title 10
			 authorities relating to health care professionalsThe following
			 sections of title 10, United States Code, are amended by striking
			 December 31, 2013 and inserting December 31,
			 2014:
							(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
							(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
							(c)Title 37
			 authorities relating to health care professionalsThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2013 and inserting December 31,
			 2014:
							(1)Section 302c–1(f),
			 relating to accession and retention bonuses for psychologists.
							(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
							(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
							(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
							(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
							(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
							(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
							(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
							(d)Authorities
			 relating to nuclear officersThe following sections of title 37,
			 United States Code, are amended by striking December 31, 2013
			 and inserting December 31, 2014:
							(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
							(2)Section 312b(c),
			 relating to nuclear career accession bonus.
							(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
							(e)Authorities
			 relating to title 37 consolidated special pay, incentive pay, and bonus
			 authoritiesThe following sections of title 37, United States
			 Code, are amended by striking December 31, 2013 and inserting
			 December 31, 2014:
							(1)Section 331(h),
			 relating to general bonus authority for enlisted members.
							(2)Section 332(g),
			 relating to general bonus authority for officers.
							(3)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear
			 officers.
							(4)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for
			 officers.
							(5)Section 335(k),
			 relating to bonus and incentive pay authorities for officers in health
			 professions.
							(6)Section 351(h),
			 relating to hazardous duty pay.
							(7)Section 352(g),
			 relating to assignment pay or special duty pay.
							(8)Section 353(i),
			 relating to skill incentive pay or proficiency bonus.
							(9)Section 355(h),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
							(f)Other title 37
			 bonus and special pay authoritiesThe following sections of title
			 37, United States Code, are amended by striking December 31,
			 2013 and inserting December 31, 2014:
							(1)Section 301b(a),
			 relating to aviation officer retention bonus.
							(2)Section 307a(g),
			 relating to assignment incentive pay.
							(3)Section 308(g),
			 relating to reenlistment bonus for active members.
							(4)Section 309(e),
			 relating to enlistment bonus.
							(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
							(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
							(7)Section 327(h),
			 relating to incentive bonus for transfer between the Armed Forces.
							(8)Section 330(f),
			 relating to accession bonus for officer candidates.
							(9)Section
			 403(b)(7)(E), relating to basic allowance for housing.
							CDisability,
			 Retired Pay, and Survivor Benefits
					621.Overpayments of
			 division of pay as a result of retroactive change in disposable retired
			 pay
						(a)AmendmentSection
			 1414(d) of title 10, United States Code, is amended by adding at the end the
			 following new paragraph:
							
								(3)(A)An election by a member
				to change from receipt of retired pay in accordance with this section to
				receipt of special compensation in accordance with section 1413a of this title
				pursuant to paragraph (2), shall not affect payments made before the date of
				such election to the member’s spouse or former spouse pursuant to section 1408
				of this title, of disposable retired pay that a court treated as property for
				the purpose of issuing a final decree of divorce, dissolution, annulment, or
				legal separation, including a court ordered, ratified, or approved property
				settlement incident to such decree.
									(B)In this paragraph:
										(i)The term court has the
				meaning given such term in section 1408(a)(1) of this title.
										(ii)The term disposable retired
				pay has the meaning given such term in section 1408(a)(4) of this
				title.
										(iii)The term final decree
				has the meaning given such term in section 1408(a)(3) of this title.
										(iv)The term member has
				the meaning given such term in section 1408(a)(5) of this title.
										(v)The term spouse or former
				spouse has the meaning given such term in section 1408(a)(6) of this
				title.
										.
						(b)ApplicabilityParagraph
			 (3) of section 1414(d) of title 10, United States Code, as added by subsection
			 (a), shall apply with respect to payments made under section 1408 of title 10,
			 United States Code, on or after the date of the enactment of this Act.
						622.Reinstatement
			 of temporary special retirement qualification authority for members of the
			 Selected Reserve of the reserve components of the Air Force with 15 years of
			 qualifying service
						(a)Reinstatement of
			 authoritySubsection (a)(1) of section 12731a of title 10, United
			 States Code, is amended—
							(1)in subparagraph
			 (A), by striking October 1, 1991, and inserting the first
			 day of a period described in subsection (b) that is applicable to that
			 member; and
							(2)in subparagraph
			 (B), by striking after that date and before the end of the period
			 described in subsection (b) and inserting during a period
			 described in subsection (b) that is applicable to that member.
							(b)Period of
			 authoritySubsection (b) of such section is amended to read as
			 follows:
							
								(b)Period of
				authorityA period referred to in subsection (a)(1) is any of the
				following:
									(1)With respect to
				any member of the Selected Reserve of a reserve component, the period beginning
				on October 23, 1992, and ending on December 31, 2001.
									(2)With respect to
				any member of the Selected Reserve of the Air Force Reserve or Air National
				Guard of the United States, the period beginning on October 1, 2014, and ending
				on December 31,
				2018.
									.
						VIIHealth care
			 provisions
				701.Revisions to
			 TRICARE cost sharing requirements
					(a)TRICARE prime
			 enrollment feesSection 1097 of title 10, United States Code, is
			 amended—
						(1)in subsection
			 (e)—
							(A)by striking
			 (1) before The Secretary; and
							(B)by striking
			 paragraph (2); and
							(2)by adding at the
			 end the following new subsection:
							
								(f)Enrollment
				fees
									(1)AmountBeginning
				January 1, 2014, the enrollment fee described in subsection (e) for a covered
				beneficiary shall be an amount (rounded to the nearest dollar) equal to the
				applicable percentage (specified in paragraph (2)) of the retired pay of the
				member or former member upon whom the covered beneficiary’s eligibility is
				based, except that the amount of such enrollment fee shall not be in excess of
				the applicable maximum enrollment fee nor less than the applicable minimum
				enrollment fee specified in paragraph (3).
									(2)Percentage of
				retired payThe applicable percentage of retired pay shall be
				determined in accordance with the following table:
										
											
												
													For:The applicable percentage for a
						family group of two or more persons is:The applicable
						percentage for an individual is:
													
												
												
													20142.95%1.475%
													
													20153.30%1.650%
													
													20163.65%1.825%
													
													2017 and after4.00%2.000%.
													
												
											
										
									(3)Maximum and
				minimum enrollment fees
										(A)Before
				2018
											(i)Family
				groupsFor the years 2014 through 2017, the applicable maximum
				and minimum enrollment fees for a family group of two or more persons shall be
				determined in accordance with the following table:
												
													
														
															For:The applicable
						minimum enrollment fee is:The applicable maximum enrollment
						fee for a family group whose eligibility is based upon a member or former
						member of retired grade O–7 or above is:The applicable maximum enrollment
						fee for a family group whose eligibility is based upon a member or former
						member of retired grade O–6 or below is:
															
														
														
															2014$548$900$750
															
															2015$558$1,200$900
															
															2016$569$1,500$1,050
															
															2017$581$1,800$1,200.
															
														
													
												
											(ii)IndividualsThe
				applicable maximum and minimum enrollment fees for an individual shall be
				one-half the corresponding maximum and minimum enrollment fees for a family
				group of two or more persons (as specified in clause (i)).
											(B)After
				2017For any year after 2017, the applicable maximum and minimum
				enrollment fees shall be equal to the maximum and minimum enrollment fees for
				the previous year increased by the percentage by which retired pay is increased
				under section 1401a of this title for such calendar year.
										(4)ExclusionNotwithstanding
				paragraph (1), the enrollment fee described in subsection (e) for a dependent
				of a member of the uniformed services who dies while on active duty, a member
				retired under chapter 61 of this title, or for a dependent of such a member
				shall not exceed the amount of any such enrollment fee for
				2013.
									.
						(b) TRICARE
			 standard enrollment fees and cost sharingSection 1086(b) of such
			 title is amended to read as follows:
						
							(b)For a person
				covered by this section, any plan contracted for under section 1079(a) of this
				title shall contain the following provisions for payment by the patient:
								(1)An annual
				enrollment fee. The amount of such annual enrollment fee for a year is—
									(A)for 2014, $70 for
				an individual or $140 for a family group of two or more persons;
									(B)for 2015, $85 for
				an individual or $170 for a family group of two or more persons;
									(C)for 2016, $100 for
				an individual or $200 for a family group of two or more persons;
									(D)for 2017, $115 for
				an individual or $230 for a family group of two or more persons;
									(E)for 2018, $125 for
				an individual or $250 for a family group of two or more persons; and
									(F)for any year after
				2018, the amount of the applicable enrollment fee for the previous year
				increased by the percentage by which retired pay is increased under section
				1401a of this title for such year.
									(2)An annual
				deductible of the charges in a year for all types of care authorized by this
				section and received while in an outpatient status and 25 percent of all
				subsequent charges for such care during a year. The amount of such annual
				deductible for a year is—
									(A)for 2014, $160 for
				an individual or $320 for a family group of two or more persons;
									(B)for 2015, $200 for
				an individual or $400 for a family group of two or more persons;
									(C)for 2016, $230 for
				an individual or $460 for a family group of two or more persons;
									(D)for 2017, $260 for
				an individual or $520 for a family group of two or more persons;
									(E)for 2018, $290 for
				an individual or $580 for a family group of two or more persons; and
									(F)for any year after
				2018, the amount of the applicable deductible for the previous year increased
				by the percentage by which retired pay is increased under section 1401a of this
				title for such year.
									(3)25 percent of the
				charges for inpatient care. The Secretary of Defense may exempt a patient from
				paying such charges if the hospital to which the patient is admitted does not
				impose a legal obligation on any of its patients to pay for inpatient
				care.
								(4)A person covered
				by this section may not be required to pay a total in excess of a catastrophic
				cap, excluding the amount of any annual enrollment fee under paragraph (1), for
				health care received during any year under a plan contracted for under section
				1079(a) of this title. The amount of such catastrophic cap for a year
				is—
									(A)for 2013, $3,000;
				and
									(B)for any year after
				2013, the amount of the catastrophic cap for the previous year increased by the
				percentage by which retired pay is increased under section 1401a of this title
				for such year.
									(5)Notwithstanding
				paragraphs (1), (2), and (4), for a dependent of a member of the uniformed
				services who dies while on active duty, a member retired under chapter 61 of
				this title, or a dependent of such a member—
									(A)there is no annual
				enrollment fee;
									(B)the annual
				deductible referred to in paragraph (2) for a year is $150 for an individual or
				$300 for a family group of two or more persons; and
									(C)the catastrophic
				cap for a year is
				$3,000.
									.
					(c)TRICARE for life
			 enrollment feesSection 1086(d)(3) of such title is amended by
			 adding at the end the following new subparagraph:
						
							(D)(i)Beginning January 1,
				2014, a person described in paragraph (2) (except as provided in clauses (vi)
				and (vii)), shall pay an annual enrollment fee as a condition of eligibility
				for health care benefits under this section. Such enrollment fee shall be an
				amount (rounded to the nearest dollar) equal to the applicable percentage
				(specified in clause (ii)) of the retired pay of the member or former member
				upon whom the covered beneficiary’s eligibility is based, except that the
				amount of such enrollment fee shall not be in excess of the applicable maximum
				enrollment fee (specified in clause (iii)).
								(ii)The applicable percentage of retired
				pay shall be determined in accordance with the following table:
									
										
											
												For:The applicable percentage for a
						family group of two or more persons is:The applicable
						percentage for an individual is:
												
											
											
												20140.50%0.25%
												
												20151.00%0.50%
												
												20161.50%0.75%
												
												2017 and after2.00%1.00%.
												
											
										
									
								(iii)For any year 2014 through 2017, the
				applicable maximum enrollment fees for a family group of two or more persons
				shall be determined in accordance with the following table:
									
										
											
												For:The applicable maximum
						enrollment fee for a family group whose eligibility is based upon a member or
						former member of retired grade O–7 or above is:The applicable
						maximum enrollment fee for a family group whose eligibility is based upon a
						member or former member of retired grade O–6 or below is:
												
											
											
												2014$200$150
												
												2015$400$300
												
												2016$600$450
												
												2017$800$600.
												
											
										
									
								(iv)For any year after 2017, the
				applicable maximum enrollment fee shall be equal to the maximum enrollment fee
				for the previous year increased by the percentage by which retired pay is
				increased under section 1401a of this title for such year.
								(v)The applicable maximum enrollment fee
				for an individual shall be one-half the corresponding maximum fee for a family
				group of two or more persons (as determined under clauses (iii) and
				(iv)).
								(vi)Clause (i) shall not apply to a
				dependent of a member of the uniformed services who dies while on active duty,
				a member retired under chapter 61 of this title, or a dependent of such a
				member.
								(vii)Clause (i) also shall not apply to a
				person who, prior to the date of the enactment of this subparagraph, met the
				conditions described in paragraph (2)(A) and
				(B).
								.
					(d)TRICARE pharmacy
			 program requirements
						(1)Availability of
			 pharmaceutical agents through national mail-order pharmacy
			 programSection 1074g(a)(5) of such title is amended—
							(A)by striking
			 at least one of the means described in paragraph (2)(E) and
			 inserting the national mail-order pharmacy program; and
							(B)by striking
			 may include and all that follows through the end of the
			 paragraph and inserting shall include cost sharing by the eligible
			 covered beneficiary as specified in paragraph (6)..
							(2)Cost sharing
			 amountsSection 1074g(a)(6) of such title is amended to read as
			 follows:
							
								(6)(A)In the case of any of
				the years 2014 through 2023, the cost sharing amounts referred to in paragraph
				(5) shall be determined in accordance with the following table:
										
											
												
													For:The cost
						sharing amount for 30-day supply of a retail generic is:The cost sharing amount for 30-day supply of a retail formulary
						is:The cost sharing amount for a 90-day supply of
						a mail order generic is:The cost sharing amount for a
						90-day supply of a mail order formulary is:The cost
						sharing amount for a 90-day supply of a mail order non-formulary is:
													
												
												
													2014$5$26$0$26$51
													
													2015$6$28$0$28$54
													
													2016$7$30$0$30$58
													
													2017$8$32$0$32$62
													
													2018$9$34$9$34$66
													
													2019$10$36$10$36$70
													
													2020$11$38$11$38$75
													
													2021$12$40$12$40$80
													
													2022$13$43$13$43$85
													
													2023$14$45$14$45$90.
													
												
											
										
									(B)For any year after 2023, the cost
				sharing amounts referred to in paragraph (5) shall be equal to the cost sharing
				amounts for the previous year, adjusted by an amount, if any, as determined by
				the Secretary to reflect changes in the costs of pharmaceutical agents and
				prescription dispensing, rounded to the nearest dollar.
									(C)Notwithstanding subparagraphs (A) and
				(B), the cost-sharing amounts referred to in paragraph (5) for any year for a
				dependent of a member of the uniformed services who dies while on active duty,
				a member retired under chapter 61 of this title, or a dependent of such a
				member shall be equal to the cost sharing amounts, if any, for fiscal year
				2013.
									.
						(3)Refills of
			 prescription maintenance medications through the national mail order pharmacy
			 program
							(A)In
			 generalSuch section 1074g is further amended by adding at the
			 end the following new subsection:
								
									(i)Refills of
				prescription maintenance medications through the national mail order pharmacy
				program
										(1)In
				generalThe pharmacy benefits program shall require eligible
				covered beneficiaries to refill non-generic prescription maintenance
				medications through military treatment facility pharmacies or the national
				mail-order pharmacy program.
										(2)Medications
				covered
											(A)DeterminationThe
				Secretary shall determine the maintenance medications subject to the
				requirement under paragraph (1).
											(B)SupplyIn
				carrying out the requirement under paragraph (1), the Secretary shall ensure
				that the medications subject to the requirement under paragraph (1) are—
												(i)generally
				available to eligible covered beneficiaries through retail pharmacies only for
				an initial filing of a 30-day or less supply; and
												(ii)any refills of
				such medications are obtained through a military treatment facility pharmacy or
				the national mail-order pharmacy program.
												(C)ExemptionThe
				Secretary may exempt the following prescription maintenance medications from
				the requirements in subparagraph (B):
												(i)Medications that
				are for acute care needs.
												(ii)Such other
				medications as the Secretary determines
				appropriate.
												.
							(B)Conforming
			 amendmentSection 716 of the National Defense Authorization Act
			 for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1804) is repealed.
							(e)Additional
			 realignment of TRICARE health benefit years from fiscal year to calendar year
			 basis
						(1)TRICARE
			 standardSection 1079(b) of such title 10 is amended by striking
			 fiscal each place it appears.
						(2)Transition
			 periodThe Secretary of Defense shall prescribe regulations to
			 transition TRICARE health plan benefit years from a fiscal-year basis to a
			 calendar-year basis pursuant to the amendments made by this subsection.
						(3)Conforming and
			 technical amendmentsSection 724 of the National Defense
			 Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 1073
			 note) is amended—
							(A)in subsection
			 (b)—
								(i)by
			 striking For each fiscal year beginning after September 30, 1997,
			 the and inserting The;
								(ii)by
			 inserting during any year after by designated
			 providers; and
								(iii)by
			 striking fiscal year. and inserting year.;
			 and
								(B)in subsection
			 (d)(2)(B)—
								(i)by
			 striking For each fiscal year beginning after September 30, 2003,
			 the and inserting The;
								(ii)by
			 striking during such fiscal year the first place it appears and
			 inserting during any year; and
								(iii)by
			 striking fiscal year. and inserting year..
								(f)Authority To
			 adjust payments into the medicare-Eligible retiree health care
			 fundSection 1116 of such title is amended by adding at the end
			 the following new subsection:
						
							(e)(1)During any fiscal year,
				if the Secretary of Defense determines that the amount certified under
				subsection (c) is no longer accurate because of a significant change in
				circumstances or law, the Secretary of Defense may, if appropriate, certify a
				revised amount determined in accordance with subsection (b)(2) to the Secretary
				of the Treasury.
								(2)If the Secretary of Defense makes a
				certification under paragraph (1), each other administering Secretary shall
				make and advise the Secretary of the Treasury of a revised determination,
				consistent with section 1111(c) of this title.
								(3)If a certification and determination
				are made under paragraphs (1) and (2), the Secretary of the Treasury shall
				promptly pay into or recoup from the Fund the difference between the amount
				paid into the Fund under subsection (a) and the amount certified or determined
				by the administering Secretary under paragraph (1) or
				(2).
								.
					702.Requirement for
			 medicare participating physician or supplier to accept TRICARE and Veterans
			 Affairs participating ratesSection 1842(h)(1) of the Social Security
			 Act (42 U.S.C. 1395u(h)(1)) is amended by adding at the end the following new
			 sentence: Any physician or supplier who voluntarily enters into an
			 agreement with the Secretary to become a participating physician or supplier
			 shall be deemed to have agreed to be a participating provider of medical care
			 or services under any health plan contracted for under section 1079 or 1086 of
			 title 10, United States Code, or under section 1781 of title 38, United States
			 Code, in accordance with the payment methodology and amounts prescribed under
			 joint regulations prescribed by the Secretary, the Secretary of Defense, and
			 the Secretary of Homeland Security pursuant to sections 1079 and 1086 of title
			 10, United States Code..
				703.Elimination of
			 mandatory weighting of certain factors in determining best value for awarding
			 health care contractsSection
			 1073a of title 10, United States Code, is amended—
					(1)by striking
			 subsection (b); and
					(2)by redesignating
			 subsection (c) as subsection (b).
					VIIIAcquisition
			 policy, acquisition management, and related matters
				801.Clarification
			 of scope of supplies covered by statutory rapid acquisition
			 authoritySection 806(g) of
			 the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public
			 Law 107–314; 10 U.S.C. 2302 note) is amended—
					(1)by striking Associated support services
			 defined.—In the section, the term and
			 inserting
						
							Definitions.—In this
			 section:(1)Associated
				support servicesThe
				term
							;
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)SuppliesThe
				term supplies means all property except land or interest in
				land.
							.
					802.Program fraud
			 civil remedies statute for the Department of Defense and the National
			 Aeronautics and Space Administration
					(a)PurposeThe
			 purpose of this section is to provide the Secretary of Defense and the
			 Administrator of the National Aeronautics and Space Administration with an
			 effective administrative remedy to obtain recompense for the Department of
			 Defense and the National Aeronautics and Space Administration for losses
			 resulting from the submission to the Department or the Administration,
			 respectively, of false, fictitious, or fraudulent claims and statements.
					(b)Program fraud
			 civil remedies
						(1)In
			 generalChapter IV of subtitle A of title 10, United States Code,
			 is amended by inserting after chapter 163 the following new chapter:
							
								164Administrative
				remedies for false claims and statements
									
										Sec.
										2751. Applicability of chapter; definitions.
										2752. False claims and statements; liability.
										2753. Hearing and determinations.
										2754. Payment; interest on late payments.
										2755. Judicial review.
										2756. Collection of civil penalties and
				  assessments.
										2757. Right to administrative offset.
										2758. Limitations.
										2759. Effect on other laws.
									
									2751.Applicability
				of chapter; definitions
										(a)Applicability of
				chapterThis chapter applies to the following agencies:
											(1)The Department of
				Defense.
											(2)The National
				Aeronautics and Space Administration.
											(b)DefinitionsIn
				this chapter:
											(1)Head of an
				agencyThe term head of an agency means the
				Secretary of Defense and the Administrator of the National Aeronautics and
				Space Administration.
											(2)ClaimThe
				term claim means any request, demand, or submission—
												(A)made to the head
				of an agency for property, services, or money (including money representing
				grants, loans, insurance, or benefits);
												(B)made to a
				recipient of property, services, or money received directly or indirectly from
				the head of an agency or to a party to a contract with the head of an
				agency—
													(i)for property or
				services if the United States—
														(I)provided such
				property or services;
														(II)provided any
				portion of the funds for the purchase of such property or services; or
														(III)will reimburse
				such recipient or party for the purchase of such property or services;
				or
														(ii)for the payment
				of money (including money representing grants, loans, insurance, or benefits)
				if the United States—
														(I)provided any
				portion of the money requested or demanded; or
														(II)will reimburse
				such recipient or party for any portion of the money paid on such request or
				demand; or
														(C)made to the head
				of an agency which has the effect of decreasing an obligation to pay or account
				for property, services, or money.
												(3)Knows or has
				reason to knowThe term knows or has reason to
				know, for purposes of establishing liability under section 2752 of this
				title, means that a person, with respect to a claim or statement—
												(A)has actual
				knowledge that the claim or statement is false, fictitious, or
				fraudulent;
												(B)acts in deliberate
				ignorance of the truth or falsity of the claim or statement; or
												(C)acts in reckless
				disregard of the truth or falsity of the claim or statement, and no proof of
				specific intent to defraud is required.
												(4)Responsible
				officialThe term responsible official means a
				designated debarring and suspending official of the agency named in subsection
				(a).
											(5)RespondentThe
				term respondent means a person who has received notice from a
				responsible official asserting liability under section 2752 of this
				title.
											(6)StatementThe
				term statement means any representation, certification,
				affirmation, document, record, or an accounting or bookkeeping entry
				made—
												(A)with respect to a
				claim or to obtain the approval or payment of a claim (including relating to
				eligibility to make a claim); or
												(B)with respect to
				(including relating to eligibility for)—
													(i)a
				contract with, or a bid or proposal for a contract with the head of an agency;
				or
													(ii)a
				grant, loan, or benefit from the head of an agency.
													(c)ClaimsFor
				purposes of paragraph (2) of subsection (b)—
											(1)each voucher,
				invoice, claim form, or other individual request or demand for property,
				services, or money constitutes a separate claim;
											(2)each claim for
				property, services, or money is subject to this chapter regardless of whether
				such property, services, or money is actually delivered or paid; and
											(3)a claim shall be
				considered made, presented, or submitted to the head of an agency, recipient,
				or party when such claim is actually made to an agent, fiscal intermediary, or
				other entity acting for or on behalf of such authority, recipient, or
				party.
											(d)StatementsFor
				purposes of paragraph (6) of subsection (b)—
											(1)each written
				representation, certification, or affirmation constitutes a separate statement;
				and
											(2)a statement shall
				be considered made, presented, or submitted to the head of an agency when such
				statement is actually made to an agent, fiscal intermediary, or other entity
				acting for or on behalf of such authority.
											2752.False claims
				and statements; liability
										(a)False
				claimsAny person who makes, presents, or submits, or causes to
				be made, presented, or submitted, to the head of an agency a claim that the
				person knows or has reason to know—
											(1)is false,
				fictitious, or fraudulent;
											(2)includes or is
				supported by any written statement which asserts a material fact that is false,
				fictitious, or fraudulent;
											(3)includes or is
				supported by any written statement that—
												(A)omits a material
				fact;
												(B)is false,
				fictitious, or fraudulent as a result of such omission; and
												(C)the person making,
				presenting, or submitting such statement has a duty to include such material
				fact; or
												(4)is for payment for
				the provision of property or services which the person has not provided as
				claimed,
											shall, in
				addition to any other remedy that may be prescribed by law, be subject to a
				civil penalty of not more than $5,000 for each such claim. Such person shall
				also be subject to an assessment of not more than twice the amount of such
				claim, or the portion of such claim which is determined by the responsible
				official to be in violation of the preceding sentence.(b)False
				statementsAny person who makes, presents, submits, or causes to
				be made, presented, or submitted, a written statement in conjunction with a
				procurement program or acquisition of the agency named in section 2751(a) of
				this title that—
											(1)the person knows
				or has reason to know—
												(A)asserts a material
				fact that is false, fictitious, or fraudulent; or
												(B)(i)omits a material fact;
				and
													(ii)is false, fictitious, or
				fraudulent as a result of such omission;
													(2)in the case of a
				statement described in subparagraph (B) of paragraph (1), is a statement in
				which the person making, presenting, or submitting such statement has a duty to
				include such material fact; and
											(3)contains or is
				accompanied by an express certification or affirmation of the truthfulness and
				accuracy of the contents of the statement,
											shall be
				subject to, in addition to any other remedy that may be prescribed by law, a
				civil penalty of not more than $5,000 for each such statement.2753.Hearing and
				determinations
										(a)Transmittal of
				notice to attorney generalIf a responsible official determines
				that there is adequate evidence to believe that a person is liable under
				section 2752 of this title, the responsible official shall transmit to the
				Attorney General, or any other officer or employee of the Department of Justice
				designated by the Attorney General, a written notice of the intention of such
				official to initiate an action under this section. The notice shall include the
				following:
											(1)A statement of the
				reasons for initiating an action under this section.
											(2)A statement
				specifying the evidence which supports liability under section 2752 of this
				title.
											(3)A description of
				the claims or statements for which liability under section 2752 of this title
				is alleged.
											(4)An estimate of the
				penalties and assessments that will be demanded under section 2752 of this
				title.
											(5)A statement of any
				exculpatory or mitigating circumstances which may relate to such claims or
				statements.
											(b)Statement from
				attorney general
											(1)Within 90 days
				after receipt of a notice from a responsible official under subsection (a), the
				Attorney General, or any other officer or employee of the Department of Justice
				designated by the Attorney General, shall transmit a written statement to the
				responsible official which specifies—
												(A)that the Attorney
				General, or any other officer or employee of the Department of Justice
				designated by the Attorney General, approves or disapproves initiating an
				action under this section based on the allegations of liability stated in such
				notice; and
												(B)in any case in
				which the initiation of an action under this section is disapproved, the
				reasons for such disapproval.
												(2)If at any time
				after the initiation of an action under this section the Attorney General, or
				any other officer or employee of the Department of Justice designated by the
				Attorney General, transmits to a responsible official a written determination
				that the continuation of any action under this section may adversely affect any
				pending or potential criminal or civil action, such action shall be immediately
				stayed and may be resumed only upon written authorization from the Attorney
				General, or any other officer or employee of the Department of Justice
				designated by the Attorney General.
											(c)Limitation on
				amount of claim that may be pursued under this sectionNo action
				shall be initiated under this section, nor shall any assessment be imposed
				under this section, if the total amount of the claim determined by the
				responsible official to violate section 2752(a) of this title exceeds $500,000.
				The $500,000 threshold does not include penalties or any assessment permitted
				under 2752(a) of this title greater than the amount of the claim determined by
				the responsible official to violate such section.
										(d)Procedures for
				resolving claims(1)Upon receiving approval
				under subsection (b) to initiate an action under this section, the responsible
				official shall mail, by registered or certified mail, or other similar
				commercial means, or shall deliver, a notice to the person alleged to be liable
				under section 2752 of this title. Such notice shall specify the allegations of
				liability against such person, specify the total amount of penalties and
				assessments sought by the United States, advise the person of the opportunity
				to submit facts and arguments in opposition to the allegations set forth in the
				notice, advise the person of the opportunity to submit offers of settlement or
				proposals of adjustment, and advise the person of the procedures of the agency
				named in section 2751(a) of this title governing the resolution of actions
				initiated under this section.
											(2)Within 30 days after receiving a
				notice under paragraph (1), or any additional period of time granted by the
				responsible official, the respondent may submit in person, in writing, or
				through a representative, facts and arguments in opposition to the allegations
				set forth in the notice, including any additional information that raises a
				genuine dispute of material fact.
											(3)If the respondent fails to respond
				within 30 days, or any additional time granted by the responsible official, the
				responsible official may issue a written decision disposing of the matters
				raised in the notice. Such decision shall be based on the record before the
				responsible official. If the responsible official concludes that the respondent
				is liable under section 2752 of this title, the decision shall include the
				findings of fact and conclusions of law which the responsible official relied
				upon in determining that the respondent is liable, and the amount of any
				penalty and/or assessment to be imposed on the respondent. Any such
				determination shall be based on a preponderance of the evidence. The
				responsible official shall promptly send to the respondent a copy of the
				decision by registered or certified mail, or other similar commercial means, or
				shall hand deliver a copy of the decision.
											(4)If the respondent makes a timely
				submission, and the responsible official determines that the respondent has not
				raised any genuine dispute of material fact, the responsible official may issue
				a written decision disposing of the matters raised in the notice. Such decision
				shall be based on the record before the responsible official. If the
				responsible official concludes that the respondent is liable under section 2752
				of this title, the decision shall include the findings of fact and conclusions
				of law which the responsible official relied upon in determining that the
				respondent is liable, and the amount of any penalty or assessment to be imposed
				on the respondent. Any such determination shall be based on a preponderance of
				the evidence. The responsible official shall promptly send to the respondent a
				copy of the decision by registered or certified mail, or other similar
				commercial means, or shall hand deliver a copy of the decision.
											(5)If the respondent makes a timely
				submission, and the responsible official determines that the respondent has
				raised a genuine dispute of material fact, the responsible official shall
				commence a hearing to resolve the genuinely disputed material facts by mailing
				by registered or certified mail, or other similar commercial means, or by hand
				delivery of, a notice informing the respondent of—
												(A)the time, place, and nature of the
				hearing;
												(B)the legal authority under which the
				hearing is to be held;
												(C)the material facts determined by the
				responsible official to be genuinely in dispute that will be the subject of the
				hearing; and
												(D)a description of the procedures for
				the conduct of the hearing.
												(6)The responsible official and any
				person against whom liability is asserted under this chapter may agree to a
				compromise or settle an action at any time. Any compromise or settlement must
				be in writing.
											(e)Respondent
				entitled to copy of the recordAt any time after receiving a
				notice under paragraph (1) of subsection (d), the respondent shall be entitled
				to a copy of the entire record before the responsible official.
										(f)HearingsAny
				hearing commenced under this section shall be conducted by the responsible
				official, or a fact-finder designated by the responsible official, solely to
				resolve genuinely disputed material facts identified by the responsible
				official and set forth in the notice to the respondent.
										(g)Procedures for
				hearings(1)Each hearing shall be
				conducted under procedures prescribed by the head of the agency. Such
				procedures shall include the following:
												(A)The provision of written notice of the
				hearing to the respondent, including written notice of—
													(i)the time, place, and nature of the
				hearing;
													(ii)the legal authority under which
				the hearing is to be held;
													(iii)the material facts determined by
				the responsible official to be genuinely in dispute that will be the subject of
				the hearing; and
													(iv)a description of the procedures
				for the conduct of the hearing.
													(B)The opportunity for the respondent to
				present facts and arguments through oral or documentary evidence, to submit
				rebuttal evidence, and to conduct such cross-examination as may be required to
				resolve any genuinely disputed material facts identified by the responsible
				official.
												(C)The opportunity for the respondent to
				be accompanied, represented, and advised by counsel or such other qualified
				representative as the Secretary may specify in such regulations.
												(2)For the purpose of conducting
				hearings under this section, the responsible official is authorized to
				administer oaths or affirmations.
											(3)Hearings shall be held at the
				responsible official’s office, or at such other place as may be agreed upon by
				the respondent and the responsible official.
											(h)Decision
				following hearingThe responsible official shall issue a written
				decision within 60 days after the conclusion of the hearing. That decision
				shall set forth specific findings of fact resolving the genuinely disputed
				material facts that were the subject of the hearing. The written decision shall
				also dispose of the matters raised in the notice required under paragraph (1)
				of subsection (d). If the responsible official concludes that the respondent is
				liable under section 2752 of this title, the decision shall include the
				findings of fact and conclusions of law which the responsible official relied
				upon in determining that the respondent is liable, and the amount of any
				penalty or assessment to be imposed on the respondent. Any decisions issued
				under this subparagraph shall be based on the record before the responsible
				official and shall be supported by a preponderance of the evidence. The
				responsible official shall promptly send to the respondent a copy of the
				decision by registered or certified mail, or other similar commercial means, or
				shall hand deliver a copy of the decision.
										2754.Payment;
				interest on late payments
										(a)Payment of
				assessments and penaltiesA respondent shall render payment of
				any assessment and penalty imposed by a responsible official, or any amount
				otherwise agreed to as part of a settlement or adjustment, not later than the
				date—
											(1)that is 30 days
				after the date of the receipt by the respondent of the responsible official’s
				decision; or
											(2)as otherwise
				agreed to by the respondent and the responsible official.
											(b)InterestIf
				there is an unpaid balance as of the date determined under paragraph (1),
				interest shall accrue from that date on any unpaid balance. The rate of
				interest charged shall be the rate in effect as of that date that is published
				by the Secretary of the Treasury under section 3717 of title 31.
										(c)Treatment of
				receiptsAll penalties, assessments, or interest paid, collected,
				or otherwise recovered under this chapter shall be deposited into the Treasury
				as miscellaneous receipts as provided in section 3302 of title 31.
										2755.Judicial
				reviewA decision by a
				responsible official under section 2753(d) or 2753(h) of this title shall be
				final. Any such final decision is subject to judicial review only under chapter
				7 of title 5.
									2756.Collection of
				civil penalties and assessments
										(a)Judicial
				enforcement of civil penalties and assessmentsThe Attorney General shall be responsible
				for judicial enforcement of any civil penalty or assessment imposed under this
				chapter.
										(b)Civil actions
				for recoveryAny penalty or assessment imposed in a decision by a
				responsible official, or amounts otherwise agreed to as part of a settlement or
				adjustment, along with any accrued interest, may be recovered in a civil action
				brought by the Attorney General. In any such action, no matter that was raised
				or that could have been raised in a proceeding under this chapter or pursuant
				to judicial review under section 2755 of this title may be raised as a defense,
				and the determination of liability and the determination of amounts of
				penalties and assessments shall not be subject to review.
										(c)Jurisdiction of
				United States District CourtsThe district courts of the United
				States shall have jurisdiction of any action commenced by the United States
				under subsection (b).
										(d)Joining and
				consolidating actionsAny action under subsection (b) may,
				without regard to venue requirements, be joined and consolidated with or
				asserted as a counterclaim, cross-claim, or setoff by the United States in any
				other civil action which includes as parties the United States, and the person
				against whom such action may be brought.
										(e)Jurisdiction of
				United States Court of Federal ClaimsThe United States Court of
				Federal Claims shall have jurisdiction of any action under subsection (b) to
				recover any penalty or assessment, or amounts otherwise agreed to as part of a
				settlement or adjustment, along with any accrued interest, if the cause of
				action is asserted by the United States as a counterclaim in a matter pending
				in such court. The counterclaim need not relate to the subject matter of the
				underlying claim.
										2757.Right to
				administrative offsetThe
				amount of any penalty or assessment that has been imposed by a responsible
				official, or any amount agreed upon in a settlement or compromise, along with
				any accrued interest, may be collected by administrative offset.
									2758.Limitations
										(a)Limitation on
				period for initiation of administrative actionAn action under section 2752 of this title
				with respect to a claim or statement shall be commenced within six years after
				the date on which such claim or statement is made, presented, or
				submitted.
										(b)Limitation
				period for initiation of civil action for recovery of administrative penalty or
				assessmentA civil action to recover a penalty or assessment
				under section 2756 of this title shall be commenced within three years after
				the date of the decision of the responsible official imposing the penalty or
				assessment.
										2759.Effect on
				other laws
										(a)Relationship to
				title 44 authoritiesThis
				chapter does not diminish the responsibility of the head of an agency to comply
				with the provisions of chapter 35 of title 44, relating to coordination of
				Federal information policy.
										(b)Relationship to
				title 31 authoritiesThe procedures set forth in this chapter
				apply to the agencies named in section 2751(a) of this title in lieu of the
				procedures under chapter 38 of title 31, relating to administrative remedies
				for false claims and statements.
										(c)Relationship to
				other authoritiesAny action, inaction, or decision under this
				chapter shall be based solely upon the information before the responsible
				official and shall not limit or restrict any agency of the Government from
				instituting any other action arising outside this chapter, including suspension
				or debarment, based upon the same information. Any action, inaction or decision
				under this chapter shall not restrict the ability of the Attorney General to
				bring judicial action, based upon the same information as long as such action
				is not otherwise prohibited by
				law.
										.
						(2)Clerical
			 amendmentThe tables of chapters at the beginning of subtitle A,
			 and at the beginning of part IV of subtitle A, of such title are each amended
			 by inserting after the item relating to chapter 163 the following new
			 item:
							
								
									164.Administrative Remedies for False Claims and
				  Statements2751.
								
								.
						(c)Conforming
			 amendmentsSection 3801(a)(1) of title 31, United States Code, is
			 amended—
						(1)by inserting
			 (other than the Department of Defense) in subparagraph (A) after
			 executive department;
						(2)by striking
			 subparagraph (B);
						(3)by redesignating
			 subparagraph (C) as subparagraph (B) and by inserting (other than the
			 National Aeronautics and Space Administration) in that subparagraph
			 after not an executive department; and
						(4)by redesignating
			 subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E),
			 respectively.
						(d)Effective
			 dateChapter 164 of title 10, United States Code, as added by
			 subsection (b), and the amendments made by subsection (c), shall apply to any
			 claim or statement made, presented, or submitted on or after the date of the
			 enactment of this Act.
					803.Reduction in
			 costs to report critical changes to major automated information system
			 programs
					(a)Extension of a
			 program definedSection 2445a of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
						
							(g)Extension of a
				programIn this chapter, the term extension of a
				program means, with respect to a major automated information system
				program or other major information technology investment program, the further
				deployment or planned deployment to additional users of the system which has
				already been found operationally effective and suitable by an independent test
				agency or the Director of Operational Test and Evaluation, beyond the scope
				planned in the original estimate or information originally submitted on the
				program.
							.
					(b)Reports on
			 critical changes in MAIS programsSubsection (d) of section 2445c
			 of such title is amended—
						(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraph
			 (3);
						(2)by redesignating
			 paragraph (2) as paragraph (3); and
						(3)by inserting after
			 paragraph (1) the following new paragraph (2):
							
								(2)Notification
				when variance due to congressional action or extension of
				programIf a senior Department of Defense official who, following
				receipt of a quarterly report described in paragraph (1) and making a
				determination described in paragraph (3), also determines that the
				circumstances resulting in the determination described in paragraph (3) either
				(A) are primarily the result of congressional action, or (B) are primarily due
				to an extension of a program, the official may, in lieu of carrying out an
				evaluation and submitting a report in accordance with paragraph (1), submit to
				the congressional defense committees, within 45 days after receiving the
				quarterly report, a notification that the official has made those
				determinations. If such a notification is submitted, the limitation in
				subsection (g)(1) does not apply with respect to that determination under
				paragraph
				(3).
								.
						(c)Conforming
			 cross-Reference amendmentSubsection (g)(1) of such section is
			 amended by striking subsection (d)(2) and inserting
			 subsection (d)(3).
					(d)Total
			 acquisition cost information
						(1)Section
			 2445b(b)(3) of title 10, United States Code, is amended by striking
			 development costs and inserting total acquisition
			 costs.
						(2)Section 2445c of
			 such title is amended—
							(A)in subparagraph
			 (B) of subsection (c)(2), by striking program development cost
			 and inserting total acquisition cost; and
							(B)in subparagraph
			 (C) of subsection (d)(3) (as redesignated by subsection (b)(2)), by striking
			 program development cost and inserting total acquisition
			 cost.
							(e)Clarification of
			 cross-ReferenceSection 2445c(g)(2) of such title is amended by
			 striking in compliance with the requirements of subsection
			 (d)(2) and inserting under subsection (d)(1)(B).
					804.Modification of
			 reporting requirement for Department of Defense business system acquisition
			 programs when initial operating capability is not achieved within five years of
			 Milestone A approval
					(a)Submission to
			 pre-Certification authoritySubsection (b) of section 811 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2316) is amended by striking the system shall be
			 deemed to have undergone and all that follows through the period and
			 inserting the appropriate official shall report such failure, along with
			 the facts and circumstances surrounding the failure, to the appropriate
			 pre-certification authority for that system under section 2222 of title 10,
			 United States Code, and the information so reported shall be considered by the
			 pre-certification authority in the decision whether to recommend certification
			 of obligations under that section..
					(b)Covered
			 systemsSubsection (c) of such section is amended—
						(1)by striking
			 3542(b)(2) of title 44 and inserting section 2222(j)(2)
			 of title 10; and
						(2)by inserting
			 , and that is not designated in section 2445a of title 10, United States
			 Code, as a major automated information system program or an
			 other major information technology investment program
			 before the period at the end.
						(c)Updated
			 references to DoD issuancesSubsection (d) of such section is
			 amended—
						(1)in paragraph (1),
			 by striking Department of Defense Instruction 5000.2 and
			 inserting Department of Defense Directive 5000.01; and
						(2)in paragraph (2),
			 by striking Department of Defense Instruction 5000.2, dated May 12,
			 2003 and inserting Department of Defense Instruction 5000.02,
			 dated December 3, 2008.
						805.Timeliness
			 rules for filing bid protests at the United States Court of Federal
			 Claims
					(a)JurisdictionParagraph
			 (1) of section 1491(b) of title 28, United States Code, is amended—
						(1)in the first
			 sentence, by striking Both the and all that follows through
			 shall have and inserting The United States Court of
			 Federal Claims shall have; and
						(2)in the second
			 sentence—
							(A)by striking
			 Both the and all that follows through shall have
			 and inserting The United States Court of Federal Claims shall
			 have; and
							(B)by striking
			 is awarded. and inserting
								
									is
			 awarded, but such jurisdiction is subject to time limits as
			 follows:(A)A protest based upon alleged
				improprieties in a solicitation that are apparent before bid opening or the
				time set for receipt of initial proposals shall be filed before bid opening or
				the time set for receipt of initial proposals. In the case of a procurement
				where proposals are requested, alleged improprieties that do not exist in the
				initial solicitation but that are subsequently incorporated into the
				solicitation shall be protested not later than the next closing time for
				receipt of proposals following the incorporation. A protest that meets these
				time limitations that was previously filed with the Comptroller General may not
				be reviewed.
									(B)A protest other than one covered by
				subparagraph (A) shall be filed not later than 10 days after the basis of the
				protest is known or should have been known (whichever is earlier), with the
				exception of a protest challenging a procurement conducted on the basis of
				competitive proposals under which a debriefing is requested and, when
				requested, is required. In such a case, with respect to any protest the basis
				of which is known or should have been known either before or as a result of the
				debriefing, the initial protest shall not be filed before the debriefing date
				offered to the protester, but shall be filed not later than 10 days after the
				date on which the debriefing is held.
									(C)If a timely agency-level protest was
				previously filed, any subsequent protest to the United States Court of Federal
				Claims that is filed within 10 days of actual or constructive knowledge of
				initial adverse agency action shall be considered, if the agency-level protest
				was filed in accordance with subparagraphs (A) and (B), unless the contracting
				agency imposes a more stringent time for filing the protest, in which case the
				agency’s time for filing shall control. In a case where an alleged impropriety
				in a solicitation is timely protested to a contracting agency, any subsequent
				protest to the United States Court of Federal Claims shall be considered timely
				if filed within the 10-day period provided by this subparagraph, even if filed
				after bid opening or the closing time for receipt of proposals.
									(D)A protest untimely on its face shall
				be dismissed. A protester shall include in its protest all information
				establishing the timeliness of the protest; a protester shall not be permitted
				to introduce for the first time in a motion for reconsideration information
				necessary to establish that the protest was timely. Under no circumstances may
				the United States Court of Federal Claims consider a protest that is untimely
				because it was first filed with the Government Accountability
				Office.
									.
							(b)Available
			 reliefParagraph (2) of such section is amended by inserting
			 monetary relief shall not be available if injunctive relief is or has
			 been granted, and after except that.
					(c)Agency decisions
			 overriding stay of contract award or performanceSuch section is
			 further amended—
						(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
						(2)by inserting after
			 paragraph (4) the following new paragraph (5):
							
								(5)The United States Court of Federal
				Claims shall have jurisdiction to render judgment on an action by an interested
				party challenging an agency’s decision to override a stay of contract award or
				contract performance that would otherwise be required by section 3553 of title
				31.
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to any cause
			 of action filed 180 days or more after the date of the enactment of this
			 Act.
					806.Exception to
			 internal controls for procurement of necessary property and services by the
			 Department of Defense and Department of Veterans Affairs Interagency Program
			 Office
					(a)In
			 generalSubparagraph (A) of section 801(b)(2) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 202; 10 U.S.C. 2304 note) is amended to read as follows:
						
							(A)In
				generalThe limitation in paragraph (1) shall not apply to the
				procurement of property and services on behalf of—
								(i)the Department of
				Defense by a non-defense agency during any fiscal year for which there is in
				effect a written determination of the Under Secretary of Defense for
				Acquisition, Technology, and Logistics that it is necessary in the interest of
				the Department of Defense to procure property and services through the
				non-defense agency during such fiscal year; or
								(ii)the Department of
				Defense and Department of Veterans Affairs interagency program office
				established under section 1635 of this
				Act.
								.
					(b)Conforming
			 amendmentSubparagraph (B) of such section is amended by
			 inserting (i) after subparagraph (A).
					807.Enhanced
			 transfer of technology developed at Department of Defense laboratories
					(a)DefinitionsAs
			 used in this section:
						(1)The terms
			 department and military department have the
			 meaning given those terms in section 101 of title 10, United States
			 Code.
						(2)The term
			 DoD laboratory or laboratory means any facility
			 or group of facilities that—
							(A)is owned, leased,
			 operated, or otherwise used by the Department of Defense; and
							(B)meets the
			 definition of laboratory as provided in subsection (d)(2) of
			 section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C.
			 3710a).
							(b)Authority
						(1)In
			 generalThe Secretary of Defense and the Secretaries of the
			 military departments each may authorize the heads of DoD laboratories to grant
			 nonexclusive, exclusive, or partially exclusive licenses, royalty free or for
			 royalties or for rights to other intellectual property, for computer software
			 and its related documentation developed at a DoD laboratory, but only
			 if—
							(A)the computer
			 software and related documentation would be a trade secret under the meaning of
			 section 552(b)(4) of title 5, United States Code, if the information had been
			 obtained from a non-Federal party;
							(B)the public is
			 notified of the availability of the software and related documentation for
			 licensing and interested parties have a fair opportunity to submit applications
			 for licensing;
							(C)such licensing
			 activities and licenses shall comply with the requirements under section 209 of
			 title 35, United States Code; and
							(D)the software
			 originally was developed to meet the military needs of the Department of
			 Defense.
							(2)Protections
			 against unauthorized disclosureThe Secretary of Defense and the
			 Secretaries of the military departments each shall provide appropriate
			 precautions against the unauthorized disclosure of any computer software or
			 documentation covered by paragraph (1)(A), including exemption from section 552
			 of title 5, United States Code, for a period of up to 5 years after the
			 development of the computer software by the DoD laboratory.
						(c)Royalties
						(1)Use of
			 royaltiesExcept as provided in paragraph (2), any royalties or
			 other payments received by the department from licensing computer software or
			 documentation under paragraph (b)(1) shall be retained by the department and
			 shall be disposed of as follows:
							(A)(i)The department shall pay
			 each year the first $2,000, and thereafter at least 15 percent, of the
			 royalties or other payments to be divided among the employees who developed the
			 computer software.
								(ii)The department may provide
			 appropriate lesser incentives, from royalties or other payments, to laboratory
			 employees who are not developers of such computer software but who
			 substantially increased the technical value of the software.
								(iii)The department shall retain the
			 royalties and other payments received until it makes payments to employees of a
			 DoD laboratory under clause (i) or (ii).
								(iv)The department may retain an
			 amount reasonably necessary to pay expenses incidental to the administration
			 and distribution of royalties or other payments under this section by an
			 organizational unit of the department other than its laboratories.
								(B)The balance of the
			 royalties or other payments shall be transferred by the department to its
			 laboratories, with the majority share of the royalties or other payments going
			 to the laboratory where the development occurred. The royalties or other
			 payments so transferred to any DoD laboratory may be used or obligated by that
			 laboratory during the fiscal year in which they are received or during the 2
			 succeeding fiscal years—
								(i)to
			 reward scientific, engineering, and technical employees of the DoD laboratory,
			 including developers of sensitive or classified technology, regardless of
			 whether the technology has commercial applications;
								(ii)to
			 further scientific exchange among the laboratories of the agency;
								(iii)for education
			 and training of employees consistent with the research and development missions
			 and objectives of the department or DoD laboratory, and for other activities
			 that increase the potential for transfer of the technology of the
			 laboratories;
								(iv)for
			 payment of expenses incidental to the administration and licensing of computer
			 software or other intellectual property made at that DoD laboratory, including
			 the fees or other costs for the services of other agencies, persons, or
			 organizations for intellectual property management and licensing services;
			 or
								(v)for
			 scientific research and development consistent with the research and
			 development missions and objectives of the DoD laboratory.
								(C)All royalties or
			 other payments retained by the department or DoD laboratory after payments have
			 been made pursuant to subparagraphs (A) and (B) that are unobligated and
			 unexpended at the end of the second fiscal year succeeding the fiscal year in
			 which the royalties and other payments were received shall be paid into the
			 Treasury.
							(2)ExceptionIf,
			 after payments under paragraph (1)(A), the balance of the royalties or other
			 payments received by the department in any fiscal year exceed 5 percent of the
			 funds received for use by the DoD laboratory for research, development,
			 engineering, testing and evaluation or other related administrative, processing
			 or value-added activities for that year, 75 percent of such excess shall be
			 paid to the Treasury of the United States and the remaining 25 percent may be
			 used or obligated under paragraph (1)(B). Any funds not so used or obligated
			 shall be paid into the Treasury of the United States.
						(3)Status of
			 payments to employeesAny payment made to an employee under this
			 section shall be in addition to the regular pay of the employee and to any
			 other awards made to the employee, and shall not affect the entitlement of the
			 employee to any regular pay, annuity, or award to which the employee is
			 otherwise entitled or for which the employee is otherwise eligible or limit the
			 amount thereof except that the monetary value of an award for the same project
			 or effort shall be deducted from the amount otherwise available under this
			 paragraph. Payments, determined under the terms of this paragraph and made to
			 an employee developer as such, may continue after the developer leaves the DoD
			 laboratory or department. Payments made under this section shall not exceed
			 $75,000 per year to any one person, unless the President approves a larger
			 award (with the excess over $75,000 being treated as a Presidential award under
			 section 4504 of title 5).
						(d)Information in
			 reportThe report required by section 2515(d) of title 10, United
			 States Code, shall include information regarding the implementation and
			 effectiveness of this section.
					(e)ExpirationThe
			 authority provided in this section shall expire on December 31, 2018.
					808.Extension of
			 authority for program to award prizes for advanced technology
			 achievementsSection 2374a of
			 title 10, United States Code, is amended by striking September 30,
			 2013 in subsection (f) and inserting September 30,
			 2017.
				809.Revisions to
			 eligibility for, and amount of, financial assistance under Department of
			 Defense Science, Mathematics, and Research for Transformation Program
					(a)Eligibility for
			 educational assistanceParagraph (1) of section 2192a(b) of title
			 10, United States Code, is amended—
						(1)by striking
			 subparagraph (A); and
						(2)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
						(b)Amount of
			 educational assistanceParagraph (2) of such section is amended
			 by striking the amount determined and all that follows through
			 room and board and inserting an amount determined by the
			 Secretary of Defense.
					(c)Concurrence of
			 Secretary of State for awards to non-CitizensSuch section is
			 further amended by adding at the end the following new paragraph:
						
							(4)For the purposes of paragraph (1), a
				scholarship or fellowship awarded to a person who is not a citizen of the
				United States may only be awarded with the concurrence of the Secretary of
				State.
							.
					810.Modification of
			 purposes for which Department of Defense Acquisition Workforce Development Fund
			 may be used
					(a)Clarification of
			 availability of fundsParagraph (1) of section 1705(e) of title
			 10, United States Code, is amended—
						(1)in the first
			 sentence, by striking including for the provision of training and
			 retention incentives to the acquisition workforce of the Department.
			 and inserting including for the provision of workforce planning and
			 research, training, development, retention incentives, and support approved by,
			 and consistent with guidance issued by, the senior official designated to
			 manage the Fund to achieve the objectives of the recruitment, hiring, training
			 and development, sustainment, and retention of acquisition personnel of the
			 Department.; and
						(2)by inserting after
			 the first sentence the following new sentences: Amounts in the Fund
			 shall not be used for contractual services, supplies, or equipment used to
			 execute acquisition mission operations. Amounts in the Fund may be used for
			 contractual services, supplies, and equipment only in direct support of
			 activities identified in this section, approved by the senior official, and
			 consistent with senior official guidance..
						(b)Revision to
			 limitation on payments to or for contractorsParagraph (4) of
			 such section is amended to read as follows:
						
							(4)Limitation on
				payments to or for contractorsApplication for amounts in the
				Fund that includes amounts to be made available for payments to contractors or
				contractor employees for achieving the purposes of the Fund shall be subject to
				the approval of the senior official designated to manage the Fund. The Fund
				shall not be used to provide training or any other support to
				contractors.
							.
					811.Extension of
			 prohibition on contracting with the enemy in the United States Central Command
			 theater of operationsSection
			 841(g) of the National Defense Authorization Act for Fiscal Year 2012 (Public
			 Law 112–81; 125 Stat. 1510; 10 U.S.C. 2302 note) is amended by striking
			 the date that is three years after the date of the enactment of this
			 Act and inserting December 31, 2016.
				812.Extension of
			 authority for additional access to contractor and subcontractor records in the
			 United States Central Command theater of operationsSection 842(d)(1) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1513; 10
			 U.S.C. 2313 note) is amended by striking the date that is three years
			 after the date of the enactment of this Act and inserting
			 December 31, 2016.
				813.Extension of
			 authority to acquire products and services produced in countries along a major
			 route of supply to AfghanistanSection 801(f) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as
			 amended by section 841(a) of the National Defense Authorization Act for Fiscal
			 Year 2013 (Public Law 112–239; 126 Stat. 1845), is amended by striking
			 December 31, 2014 and inserting December 31,
			 2015.
				814.Extension of
			 special emergency procurement authority to procurements in support of
			 operations performed by special operations forces outside continental United
			 StatesSection 1903(a) of
			 title 41, United States Code, is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)in support of an
				operation performed by special operations forces outside the continental United
				States so long as the operation is covered by an order of the Secretary of
				Defense referred to as an execute order and the procurement is
				of property or services which are special operations-peculiar as that term is
				defined in Department of Defense Directive 5100.03, entitled Support of
				the Headquarters of Combatant and Subordinate Unified Commands and
				dated February 9,
				2011.
							.
					815.Extension of
			 special emergency procurement authoritySection 1903(a) of title 41, United States
			 Code, is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by striking the
			 period at the end of paragraph (2); and
					(3)by adding at the
			 end the following new paragraphs:
						
							(3)in support of
				requests from the United States Agency for International Development to
				facilitate the provision of international disaster assistance pursuant to the
				Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.); or
							(4)in support of an
				emergency or major disaster (as those terms are defined in section 102 of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5122)).
							.
					816.Enhancement of
			 agency authority to evaluate contractor data and of Defense Contract Audit
			 Agency subpoena authority
					(a)Access to data
			 for evaluation purposesSubsection (a)(2) of section 2313 of
			 title 10, United States Code, is amended by inserting or for the purpose
			 of evaluating data other than certified cost or pricing data with respect to a
			 contract or subcontract, to have access to and  after
			 subcontract,.
					(b)DCAA subpoena
			 authoritySubsection (b)(1) of such section is amended by
			 inserting or subcontractor after of a
			 contractor.
					817.Alternative to
			 requirement for conduct of preliminary design review before Milestone B
			 approval for Major Defense Acquisition ProgramsParagraph (2) of section 2366b(a) of title
			 10 United States Code, is amended to read as follows:
					
						(2)certifies that the
				program demonstrates a high likelihood of accomplishing its intended mission
				based upon either—
							(A)a formal
				assessment by the milestone decision authority of the results of a preliminary
				design review conducted before Milestone B approval; or
							(B)an approved
				acquisition strategy for the Engineering and Manufacturing Development Phase
				that includes a program schedule that identifies a specific timeframe for the
				conduct of a preliminary design review and post-preliminary design review
				assessment at an appropriate point after Milestone B approval;
				and
							.
				818.Limitation on
			 allowable Government contractor compensation costs
					(a)Limitation
						(1)Civilian
			 contractsSection 4304(a)(16) of title 41, United States Code, is
			 amended to read as follows:
							
								(16)Costs of
				compensation of any contractor employee for a fiscal year, regardless of the
				contract funding source, to the extent that such compensation exceeds the
				annual amount paid to the President in accordance with section 102 of title 3,
				except that the head of an executive agency may establish one or more narrowly
				targeted exceptions for scientists, engineers, or other specialists upon a
				determination that such exceptions are needed to ensure that the executive
				agency has continued access to needed skills and
				capabilities.
								.
						(2)Defense
			 contractsSection 2324(e)(1)(P) of title 10, United States Code,
			 is amended to read as follows:
							
								(P)Costs of
				compensation of any contractor employees for a fiscal year, regardless of the
				contract funding source, to the extent that such compensation exceeds the
				annual amount paid to the President in accordance with section 102 of title 3,
				except that the head of the agency may establish one or more narrowly targeted
				exceptions for scientists, engineers, or other specialists upon a determination
				that such exceptions are needed to ensure that the agency has continued access
				to needed skills and
				capabilities.
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to costs of compensation incurred under contracts entered into on or
			 after the date that is 180 days after the date of the enactment of this
			 Act.
						(b)Conforming
			 amendment(1)Section 1127 of title
			 41, United States Code, is amended by adding at the end the following new
			 subsection:
							
								(c)ApplicabilityThis
				section shall apply only with respect to costs of compensation incurred under
				contracts entered into before the date that is 180 days after the date of the
				enactment of the National Defense Authorization Act for Fiscal Year
				2014.
								.
						(2)Section 4301 of title 41, United
			 States Code, is amended by striking paragraph (4).
						IXDepartment of
			 Defense organization and management
				901.Clarification
			 of the order of precedence for the Principal Deputy Under Secretaries of
			 DefenseSubsection (d) of
			 section 137a of title 10, United States Code, is amended by striking and
			 the Deputy Chief Management Officer of the Department of Defense. and
			 inserting the Deputy Chief Management Officer of the Department of
			 Defense, and the officials serving in positions specified in section 131(b)(4)
			 of this title..
				902.Update of
			 statutory specification of functions of the Chairman of the Joint Chiefs of
			 Staff relating to doctrine, training, and educationParagraph (5) of section 153(a) of title 10,
			 United States Code, is amended—
					(1)in the paragraph
			 heading, by striking Doctrine, training, and education and
			 inserting Joint force
			 development activities;
					(2)in subparagraph
			 (B), by inserting and technical standards, and executing actions
			 after policies;
					(3)in subparagraph
			 (C), by striking and training; and
					(4)by adding at the
			 end the following new subparagraphs:
						
							(D)Formulating policies for concept
				development and experimentation for the joint employment of the armed
				forces.
							(E)Formulating policies for gathering,
				developing, and disseminating joint lessons learned for the armed
				forces.
							.
					903.Revision of
			 Secretary of Defense authority to engage in commercial activities as security
			 for intelligence collection activities
					(a)Period for
			 required auditsSection 432(b)(2) of such title is amended by
			 striking annually in the first sentence and inserting
			 biennially.
					(b)Repeal of
			 designation of Defense Intelligence Agency as required oversight authority
			 within Department of DefenseSection 436(4) of such title is
			 amended—
						(1)by striking
			 within the Defense Intelligence Agency and inserting
			 within the Department of Defense; and
						(2)by striking
			 management and supervision and inserting
			 oversight.
						(c)Technical
			 amendments
						(1)Definition of
			 congressional intelligence committeesSection 437 of such title
			 is amended—
							(A)in subsections (a)
			 and (b), by inserting congressional before intelligence
			 committees; and
							(B)by adding at the
			 end the following new subsection:
								
									(c)Congressional
				intelligence committees definedIn this section, the term
				congressional intelligence committees has the meaning given that
				term in section 3 of the National Security Act of 1947 (50 U.S.C.
				401a).
									.
							(2)Conforming
			 amendmentsThe second sentence of section 432(b)(2) of such title
			 is amended—
							(A)by inserting
			 congressional before intelligence committees;
			 and
							(B)by striking
			 section 437(d) and inserting section
			 437(c).
							904.Transfer of
			 administration of Ocean Research Advisory Panel From Department of the Navy to
			 National Oceanic and Atmospheric Administration
					(a)Authority for
			 Ocean Research Advisory PanelSubsection (a) of section 7903 of
			 title 10, United States Code, is amended—
						(1)in the matter
			 preceding paragraph (1)—
							(A)by inserting
			 , through the Administrator of the National Oceanic and Atmospheric
			 Administration, after The Council;
							(B)by striking
			 Panel consisting and inserting Panel. The Panel shall
			 consist; and
							(C)by striking
			 chairman and inserting Administrator of the National
			 Oceanic and Atmospheric Administration, on behalf of the
			 Council;
							(2)in paragraph (1),
			 by striking National Academy of Science and inserting
			 National Academies; and
						(3)by striking
			 paragraphs (2) and (3) and redesignating paragraphs (4) and (5) as paragraphs
			 (2) and (3), respectively.
						(b)Responsibilities
			 of panelSubsection (b) of such section is amended—
						(1)by inserting
			 , through the Administrator of the National Oceanic and Atmospheric
			 Administration, after The Council;
						(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
						(3)by striking
			 paragraph (2) and inserting the following new paragraphs (2) and (3):
							
								(2)To advise the
				Council on the determination of scientific priorities and needs.
								(3)To provide the
				Council strategic advice regarding national ocean program execution and
				collaboration.
								.
						(c)Funding To
			 support activities of panelSubsection (c) of such section is
			 amended by striking Secretary of the Navy and inserting
			 Secretary of Commerce.
					905.Change to
			 reference to the major Department of Defense headquarters activities
			 issuanceSection 194(f) of
			 title 10, United States Code, is amended by striking Directive
			 5100.73 and all that follows and inserting Instruction 5100.73,
			 entitled Major DoD Headquarters Activities..
				906.One-year
			 extension of authority to waive reimbursement of costs of activities for
			 nongovernmental personnel at Department of Defense Regional Centers for
			 Security StudiesParagraph (1)
			 of section 941(b) of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 184 note) is amended by
			 striking through 2013 and inserting through
			 2014.
				XGeneral
			 provisions
				AFinancial
			 Matters
					1001.Enhancement of
			 Department of Defense capabilities to deter and respond to contractor
			 fraud
						(a)Withholding of
			 contractual paymentsSubsection (a) of section 2207 of title 10,
			 United States Code, is amended—
							(1)by striking
			 unless that contract provides that— and inserting unless
			 that contract provides each of the following:;
							(2)in paragraph
			 (1)—
								(A)by inserting
			 That after (1); and
								(B)by striking
			 ; and and inserting a period;
								(3)in paragraph (2),
			 by inserting That, after (2); and
							(4)by inserting after
			 paragraph (2) the following new paragraphs:
								
									(3)That with respect
				to a contract that could have been terminated under paragraph (1) but for the
				prior completion of the contract’s performance, the United States is entitled
				to exemplary damages as set forth in paragraph (2), in accordance with the
				notice and hearing process set forth in paragraph (1).
									(4)That, with respect
				to a contract that is terminated under paragraph (1) or, as specified in
				paragraph (3), could have been terminated under paragraph (1) but for the prior
				completion of the contract’s performance, the United States may, after
				notifying the contractor but pending the determination concerning exemplary
				damages referred to in paragraph (2), withhold from payments otherwise due to
				the contractor under any contract between the contractor and the military
				department or Defense Agency that entered into the terminated (or completed)
				contract an amount that is up to 10 times the cost incurred by the contractor
				in giving gratuities to the officer, official, or employee concerned, as such
				cost is estimated by the
				Secretary.
									.
							(b)Inapplicability
			 to non-DoD agenciesSubsection (b) of such section is
			 amended—
							(1)by inserting
			 (1) after (b); and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)Paragraph (4) of subsection (a) does
				not apply to a contract awarded on behalf of a military department or Defense
				Agency by a department or agency of the United States outside of the Department
				of
				Defense.
									.
							(c)Retention of
			 damages; fraud fighting fundsSuch section is further
			 amended—
							(1)by redesignating
			 subsection (b), as amended by subsection (b) of this section, as subsection
			 (c); and
							(2)by inserting after
			 subsection (a) the following new subsection (b):
								
									(b)Retention of
				damages; fraud fighting funds(1)Exemplary damages
				recovered under subsection (a)(2) may be retained by the Secretary of Defense,
				if recovered by a Defense Agency, or by the Secretary concerned, if recovered
				by a military department, without regard to section 3302 of title 31.
										(2)The Secretary of Defense and the
				Secretaries of the military departments shall each establish a
				Fraud-Fighting Fund for use by the Defense Agencies, in the case
				of the fund established by the Secretary of Defense, or military department, in
				the case of a fund established by the Secretary concerned, which shall be
				available to provide funds, in addition to funds which may be otherwise
				available for activities including training, investigations, administrative
				proceedings, enforcement actions, and other related activities associated with
				deterring and preventing fraud. Exemplary damages recovered under subsection
				(a)(2), shall be paid into the appropriate fund and shall be available until
				expended.
										.
							(d)Burden of
			 proofSubsection (a)(1) of such section, as amended by subsection
			 (a), is further amended by inserting and by a preponderance of the
			 evidence after after notice and hearing.
						(e)Technical
			 amendmentsSubsection (a) of such section is further amended by
			 striking clause (1) in paragraph (2) and in the flush sentence
			 at the end and inserting paragraph (1).
						(f)Effective
			 dateThe amendments made by this section shall apply to contracts
			 that are awarded on or after the date that is 180 days after the date of the
			 enactment of this Act.
						(g)Conforming
			 amendmentsSection 2410m(a) of title 10, United States Code, is
			 amended—
							(1)by inserting
			 or arising from a recovery of exemplary damages under section 2207 of
			 this title, after of title 41;
							(2)by striking
			 or at the end of paragraph (2);
							(3)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
							(4)by adding at the
			 end the following new paragraph:
								
									(4)any determination
				under section 2207 of this
				title.
									.
							(h)Procurement
			 regulationsRegulations governing actions under section 2207 of
			 title 10, United States Code, shall be revised to implement the amendments to
			 that section made by this section not later than 180 days after the date of the
			 enactment of this Act.
						1002.Pilot program
			 for the temporary exchange of financial management personnel
						(a)Assignment
			 authorityThe Secretary of Defense may, with the agreement of the
			 private sector organization concerned, arrange for the temporary assignment of
			 an employee to such private sector organization, or from such private sector
			 organization to a Department of Defense organization under this section. An
			 employee shall be eligible for such an assignment only if the employee—
							(1)works in the field
			 of financial management;
							(2)is considered by
			 the Secretary of Defense to be an exceptional employee; and
							(3)is compensated at
			 not less than the GS–11 level (or the equivalent).
							(b)AgreementsThe
			 Secretary of Defense shall provide for a written agreement among the Department
			 of Defense, the private sector organization, and the employee concerned
			 regarding the terms and conditions of the employee’s assignment under this
			 section. The agreement—
							(1)shall require, in
			 the case of an employee of the Department of Defense, that upon completion of
			 the assignment, the employee will serve in the civil service for a period at
			 least equal to three times the length of the assignment, unless the employee is
			 sooner involuntarily separated from the service of the employee’s agency;
			 and
							(2)shall provide that
			 if the employee of the Department of Defense or of the private sector
			 organization (as the case may be) fails to carry out the agreement, or if the
			 employee is voluntarily separated from the service of the employee’s agency
			 before the end of the period stated in the agreement, such employee shall be
			 liable to the United States for payment of all expenses of the assignment
			 unless that failure or voluntary separation was for good and sufficient reason,
			 as determined by the Secretary of Defense.
							An amount
			 for which an employee is liable under paragraph (2) shall be treated as a debt
			 due the United States. The Secretary may waive, in whole or in part, collection
			 of such a debt based on a determination that the collection would be against
			 equity and good conscience and not in the best interests of the United
			 States.(c)TerminationAn
			 assignment under this section may, at any time and for any reason, be
			 terminated by the Department of Defense or the private sector organization
			 concerned.
						(d)DurationAn
			 assignment under this section shall be for a period of not less than 3 months
			 and not more than 1 year; however, no assignment under this section may
			 commence after September 30, 2019.
						(e)Status of
			 federal employees assigned to private sector organizationAn
			 employee of the Department of Defense who is temporarily assigned to a private
			 sector organization under this section shall be considered, during the period
			 of assignment, to be on detail to a regular work assignment in the Department
			 for all purposes. The written agreement established under subsection (b) shall
			 address the specific terms and conditions related to the employee’s continued
			 status as a Federal employee.
						(f)Terms and
			 conditions for private sector employeesAn employee of a private
			 sector organization who is assigned to a Department of Defense organization
			 under this section—
							(1)shall continue to
			 receive pay and benefits from the private sector organization from which such
			 employee is assigned;
							(2)is deemed to be an
			 employee of the Department of Defense for the purposes of—
								(A)chapter 73 of
			 title 5, United States Code;
								(B)sections 201, 203,
			 205, 207, 208, 209, 603, 606, 607, 643, 654, 1905, and 1913 of title 18, United
			 States Code, and any other conflict of interest statute;
								(C)sections 1343,
			 1344, and 1349(b) of title 31, United States Code;
								(D)the Federal Tort
			 Claims Act and any other Federal tort liability statute;
								(E)the Ethics in
			 Government Act of 1978;
								(F)section 1043 of
			 the Internal Revenue Code of 1986;
								(G)chapter 21 of
			 title 41, United States Code; and
								(H)subchapter I of
			 chapter 81 of title 5, United States Code, relating to compensation for
			 work-related injuries; and
								(3)may not have
			 access, while the employee is assigned to a Department of Defense organization,
			 to any trade secrets or to any other nonpublic information which is of
			 commercial value to the private sector organization from which such employee is
			 assigned.
							(g)Prohibition
			 against charging certain costs to the federal governmentA
			 private sector organization may not charge the Department of Defense or any
			 other agency of the Federal Government, as direct or indirect costs under a
			 Federal contract, the costs of pay or benefits paid by the organization to an
			 employee assigned to a Department of Defense organization under this section
			 for the period of the assignment.
						(h)ConsiderationThe
			 Secretary of Defense shall take into consideration the question of how
			 assignments might best be used to help meet the needs of the Department of
			 Defense with respect to the training of employees in financial
			 management.
						(i)Numerical
			 limitationNot more than five Department of Defense employees may
			 be assigned to private sector organizations under this section, and not more
			 than five employees of private sector organizations may be assigned to the
			 Department of Defense under this section, at any given time.
						BNaval
			 Vessels
					1011.Repeal of
			 policy relating to propulsion systems of any new class of major combatant
			 vessels of the strike forces of the United States NavySection 1012 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 303), as
			 most recently amended by section 1013 of the National Defense Authorization Act
			 for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1908), is repealed.
					1012.Repeal of
			 requirements relating to procurement of future surface combatantsSection 125 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2214) is
			 repealed.
					1013.Clarification
			 of sole ownership resulting from ship donations at no cost to the Navy
						(a)Clarification of
			 transfer authoritySubsection (a) of section 7306 of title 10,
			 United States Code, is amended to read as follows:
							
								(a)Authority To
				make transferThe Secretary of the Navy may convey, by donation,
				all right, title, and interest to any vessel stricken from the Naval Vessel
				Register or any captured vessel, for use as a museum or memorial for public
				display in the United States, to—
									(1)any State, the
				District of Columbia, any Commonwealth or possession of the United States, or
				any municipal corporation or political subdivision thereof; or
									(2)any nonprofit
				entity.
									.
						(b)Clarification of
			 limitations on liability and responsibilitySubsection (b) of
			 such section is amended to read as follows:
							
								(b)Limitations on
				liability and responsibility
									(1)Immunity of
				united statesThe United States and all departments and agencies
				thereof, and their officers and employees, shall not be liable at law or in
				equity for any injury or damage to any person or property occurring on a vessel
				donated under this section.
									(2)Improvements,
				upgrades, and repairsNotwithstanding any other law, the United
				States and all departments and agencies thereof, and their officers and
				employees, shall have no responsibility or obligation to make, engage in, or
				provide funding for, any improvement, upgrade, modification, maintenance,
				preservation, or repair to a vessel donated under this
				section.
									.
						(c)Clarification
			 that transfers To be made at no cost to United StatesSubsection
			 (c) of such section is amended by inserting after under this
			 section the following: , the maintenance and preservation of
			 that vessel as a museum or memorial, and the ultimate disposal of that vessel,
			 including demilitarization of Munitions List items at the end of the useful
			 life of the vessel as a museum or memorial,.
						(d)Application of
			 environmental laws; definitionsSuch section is further amended
			 by adding at the end the following new subsections:
							
								(e)Application of
				environmental lawsNothing in this section shall affect the
				applicability of Federal, State, interstate, and local environmental laws and
				regulations, including the Toxic Substances Control Act (15 U.S.C. 2601 et
				seq.) and the Comprehensive Environmental Response, Compensation, and Liability
				Act of 1980 (42 U.S.C. 9601 et seq.), to the Department of Defense or to a
				donee.
								(f)DefinitionsIn
				this section:
									(1)The term
				nonprofit entity means any entity qualifying as an exempt
				organization under section 501(c)(3) of the Internal Revenue Code of
				1986.
									(2)The term
				Munitions List means the United States Munitions List created
				and controlled under section 38 of the Arms Export Control Act (22 U.S.C.
				2778).
									(3)The term
				donee means any entity receiving a vessel pursuant to subsection
				(a).
									.
						(e)Clerical
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									7306.Vessels stricken from Naval Vessel
				Register; captured vessels: conveyance by
				donation
									.
							(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 633 of such title is amended to read as
			 follows:
								
									
										7306. Vessels stricken from Naval Vessel
				Register; captured vessels: conveyance by
				donation.
									
									.
							CCounter-Drug
			 Activities
					1021.Extension of
			 authority to support unified counter-drug and counterterrorism campaign in
			 Colombia and of numerical limitation on assignment of United States personnel
			 in ColombiaSection 1021 of
			 the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1010
			 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1907), is further amended—
						(1)in subsection
			 (a)(1), by striking In fiscal years 2005 through 2013 and
			 inserting During the period ending on December 31, 2016;
			 and
						(2)in subsection (c),
			 by striking in fiscal years 2005 through 2013 and inserting
			 during the period ending on December 31, 2016,.
						1022.Revisions to
			 Department of Defense authority to provide support for counter-drug activities
			 of other agencies
						(a)Extension of
			 authoritySubsection (a) of section 1004 of the National Defense
			 Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 374 note)
			 is amended by striking During fiscal years 2002 through 2014 and
			 inserting During fiscal years 2002 through 2018.
						(b)Authority To
			 provide certain equipment or servicesSubsection (b)(4) of such
			 section is amended by inserting before the period at the end the following:
			 , including the provision of non-lethal equipment or services necessary
			 for the operation of such bases or facilities, other than any equipment
			 specifically identified in section 1033 of the National Defense Authorization
			 Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat. 1881), and the provision
			 of ammunition up to .50 caliber for United States Federal law enforcement
			 agencies operating outside the United States.
						1023.Extension and
			 expansion of authority to provide additional support for counter-drug
			 activities of certain foreign governments
						(a)Extension of
			 authoritySubsection (a)(2) of section 1033 of the National
			 Defense Authorization Act for Fiscal Year 1998 (Public Law 105–85; 111 Stat.
			 1881), as most recently amended by section 1012 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1907), is
			 further amended by striking 2013 and inserting
			 2015.
						(b)Additional
			 governments eligible To receive supportSubsection (b) of such
			 section is further amended by adding at the end the following new
			 paragraphs:
							
								(36)The Government of
				Bangladesh.
								(37)The Government of
				Yemen.
								.
						(c)Maximum amount
			 of supportSubsection (e)(2) of such section is further amended
			 by striking 2013 and inserting 2015.
						1024.Extension of
			 authority for joint task forces to provide support to law enforcement
			 agenciesSubsection (b) of
			 section 1022 of the National Defense Authorization Act for Fiscal Year 2004
			 (Public Law 108–136; 10 U.S.C. 371 note) is amended by striking
			 2013 and inserting 2015.
					DOther
			 Matters
					1031.Management of
			 Department of Defense installations
						(a)Secretary of
			 defense authorityChapter 159 of title 10, United States Code, is
			 amended by inserting after section 2671 the following new section:
							
								2672.Protection of
				property 
									(a)In
				generalThe Secretary of
				Defense shall protect the buildings, grounds, and property that are under the
				jurisdiction, custody, or control of the Department of Defense and the persons
				on that property.
									(b)Officers and
				agents
										(1)Designation(A)The Secretary may
				designate military or civilian personnel of the Department of Defense as
				officers and agents to perform the functions of the Secretary under subsection
				(a), including, with regard to civilian officers and agents, duty in areas
				outside the property specified in that subsection to the extent necessary to
				protect that property and persons on that property.
											(B)A designation under subparagraph (A)
				may be made by individual, by position, by installation, or by such other
				category of personnel as the Secretary determines appropriate.
											(C)In making a designation under
				subparagraph (A) with respect to any category of personnel, the Secretary shall
				specify each of the following:
												(i)The personnel or positions to be
				included in the category.
												(ii)Which authorities provided for in
				paragraph (2) may be exercised by personnel in that category.
												(iii)In the case of civilian personnel
				in that category—
													(I)which authorities provided for in
				paragraph (2), if any, are authorized to be exercised outside the property
				specified in subsection (a); and
													(II)with respect to the exercise of any such
				authorities outside the property specified in subsection (a), the circumstances
				under which coordination with law enforcement officials outside of the
				Department of Defense should be sought in advance.
													(D)The Secretary may make a designation
				under subparagraph (A) only if the Secretary determines, with respect to the
				category of personnel to be covered by that designation, that—
												(i)the exercise of each specific
				authority provided for in paragraph (2) to be delegated to that category of
				personnel is necessary for the performance of the duties of the personnel in
				that category and such duties cannot be performed as effectively without such
				authorities; and
												(ii)the necessary and proper training
				for the authorities to be exercised is available to the personnel in that
				category.
												(2)PowersSubject
				to subsection (h) and to the extent specifically authorized by the Secretary,
				while engaged in the performance of official duties pursuant to this section,
				an officer or agent designated under this subsection may—
											(A)enforce Federal
				laws and regulations for the protection of persons and property;
											(B)carry
				firearms;
											(C)make
				arrests—
												(i)without a warrant
				for any offense against the United States committed in the presence of the
				officer or agent; or
												(ii)for any felony
				cognizable under the laws of the United States if the officer or agent has
				reasonable grounds to believe that the person to be arrested has committed or
				is committing a felony;
												(D)serve warrants and
				subpoenas issued under the authority of the United States; and
											(E)conduct
				investigations, on and off the property in question, of offenses that may have
				been committed against property under the jurisdiction, custody, or control of
				the Department of Defense or persons on such property.
											(c)Regulations
										(1)In
				generalThe Secretary may prescribe regulations, including
				traffic regulations, necessary for the protection and administration of
				property under the jurisdiction, custody, or control of the Department of
				Defense and persons on that property. The regulations may include reasonable
				penalties, within the limits prescribed in paragraph (2), for violations of the
				regulations. The regulations shall be posted and remain posted in a conspicuous
				place on the property to which they apply.
										(2)PenaltiesA
				person violating a regulation prescribed under this subsection shall be fined
				under title 18, imprisoned for not more than 30 days, or both.
										(d)Limitation on
				delegation of authorityThe authority of the Secretary of Defense
				under subsections (b) and (c) may be exercised only by the Secretary or Deputy
				Secretary of Defense.
									(e)Disposition of
				persons arrestedA person who is arrested pursuant to authority
				exercised under subsection (b) may not be held in a military confinement
				facility, other than in the case of a person who is subject to chapter 47 of
				this title (the Uniform Code of Military Justice).
									(f)Facilities and
				services of other agenciesIn implementing this section, when the
				Secretary determines it to be economical and in the public interest, the
				Secretary may utilize the facilities and services of Federal, State, tribal,
				and local law enforcement agencies, with the consent of those agencies, and may
				reimburse those agencies for the use of their facilities and services.
									(g)Authority
				outside federal propertyFor the protection of property under the
				jurisdiction, custody, or control of the Department of Defense and persons on
				that property, the Secretary may enter into agreements with Federal agencies
				and with State, tribal, and local governments to obtain authority for civilian
				officers and agents designated under this section to enforce Federal laws and
				State, tribal, and local laws concurrently with other Federal law enforcement
				officers and with State, tribal, and local law enforcement officers.
									(h)Attorney general
				approvalThe powers granted pursuant to subsection (b)(2) to
				officers and agents designated under subsection (b)(1) shall be exercised in
				accordance with guidelines approved by the Attorney General.
									(i)Limitation on
				statutory constructionNothing in this section shall be
				construed—
										(1)to preclude or
				limit the authority of any Federal law enforcement agency;
										(2)to restrict the
				authority of the Secretary of Homeland Security or of the Administrator of
				General Services to promulgate regulations affecting property under the custody
				and control of that Secretary or the Administrator, respectively;
										(3)to expand or limit
				section 21 of the Internal Security Act of 1950 (50 U.S.C. 797);
										(4)to affect chapter
				47 of this title; or
										(5)to restrict any
				other authority of the Secretary of Defense or the Secretary of a military
				department.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2671 the following
			 new item:
							
								
									2672. Protection of
				property.
								
								.
						1032.Clarification
			 of procedures for use of alternate members on military commissions
						(a)Primary and
			 alternate members
							(1)Number of
			 membersSubsection (a) of section 948m of title 10, United States
			 Code, is amended—
								(A)in paragraph
			 (1)—
									(i)by
			 striking at least five members and inserting at least
			 five primary members and as many alternate members as the convening authority
			 shall detail; and
									(ii)by
			 adding at the end the following new sentence: Alternate members shall be
			 designated in the order in which they will replace an excused primary
			 member.; and
									(B)in paragraph (2),
			 by inserting primary after the number of.
								(2)General
			 rulesSuch section is further amended—
								(A)by redesignating
			 subsection (b) and (c) as subsections (d) and (e), respectively; and
								(B)by inserting after
			 subsection (a) the following new subsections (b) and (c):
									
										(b)Primary
				membersPrimary members of a military commission under this
				chapter are voting members.
										(c)Alternate
				members(1)A
				military commission may include alternate members to replace primary members
				who are excused from service on the commission.
											(2)Whenever a primary member is excused
				from service on the commission, an alternate member, if available, shall
				replace the excused primary member and the trial may
				proceed.
											.
								(3)Excuse of
			 membersSubsection (d) of such section, as redesignated by
			 paragraph (2)(A), is amended—
								(A)in the matter
			 before paragraph (1), by inserting primary or alternate before
			 member;
								(B)by striking
			 or at the end of paragraph (2);
								(C)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
								(D)by adding at the
			 end the following new paragraph:
									
										(4)in the case of an
				alternate member, in order to reduce the number of alternate members required
				for service on the commission, as determined by the convening
				authority.
										.
								(4)Absent and
			 additional membersSubsection (e) of such section, as
			 redesignated by paragraph (2)(A), is amended—
								(A)in the first
			 sentence—
									(i)by
			 inserting the number of primary members of after
			 Whenever;
									(ii)by
			 inserting primary before members required by;
			 and
									(iii)by
			 inserting and there are no remaining alternate members to replace the
			 excused primary members after subsection (a); and
									(B)by adding at the
			 end the following new sentence: An alternate member who was present for
			 the introduction of all evidence shall not be considered to be a new or
			 additional member..
								(b)ChallengesSection
			 949f of such title is amended—
							(1)in subsection (a),
			 by inserting primary or alternate before member;
			 and
							(2)by adding at the
			 end of subsection (b) the following new sentence: Nothing in this
			 section prohibits the military judge from awarding to each party such
			 additional peremptory challenges as may be required in the interests of
			 justice..
							(c)Number of votes
			 requiredSection 949m of such title is amended—
							(1)by inserting
			 primary before members each place it appears;
			 and
							(2)by adding at the
			 end of subsection (b) the following new paragraph:
								
									(4)The primary members present for a
				vote on a sentence need not be the same primary members who voted on the
				conviction if the requirements of section 948m(d) of this title are
				met.
									.
							1033.Repeal and
			 modification of reporting requirements
						(a)Title 10, United
			 States CodeTitle 10, United States Code, is amended as
			 follows:
							(1)Section 113 is
			 amended by striking subsection (m).
							(2)Section 117 is
			 amended by striking subsection (e).
							(3)Section 127 is
			 amended by striking subsection (d).
							(4)Section 129 is
			 amended by striking subsection (f).
							(5)Section 153 is
			 amended by striking subsection (c).
							(6)(A)Section 229 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 9 is amended by striking the item relating to section 229.
								(7)(A)Section 483 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 23 is amended by striking the item relating to section 483.
								(8)(A)Section 489 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 23 is amended by striking the item relating to section 489.
								(9)Section 1130 by
			 striking subsection (b).
							(10)Section 1557 is
			 amended by striking subsection (e).
							(11)(A)Section 1563 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 80 is amended by striking the item relating to section 1563.
								(12)Section 1781b is
			 amended by striking subsection (d).
							(13)Section 2216 is
			 amended by striking subsection (i).
							(14)Section 2244a(c)
			 is amended by striking the second sentence.
							(15)Section 2350b is
			 amended by striking subsection (d).
							(16)Section 2350j is
			 amended by striking subsection (e).
							(17)Section 2350m is
			 amended by striking subsection (e).
							(18)(A)Section 2352 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 139 is amended by striking the item relating to section 2352.
								(19)Section 2410i(c)
			 is amended by striking the last sentence.
							(20)(A)Section 2475 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 146 is amended by striking the item relating to section 2475.
								(21)(A)Section 2504 is
			 repealed.
								(B)The table of sections at the beginning
			 of subchapter II of chapter 148 is amended by striking the item relating to
			 section 2504.
								(22)(A)Section 2536(b) is
			 amended by striking paragraph (2).
								(B)Such section is further
			 amended—
									(i)by striking (1)
			 after Authority.—;
									(ii)by redesignating subparagraphs (A)
			 and (B) as paragraphs (1) and (2), respectively; and
									(iii)by redesignating clauses (i) and
			 (ii) as subparagraphs (A) and (B), respectively.
									(23)Section 2804(b)
			 is amended by striking the last sentence.
							(24)Section 2827 is
			 amended—
								(A)by striking
			 (a) Subject to subsection (b), the Secretary and inserting
			 The Secretary; and
								(B)by striking
			 subsection (b).
								(25)Section 2828 is
			 amended by striking subsection (f).
							(26)Section 2835 is
			 amended—
								(A)in subsection (a),
			 by striking Subject to subsection (b), the Secretary and
			 inserting The Secretary;
								(B)by striking
			 subsection (b); and
								(C)by striking
			 subsection (g).
								(27)Section 2837 is
			 amended—
								(A)in subsection
			 (c)—
									(i)by
			 striking (1) after Opportunities; and
									(ii)by
			 striking paragraph (2); and
									(B)by striking
			 subsection (f).
								(28)Section 2854a is
			 amended by striking subsection (c).
							(29)Section 2861 is
			 amended by striking subsections (c) and (d).
							(30)Section 2866(c)
			 is amended—
								(A)by striking
			 (1) before The Secretary; and
								(B)by striking
			 paragraph (2).
								(31)Section 2875 is
			 amended by striking subsection (e).
							(32)(A)Section 2884 is
			 amended—
									(i)by striking subsection (b);
			 and
									(ii)in subsection (a)—
										(I)by striking Project reports.—(1)
			 and inserting Reports.—;
										(II)by redesignating subparagraphs (A) and
			 (B) as paragraphs (1) and (2), respectively; and
										(III)by
			 striking (2) For each and inserting (b)
			 Content of
			 reports.—(1) For each.
										(B)Such section is further
			 amended—
									(i)by redesignating paragraphs (3) and
			 (4) of subsection (b) of such section (as designated by subparagraph
			 (A)(ii)(III)) as paragraphs (2) and (3), respectively; and
									(ii)in paragraph (2) of subsection
			 (b), as so redesignated, by striking contract described in paragraph
			 (1) and inserting contract described in subsection
			 (a).
									(C)(i)The heading of such
			 section is amended to read as follows:
										
											2884.Project
				reports
											.
									(ii)The item relating to that section in
			 the table of sections at the beginning of subchapter IV of chapter 169 is
			 amended to read as follows:
										
											
												2884. Project
				reports.
											
											.
									(33)Section
			 2885(a)(3) is amended by striking If a project and inserting
			 In the case of a project for new construction, if the
			 project.
							(34)Section 2916 is
			 amended by striking subsection (c).
							(b)Annual national
			 defense authorization acts
							(1)Fiscal year
			 2011Section 892 of The Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2306a
			 note) is amended by striking subsection (b).
							(2)Fiscal year
			 2009The Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417) is amended as follows:
								(A)Section 354 (10
			 U.S.C. 221 note) is repealed.
								(B)Section 903(b)(5)
			 (10 U.S.C. 2228 note) is amended to read as follows:
									
										(5)Not later than December 31 each year,
				the corrosion control and prevention executive of a military department shall
				submit to the Secretary of Defense a report containing recommendations
				pertaining to the corrosion control and prevention program of the military
				department. The report each year shall include recommendations for the funding
				levels necessary for the executive to carry out the duties of the executive
				under this
				section.
										.
								(C)Section 1047(d)
			 (10 U.S.C. 2366b note) is amended—
									(i)by
			 striking Requirements.—  and all that follows
			 through The Secretary and inserting Requirements.—The Secretary;
									(ii)by
			 striking paragraph (2); and
									(iii)by
			 redesignating subparagraphs (A) and (B) as paragraphs (1) and (2),
			 respectively.
									(3)Fiscal year
			 2008The National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181) is amended as follows:
								(A)Section 911 (10
			 U.S.C. 2271 note) is amended by striking paragraph (2) of subsection
			 (f).
								(B)Section 1074(b)(6)
			 (10 U.S.C. 113 note) is amended—
									(i)in
			 subparagraph (A), by striking The Secretary and inserting
			 Except as provided in subparagraph (D), the Secretary;
			 and
									(ii)by
			 adding at the end the following new subparagraph:
										
											(D)ExceptionsSubparagraph
				(A) does not apply in the case of—
												(i)an
				individual described in paragraph (2)(C) who is otherwise sponsored by the
				Secretary of Defense, the Deputy Secretary of Defense, the Chairman of the
				Joint Chiefs of Staff, or the Vice Chairman of the Joint Chiefs of Staff;
				or
												(ii)an individual
				described in paragraph
				(2)(E).
												.
									(C)Section 2864 (10
			 U.S.C. 2911 note) is repealed.
								(4)Fiscal year
			 2007The John Warner National Defense Authorization Act for
			 Fiscal Year 2007 (Public Law 109–364) is amended as follows:
								(A)Section 226 (120
			 Stat. 2131) is repealed.
								(B)Section 323 (10
			 U.S.C. 229 note) is amended by striking subsection (c).
								(5)Fiscal year
			 2003Section 817 of the Bob Stump National Defense Authorization
			 Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2306a note) is amended
			 by striking subsections (d) and (e)(2).
							(6)Fiscal year
			 2000Section 1409 of the National Defense Authorization Act for
			 Fiscal Year 2000 (Public Law 106–65; 22 U.S.C. 2778 note) is amended by
			 striking subsection (b).
							(7)Fiscal year
			 1999Section 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104 note)
			 is amended by striking subsection (g).
							(8)Fiscal year
			 1991Section 4004(d) of the National Defense Authorization Act
			 for Fiscal Year 1991 10 U.S.C. 2391) is amended—
								(A)by inserting
			 and at the end of paragraph (1);
								(B)by striking
			 ; and at the end of paragraph (2) and inserting a period;
			 and
								(C)by striking
			 paragraph (3).
								(c)Defense
			 acquisition improvement act of 1986Section 908 of the Defense
			 Acquisition Improvement Act of 1986 (as contained in section 101(c) of Public
			 Law 99–500 and identically enacted in section 101(c) of Public Law 99–591 and
			 title IX of Public Law 99–661) (10 U.S.C. 2326 note) is amended by striking
			 subsection (b).
						(d)Foreign
			 assistance act of 1961The Foreign Assistance Act of 1961 is
			 amended as follows:
							(1)Section 516(f)(1)
			 (22 U.S.C. 2321j(f)(1)) is amended by striking excess defense articles
			 that are significant military equipment (as defined in section 47(9) of the
			 Arms Export Control Act) or.
							(2)Section 656 (22
			 U.S.C. 2416) is repealed.
							(e)Arms export
			 control actSection 36(a) of the Arms Export Control Act (22
			 U.S.C. 2776(a)) is amended—
							(1)by striking
			 end of each quarter in the matter preceding paragraph (1) and
			 inserting end of each fiscal year;
							(2)by striking
			 during the fiscal year in which in paragraphs (2) and (3) and
			 inserting during the fiscal year for which;
							(3)by striking
			 in the quarter of the fiscal year immediately following the
			 quarter in paragraph (5) and inserting in the fiscal year
			 ;
							(4)by striking
			 paragraph (6); and
							(5)by striking
			 quarter each place it appears in paragraphs (8), (9), and (10)
			 and inserting fiscal year.
							(f)Security
			 reports
							(1)Section 3151 of
			 the Department of Energy Facilities Safeguards, Security, and
			 Counterintelligence Enhancement Act of 1999 (subtitle D of title XXXI of Public
			 Law 106–65; 42 U.S.C. 7383e) is repealed.
							(2)Section 4507 of
			 the Atomic Energy Defense Act (50 U.S.C. 2658) is repealed.
							(3)Section 4508 of
			 the Atomic Energy Defense Act (50 U.S.C. 2659) is repealed.
							(g)Intelligence
			 reform and terrorism prevention act of 2004Section 3002(c) of
			 the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C.
			 435c(c)) is amended by striking paragraph (4).
						(h)Uniformed and
			 overseas citizens absentee voting actSection 105A(b) of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4a(b)) is
			 amended—
							(1)in the subsection
			 heading, by striking Annual
			 report and inserting Biennial report;
							(2)in the matter
			 preceding paragraph (1)—
								(A)by striking
			 March 31 of each year and inserting September 30 of each
			 odd-numbered year; and
								(B)by striking
			 the following information and inserting the following
			 information with respect to the Federal election held during the preceding
			 calendar year; and
								(3)in paragraph (3),
			 by striking In the case of and all that follows through a
			 description and inserting A description.
							(i)Department of
			 defense appropriations act, 2002Section 8159(c) of the
			 Department of Defense Appropriations Act, 2002 (division A of Public Law
			 107–117; 115 Stat. 2284), is amended by striking paragraph (7).
						1034.Mt. Soledad
			 Veterans Memorial transfer
						(a)Authority To
			 convey Mt. Soledad Veterans Memorial, San Diego,
			 CaliforniaSubject to subsection (b), the Secretary of Defense
			 may convey all right, title, and interest of the United States in and to the
			 Mt. Soledad Veterans Memorial (in this section referred to as the
			 Memorial) to an eligible entity as provided in this
			 section.
						(b)Limitations
							(1)PriceThe
			 Secretary shall select by public bid the eligible entity to which the Memorial
			 is to be conveyed under subsection (a). The Secretary may accept a price for
			 the conveyance of the Memorial in accordance with the public bid process
			 without regard to its fair market value.
							(2)Conditions on
			 conveyanceThe conveyance of the Memorial under subsection (a)
			 shall be subject to the following conditions:
								(A)That the eligible
			 entity to which the Memorial is conveyed accepts the Memorial in its condition
			 at the time of the conveyance, commonly known as conveyance as
			 is, and agrees to indemnify and hold the United States harmless from
			 any liability resulting from the period of ownership of the Memorial by the
			 United States.
								(B)That the Memorial
			 shall be maintained and used as a veterans memorial in perpetuity.
								(C)That if the
			 Memorial is ever put to a use other than as a veterans memorial, the United
			 States shall have the right, at its election, to take back all right, title,
			 and interest in and to the Memorial without any right of compensation to the
			 owner or any other person.
								(3)Land
			 exchangeNotwithstanding paragraph (1), if no eligible entity
			 makes an acceptable bid for the Memorial or the Secretary determines, in the
			 Secretary’s sole discretion, that a land exchange would be more beneficial to
			 the United States, the Secretary may convey the Memorial to an eligible entity
			 in exchange for real property of at least equal value if the real property
			 offered in exchange is located adjacent to other real property of the United
			 States and the Federal agency exercising administrative jurisdiction over that
			 other real property agrees to accept administrative jurisdiction over the real
			 property offered in exchange.
							(c)Treatment of
			 amounts received
							(1)Reimbursement
			 of costs of conveyanceThe Secretary shall use any funds received
			 from the conveyance under subsection (a) to reimburse the Secretary for costs
			 incurred by the Secretary to carry out the conveyance, including survey costs,
			 costs for environmental documentation, and any other administrative costs
			 related to the conveyance. Amounts to reimburse those costs from funds so
			 received shall be credited to the fund or account that was used to cover those
			 costs. Amounts so credited shall be merged with amounts in such fund or account
			 and shall be available for the same purposes, and subject to the same
			 conditions and limitations, as amounts in such fund or account.
							(2)Deposit of
			 balanceThe remainder of such funds, if any, shall be deposited
			 into the account used to pay for the acquisition of the Memorial by the United
			 States.
							(d)Description of
			 propertyThe exact acreage and legal description of the property
			 to be conveyed under subsection (a), and, in the case of a land exchange under
			 subsection (b)(3), the real property offered in exchange, shall be determined
			 by a survey satisfactory to the Secretary.
						(e)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions in connection with the conveyance under subsection (a) as
			 the Secretary considers appropriate to protect the interests of the United
			 States.
						(f)Exclusions
							(1)Historic
			 preservationSections 106 and 110 of the National Historic
			 Preservation Act (16 U.S.C. 470f, 470h–2) shall not apply to a conveyance under
			 subsection (a).
							(2)Prior Mt.
			 Soledad legislationSection 2(c) of the Act of August 14, 2006,
			 entitled An Act to preserve the Mt. Soledad Veterans Memorial in San
			 Diego, California, by providing for the immediate acquisition of the memorial
			 by the United States (Public Law 109–272; 120 Stat. 770) and section
			 116(a) of division J of the Consolidated Appropriations Act, 2005 (Public Law
			 108–447; 118 Stat. 3346; 16 U.S.C. 431 note) shall not apply to a conveyance
			 under subsection (a).
							(g)DefinitionsIn
			 this section:
							(1)Eligible
			 entityThe term eligible entity means a
			 non-governmental entity that has a history of involvement in veterans affairs
			 and has demonstrated to the Secretary, in the Secretary’s sole discretion, that
			 the entity has the capability to operate and maintain the Memorial in
			 accordance with this section.
							(2)Mt. soledad
			 veterans memorialThe term Mt. Soledad Veterans
			 Memorial means the memorial in San Diego, California, acquired by the
			 United States pursuant to Public Law 109–272.
							1035.Repeal of
			 certain National Defense Authorization Act reporting requirements
						(a)Annual update
			 on system management plan and matrix for the F–35 joint strike fighter aircraft
			 programSection 122 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383) is amended by
			 striking subsection (b).
						(b)Congressional
			 notification of cancellation of major automated information
			 systemSection 806 of the National Defense Authorization Act for
			 Fiscal Year 2006 (Public Law 109–163; 10 U.S.C. 2302 note) is repealed.
						XICivilian
			 personnel matters
				1101.Expansion of
			 protection of employees of nonappropriated fund instrumentalities from
			 reprisalsSection 1587(b) of
			 title 10, United States Code, is amended by inserting , threaten to
			 take, after take the third place it appears.
				1102.Extension of
			 voluntary reduction-in-force authority for civilian employees of Department of
			 DefenseSection 3502(f)(5) of
			 title 5, United States Code, is amended by striking September 30,
			 2014 and inserting September 30, 2018.
				1103.Flexibility
			 in employment and compensation of civilian faculty at Defense Institute for
			 Security Assistance Management and At Joint Special Operations
			 UniversitySection 1595(c) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraphs:
					
						(5)The Defense
				Institute for Security Assistance Management.
						(6)The Joint Special
				Operations
				University.
						.
				1104.Extension of
			 authority to make lump sum severance payments to Department of Defense
			 employeesSection 5595(i)(4)
			 of title 5, United States Code, is amended by striking October 1,
			 2014 and inserting October 1, 2018.
				1105.Modernization
			 of titles of nonappropriated fund instrumentalities for purposes of civil
			 service lawsSection 2105(c)
			 of title 5, United States Code, is amended by striking Army and Air
			 Force Motion Picture Service, Navy Ship's Stores Ashore in the matter
			 preceding paragraph (1) and inserting Navy Ships Stores
			 Program.
				1106.Extension of
			 enhanced appointment and compensation authority for civilian personnel for care
			 and treatment of wounded and injured members of the Armed Forces
					(a)ExtensionSubsection
			 (c) of section 1599c of title 10, United States Code, is amended by striking
			 December 31, 2015 both places it appears and inserting
			 December 31, 2020.
					(b)Repeal of
			 fulfilled requirementSuch section is further amended—
						(1)by striking
			 subsection (b); and
						(2)by redesignating
			 subsection (c), as amended by subsection (a), as subsection (b).
						(c)Repeal of
			 references to certain title 5 authoritiesSubsection (a)(2)(A) of
			 such section is amended by striking sections 3304, 5333, and 5753 of
			 title 5 and inserting section 3304 of title 5.
					1107.Authority to
			 waive annual limitations on premium and aggregate pay for certain Federal
			 civilian employees working overseas
					(a)Waiver of
			 limitation on premium paySection 5547 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(e)(1)Subsection (a) shall
				not apply to an employee who performs work while assigned to duty in a
				designated zone of armed conflict.
								(2)Notwithstanding paragraph (1), no
				employee referred to in such paragraph may be paid premium pay under the
				provisions of law cited in subsection (a) to the extent that the aggregate of
				the basic pay and premium pay under those provisions for such employee would,
				in any calendar year, exceed the annual rate of salary payable to the Vice
				President under section 104 of title 3.
								(3)Notwithstanding paragraph (1), the
				Office of Personnel Management may prescribe a minimum period during which an
				employee is assigned to duty in a designated zone of armed conflict in order to
				be covered by such paragraph.
								(4)To the extent that a waiver under
				paragraph (1) results in payment of additional premium pay of a type that is
				normally creditable as basic pay for retirement or any other purpose, such
				additional pay shall not be considered to be basic pay for any purpose, nor
				shall it be used in computing a lump-sum payment for accumulated and accrued
				annual leave under section 5551.
								(5)The Office of Personnel Management
				may prescribe regulations to ensure appropriate consistency among heads of
				Executive agencies in the exercise of the authority granted by this
				subsection.
								(6)For the purpose of this
				subsection—
									(A)assigned to duty in
				refers to an employee who is officially assigned to work or duty (including
				serving on temporary duty) in a designated zone of armed conflict, which may
				include short periods away from the zone to perform work in connection with the
				assignment, subject to any limitations or requirements established by
				regulation or official policy; and
									(B)designated zone of armed
				conflict means a foreign country or other foreign geographic area
				outside of the United States (as that term is defined in section 202(7) of the
				State Department Basic Authorities Act of 1956 (22 U.S.C. 4302(7)) that is
				designated by the Secretary of State, in coordination with the Secretary of
				Defense, as an area where there are exceptional levels of armed violence. In
				making such a designation, the Secretary of State may consider—
										(i)whether the Armed Forces of the
				United States are involved in hostilities in the country or area;
										(ii)whether the incidence of civil
				insurrection, civil war, terrorism, or wartime conditions threatens physical
				harm or imminent danger to the health or well-being of United States civilian
				employees in the country or area;
										(iii)whether the country or area has
				been designated a combat zone by the President under section 112(c) of the
				Internal Revenue Code of 1986;
										(iv)whether a contingency operation
				involving combat operations directly affects civilian employees in the country
				or area; or
										(v)any other relevant conditions and
				factors.
										(7)The authority under this subsection
				expires at the close of December 31,
				2015.
								.
					(b)Waiver of
			 limitation on aggregate paySection 5307 of such title is
			 amended—
						(1)in subsection
			 (a)(1), by striking or as otherwise provided under subsection
			 (d) and inserting or as otherwise provided by this
			 section; and
						(2)by adding at the
			 end the following new subsection:
							
								(e)(1)The preceding
				subsections of this section shall not apply to payments in addition to basic
				pay earned by an employee during a calendar year for performing work while
				assigned to duty in a designated zone of armed conflict (as such terms are
				defined in section 5547(e)(6)(A) and (B)).
									(2)For the purpose of this subsection,
				the term basic pay includes any applicable locality-based
				comparability payment under section 5304, any applicable special rate
				supplement under section 5305, and any similar payment under any other
				provision of law.
									(3)Notwithstanding paragraph (1), the
				Office of Personnel Management may prescribe a minimum period during which an
				employee is assigned to duty in a designated zone of armed conflict in order to
				be covered by such paragraph.
									(4)The Office of Personnel Management
				may prescribe regulations to implement this subsection.
									(5)The authority in paragraph (1) shall
				not apply to calendar years after
				2015.
									.
						(c)Department of
			 Defense highly qualified expertsSection 9903(d) of such title is
			 amended—
						(1)in subparagraph
			 (1) by striking 12-month period and inserting calendar
			 year; and
						(2)in subparagraph
			 (2)(B) by striking in support of a contingency operation (as defined by
			 section 101(a)(13) of title 10 and inserting to duty in a
			 designated zone of armed conflict (as such terms are defined in section
			 5547(e)(5)(A) and (B).
						(d)Effective
			 date(1)The
			 amendments made by subsection (a) shall apply to premium payments payable on or
			 after January 1, 2014.
						(2)The amendments made by subsections
			 (b) and (c) shall take effect on January 1, 2014.
						1108.Authority to
			 employ civilian faculty members at Inter-American Defense CollegeSection 1595(c) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(5)The
				Inter-American Defense
				College.
						.
				XIIMatters relating
			 to foreign nations
				1201.Authority to
			 conduct activities to enhance the capability of foreign countries to respond to
			 incidents involving weapons of mass destruction
					(a)AuthorityThe
			 Secretary of Defense, with the concurrence of the Secretary of State, and in
			 consultation with the Department of Justice and Department of Homeland
			 Security, may provide assistance to the military and civilian first responders
			 of a foreign country in order for that country to respond effectively to
			 incidents involving weapons of mass destruction.
					(b)Authorized
			 elementsAssistance provided under this section may include
			 training, equipment, and supplies.
					(c)Availability of
			 funds for activities across fiscal yearsAmounts available for
			 any fiscal year for the provision of assistance under the authority in
			 subsection (a) may be used for an activity to provide such assistance that
			 begins in that fiscal year but ends in the next fiscal year.
					(d)Interagency
			 coordinationIn carrying out this section, the Secretary of
			 Defense shall comply with any otherwise-applicable requirement for coordination
			 or consultation within the executive branch.
					1202.Authority to
			 provide unreimbursed defense services in connection with the transfer of excess
			 defense articles in Afghanistan
					(a)Authority To
			 provide unreimbursed defense servicesThe Secretary of Defense
			 may, with the concurrence of the Secretary of State, provide defense services
			 without reimbursement from the government of the recipient country—
						(1)in connection with
			 the transfer of excess defense articles under section 516 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j); and
						(2)in connection with
			 the transfer under chapter 7 of title 40, United States Code, of personal
			 property that—
							(A)is foreign excess
			 property for purposes of such chapter; and
							(B)is categorized
			 under regulations of the Department of Defense as foreign excess personal
			 property.
							(b)Limitations
						(1)ValueThe
			 aggregate value of all defense services provided under subsection (a) in any
			 fiscal year may not exceed $100,000,000.
						(2)Source of
			 transferred articlesThe authority under subsection (a) may only
			 be used in connection with defense articles and personal property present in
			 Afghanistan as of the date of the enactment of this Act.
						(c)ExemptionThe
			 provision of defense services under subsection (a)(1) shall not be subject to
			 the limitations applicable to the transfer of excess defense articles under
			 section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j) contained
			 in subsections (b)(1)(B) and (e) of such section.
					(d)ExpirationThe
			 authority provided in subsection (a) may not be exercised after December 31,
			 2014.
					(e)DefinitionIn
			 this section, the term defense services has the meaning given
			 that term in section 644(f) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2403(f)).
					(f)Construction
			 equipmentNotwithstanding section 644(g) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2403(g)) and section 2562 of title 10, United
			 States Code, construction equipment from the stocks of the Department of
			 Defense located in Afghanistan as of the date of the enactment of this Act may
			 be transferred as an excess defense article to the Government of Afghanistan
			 under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2321j).
					1203.Five-year
			 extension of authorization for non-conventional assisted recovery
			 capabilitiesSubsection (h) of
			 section 943 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4579), as amended by section 1205(g)
			 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1624), is further amended by striking 2013 and
			 inserting 2018.
				1204.Increase in
			 annual limitation on transfer of excess defense articlesSection 516(g)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2321j(g)(1)) is amended by striking
			 $425,000,000 and inserting $500,000,000.
				1205.Revision of
			 statutory references to former NATO support organizations and related NATO
			 agreements
					(a)Title 10, United
			 States CodeSection 2350d of title 10, United States Code, is
			 amended—
						(1)by striking
			 NATO Maintenance and Supply Organization each place it appears
			 and inserting NATO Support Organization and its executive
			 agencies;
						(2)by striking
			 Weapon System Partnership Agreement each place it appears and
			 inserting Support Partnership Agreement; and
						(3)by striking
			 a specific weapon system in subsection (a)(1)(B) and inserting
			 activities.
						(b)Arms Export
			 Control ActSection 21(e)(3) of the Arms Export Control Act (22
			 U.S.C. 2761(e)(3)) is amended—
						(1)by striking
			 Maintenance and Supply Agency of the North Atlantic Treaty
			 Organization in subparagraphs (A) and (C)(i) and inserting North
			 Atlantic Treaty Organization (NATO) Support Organization and its executive
			 agencies;
						(2)by striking
			 weapon system partnership agreement in subparagraph (A)(i) and
			 inserting support partnership agreement; and
						(3)by striking
			 a specific weapon system in subparagraph (C)(i)(II) and
			 inserting activities.
						1206.Five-year
			 extension of the Iraqi special immigrant visa programSection 1244(c)(3) of the Refugee Crisis in
			 Iraq Act of 2007 (subtitle C of title XII of Public Law 110–181; 8 U.S.C. 1157
			 note) is amended by adding at the end the following new subparagraph:
					
						(C)Additional
				fiscal yearsNotwithstanding subparagraphs (A) and (B), and
				consistent with subsection (b), any unused balance of the total number of
				principal aliens who may be provided special immigrant status under this
				subsection in fiscal years 2008 through 2012 may be carried forward and
				provided through the end of fiscal year 2018, except that—
							(i)the one-year
				period during which a principal alien must have been employed in accordance
				with subsection (b)(1) shall be entirely during the period from March 20, 2003
				through September 30, 2013; and
							(ii)a
				principal alien seeking special immigrant status under this subparagraph shall
				apply to the Chief of Mission in accordance with subsection (b)(4) no later
				than September 30,
				2017.
							.
				1207.Five-year
			 extension of the Afghan special immigrant visa programSection 602(b)(3) of the Afghan Allies
			 Protection Act of 2009 (title VI of Public Law 111–8; 8 U.S.C. 1101 note) is
			 amended by adding at the end the following new subparagraph:
					
						(D)Additional
				fiscal yearsNotwithstanding subparagraph (C), for each of the
				fiscal years 2014 through 2018, the total number of principal aliens who may be
				provided special immigrant status under this section may not exceed 3,000 per
				year, except that any unused balance of the total number of principal aliens
				who may be provided special immigrant status in fiscal years 2014 through 2018,
				in addition to any unused balance of the total number of principal aliens who
				may be provided special immigrant status under subparagraph (A) in fiscal years
				2009 through 2013, may be carried forward and provided through the end of
				fiscal year 2019, except that—
							(i)the one-year
				period during which a principal alien must have been employed in accordance
				with paragraph (2)(A)(ii) shall be entirely during the period from October 7,
				2001 through December 31, 2014; and
							(ii)a
				principal alien seeking special immigrant status under this subparagraph shall
				apply to the Chief of Mission in accordance with paragraph (2)(D) no later than
				September 30,
				2015.
							.
				1208.Permanent and
			 global authority for use of acquisition and cross-servicing agreements to lend
			 certain military equipment to certain foreign forces for personnel protection
			 and survivability
					(a)Codification of
			 permanent authority
						(1)Enactment in
			 title 10 of section 1202 acquisition and cross-servicing agreement
			 authorityChapter 138 of title 10, United States Code, is amended
			 by inserting after section 2342 a new section 2342a consisting of—
							(A)a heading as
			 follows:
								
									2342a.Acquisition
				and cross-servicing agreements: authority to lend certain military equipment to
				certain foreign forces for personnel protection and
				survivability
									;
								and(B)a text consisting
			 of the text of subsections (a) through (d) of section 1202 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364),
			 as most recently amended by section 1202 of the National Defense Authorization
			 Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1621), and revised as
			 specified in subsection (b).
							(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter I
			 of such chapter is amended by inserting after the item relating to section 2342
			 the following new item:
							
								
									2342a. Acquisition and cross-servicing
				agreements: authority to lend certain military equipment to certain foreign
				forces for personnel protection and
				survivability.
								
								.
						(b)Revisions to
			 codified sectionThe revisions to the text specified in
			 subsection (a)(1)(B) are as follows:
						(1)Global
			 authorityIn subsection (a)(1)—
							(A)insert
			 military or stability after combined the first
			 place it appears; and
							(B)strike in
			 Afghanistan.
							(2)Conforming
			 amendmentsIn subsection (a)(3)—
							(A)in subparagraph
			 (A), strike Afghanistan and insert a combined military or
			 stability operation with the United States; and
							(B)in subparagraph
			 (C), strike Afghanistan or a and insert a combined
			 military or stability operation or.
							(3)Reporting
			 exceptionIn subsection (a)(5)—
							(A)insert
			 (A) before Equipment may not; and
							(B)add at the end the
			 following:
								
									(B)ExceptionThe notice
				required in subparagraph (A) shall not be required when the equipment to be
				loaned is intended to be used—
										(i)in a facility that is under the
				control of the United States; or
										(ii)in connection with training
				directed by United States
				personnel.
										.
							(4)Waiver in the
			 case of combat loss of equipmentAt the end of subsection (a),
			 insert the following new paragraph:
							
								(6)Waiver of
				reimbursement in the case of combat loss
									(A)AuthorityIn
				the case of equipment provided to the military forces of another nation under
				the authority of this section that is damaged or destroyed as a result of
				combat operations while held by those forces, the Secretary of Defense may,
				with respect to such equipment, waive any other applicable requirement under
				this subchapter for—
										(i)reimbursement;
										(ii)replacement-in-kind;
				or
										(iii)exchange of
				supplies or services of an equal value.
										(B)LimitationsAny
				waiver under this subsection may be made only on a case-by-case basis. Any
				waiver under this subsection may be made only if the Secretary determines that
				the waiver is in the national security interest of the United
				States.
									.
						(5)Technical and
			 clerical amendments
							(A)In subsection
			 (a)(1), strike under subchapter I of chapter 138 of title 10, United
			 States Code,.
							(B)In subsection
			 (d)(2)(B), strike Committee on International Relations and
			 insert Committee on Foreign Affairs.
							(c)RepealSection
			 1202 of the John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law 109–364), as most recently amended by section 1202 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1621), is repealed.
					(d)Retroactive
			 application of waiver authorityThe authority in subsection
			 (a)(6) of section 2342a of title 10, United States Code, as added by this
			 section, shall apply with respect to equipment provided before the date of the
			 enactment of this Act to a foreign nation under section 1202 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007, as amended, in the
			 same manner as to equipment provided under such section 2342a.
					1209.Extension of
			 authority for assignment of civilian employees of the Department of Defense as
			 advisors to foreign ministries of defense
					(a)Extension of
			 authoritySubsection (b) of section 1081 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 168 note)
			 is amended—
						(1)in paragraph (1),
			 by striking September 30, 2014 and inserting September
			 30, 2017; and
						(2)in paragraph (2),
			 by striking fiscal year 2012, 2013, or 2014 and inserting
			 a fiscal year ending on or before that date.
						(b)Technical
			 amendmentSubsection (c)(4) of such section is amended by
			 striking carried out such by such and inserting carried
			 out by such.
					1210.Modification
			 and extension of authorities relating to program to build the capacity of
			 foreign military forces
					(a)Modification of
			 authoritySubsection (b)(1) of section 1206 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3456), as most recently amended by section 1201 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1979), is
			 further amended by striking supplies, training and inserting
			 training, logistic support, supplies, and services.
					(b)Availability of
			 fundsSubsection (c) of such section is amended—
						(1)in paragraph
			 (5)—
							(A)by striking
			 not more than $75,000,000 may be used during fiscal year 2010, not more
			 than $75,000,000 may be used during fiscal year 2011 and; and
							(B)by striking
			 each of fiscal years 2012, 2013, and 2014 and inserting
			 each fiscal year through fiscal year 2015; and
							(2)by adding at the
			 end the following new paragraph:
							
								(7)Availability of
				funds for programs during the first three months of the following fiscal
				year
									(A)In
				generalFor discretionary appropriations enacted after the date
				of the enactment of this paragraph, and subject to subparagraph (B), an amount
				not to exceed 20 percent of amounts available under this subsection for the
				authority in subsection (a) for any fiscal year may be obligated during the
				first three months of the following fiscal year to conduct or support a program
				authorized, approved, and congressional notification completed in accordance
				with subsection (a).
									(B)NotificationWhenever
				the Secretary of Defense decides, with the concurrence of the Secretary of
				State, to conduct or support a program authorized under subsection (a) by
				obligating funds as described in subparagraph (A) during the first six months
				of the following fiscal year, the Secretary of Defense shall submit to the
				congressional committees specified in paragraph (3) of subsection (e) a
				notification in writing of that decision in accordance with such subsection by
				not later than September 30 of the fiscal year for which the funds are
				appropriated.
									.
						(c)Extension of
			 program authorizationSubsection (g) of such section is
			 amended—
						(1)by striking
			 September 30, 2014 and inserting September 30,
			 2015; and
						(2)by striking
			 through 2014 and inserting through 2015.
						(d)DefinitionSuch
			 section is further amended by adding at the end the following new
			 subsection:
						
							(h)DefinitionIn
				this section, the term logistic support, supplies, and services
				has the meaning given that term in section 2350(1) of title 10, United States
				Code.
							.
					(e)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013, and shall apply with respect to programs under section 1206(a)
			 of the National Defense Authorization Act for Fiscal Year 2006 that begin on or
			 after that date.
					1211.Support for
			 NATO Special Operations Headquarters
					(a)AuthoritySubchapter
			 II of chapter 138 of title 10, United States Code, is amended by adding at the
			 end the following new section:
						
							2350n.NATO Special
				Operations Headquarters 
								(a)AuthorizationFunds available for the Department of
				Defense for operation and maintenance may be used for the purposes set forth in
				subsection (b) for support of operations of the North Atlantic Treaty
				Organization (NATO) Special Operations Headquarters. The amount of such funds
				used for such purposes for fiscal year 2014 and for fiscal year 2015 may not
				exceed $50,000,000.
								(b)PurposesThe
				Secretary of Defense may provide funds for the NATO Special Operations
				Headquarters under subsection (a) for the following purposes:
									(1)To improve
				coordination and cooperation between the special operations forces of NATO
				member nations, Allied nations, and partner nations.
									(2)To facilitate
				combined operations by special operations forces of NATO member nations, Allied
				nations, and partner nations.
									(3)To support
				command, control, and communications capabilities peculiar to special
				operations forces.
									(4)To promote special
				operations forces intelligence and informational requirements within the NATO
				structure.
									(5)To promote
				interoperability through the development of common equipment standards,
				tactics, techniques, exercises, and procedures, and through execution of
				multinational education and training programs.
									(c)Annual
				reportNot later than March 1 of each year, the Secretary of
				Defense shall submit to the congressional defense committees a report regarding
				support for the NATO Special Operations Headquarters. Each report shall include
				the following:
									(1)The total amount
				of funding provided by the United States and other NATO nations to the NATO
				Special Operations Headquarters for operating costs of the NATO Special
				Operations Headquarters.
									(2)A description of
				the activities carried out with such funding, including—
										(A)the amount of
				funding allocated for each such activity;
										(B)the extent to
				which other NATO nations participate in each such activity;
										(C)the extent to
				which each such activity is designed to meet the purposes set forth in
				paragraphs (1) through (5) of subsection (b); and
										(D)an assessment of
				the extent to which each such activity will promote the mission of the NATO
				Special Operations Headquarters.
										(3)Other
				contributions, financial or in kind, provided by the United States and other
				NATO nations in support of the NATO Special Operations Headquarters.
									(4)Any other matters
				that the Secretary of Defense considers appropriate.
									(d)Secretary of
				Defense published guidanceThe Secretary of Defense shall publish
				guidance detailing the roles and responsibilities of components of the
				Department of Defense in support of the NATO Special Operations Headquarters.
				Such guidance shall include specification of the responsibilities of the
				Assistant Secretary of Defense for Special Operations and Low-Intensity
				Conflict, consistent with the duties of the Assistant Secretary under section
				138(b)(4) of this title (including oversight of policy and resources), for
				oversight of support provided by the United States Special Operations Command
				to the NATO Special Operations
				Headquarters.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
						
							
								2350n. NATO Special Operations
				Headquarters.
							
							.
					(c)Deadline for
			 publication of guidance and notification of congressional
			 committeesNot later than 180 days after the enactment of this
			 Act, the Secretary of Defense shall notify the congressional defense committees
			 that the Secretary has published the guidance required by subsection (d) of
			 section 2350n of title 10, United States Code, as added by subsection
			 (a).
					(d)Conforming
			 repealSection 1244 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2541), as most recently amended
			 by section 1272 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 2023), is repealed.
					1212.Afghanistan
			 security forces fund
					(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 fiscal year 2014 for the Afghanistan Security Forces Fund in the amount of
			 $7,726,720,000.
					(b)Continuation of
			 prior authorities and notice and reporting requirementsFunds
			 available to the Department of Defense for the Afghanistan Security Forces Fund
			 for fiscal year 2014 shall be subject to the conditions contained in
			 subsections (b) through (g) of section 1513 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as
			 amended by section 1531(b) of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424).
					(c)LimitationOf
			 the funds authorized to be appropriated in subsection (a), $2,615,000,000 shall
			 not be obligated or expended until the Secretary of Defense, with the approval
			 of the Director of the Office of Management and Budget, notifies the
			 congressional defense committees that an additional amount is necessary to
			 further develop the capabilities of the Afghanistan security forces.
					(d)Equipment
			 disposalThe United States may accept equipment procured using
			 funds authorized under this section in this or prior Acts that was transferred
			 to the security forces of Afghanistan and returned by such forces to the United
			 States. The equipment described in this subsection as well as equipment not yet
			 transferred to the security forces of Afghanistan when determined by the
			 Commander, Combined Security Transition Command-Afghanistan, or the Secretary’s
			 designee, to no longer be required for transfer to such forces, may be treated
			 as stocks of the Department of Defense upon notification to the congressional
			 defense committees.
					1213.Training with
			 security forces of friendly foreign countries
					(a)In
			 general
						(1)AuthorityChapter
			 101 of title 10, United States Code, is amended by inserting after section 2011
			 the following new section:
							
								2011a.General
				purpose forces: training with friendly foreign forces 
									(a)AuthorityUnder regulations prescribed pursuant to
				subsection (d), the armed forces and Department of Defense civilian employees
				may train with the military forces or other security forces of a friendly
				foreign country in order to prepare the armed forces to train the military
				forces or other security forces, and supporting institutions, of a friendly
				foreign country. Training activities may be carried out under this section only
				with the prior approval of the Secretary of Defense and with the concurrence of
				the Secretary of State.
									(b)Authority To pay
				expensesThe Secretary of a military department or commander of a
				combatant command may pay, or authorize payment for, the incremental expenses
				incurred by a friendly foreign country as the direct result of training with
				Department of Defense personnel pursuant to this section.
									(c)Purpose of
				trainingThe primary purpose of the training authorized under
				subsection (a) shall be to train the general purpose forces of a military
				department or general purpose forces available to the commander of a combatant
				command in order to—
										(1)develop and
				maintain necessary advise and assist training skills; or
										(2)prepare such
				forces for the provision of defense services or other assistance under any
				provision of law.
										(d)RegulationsThe
				Secretary of Defense shall prescribe regulations for the administration of this
				section. Such regulations shall establish accounting procedures to ensure that
				the expenditures pursuant to this section are appropriate.
									(e)DefinitionsIn
				this section:
										(1)The term
				incremental expenses, with respect to a friendly foreign country,
				means the reasonable and proper costs of rations, fuel, training ammunition,
				and transportation, and other goods and services consumed by such country as a
				direct result of that country’s participation in training events authorized
				under this section. Such term does not include pay, allowances, and other
				normal costs of such country’s personnel.
										(2)The term
				other security forces includes national security forces that
				conduct border and maritime security, internal security, and counterterrorism
				operations, but does not include civilian police.
										(f)LimitationNot
				more than $10,000,000 may be used in any fiscal year to pay for the incremental
				expenses of the military forces or other security forces of a friendly foreign
				country to train with Department of Defense personnel pursuant to this
				section.
									(g)ExpirationThe
				authority under this section may not be exercised after September 30,
				2018.
									.
						(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2011 the following
			 new item:
							
								
									2011a. General purpose forces: training
				with friendly foreign
				forces.
								
								.
						(b)Budget
			 proposalsSection 166(c) of such title is amended—
						(1)by striking
			 SOF in the subsection heading; and
						(2)by inserting
			 or 2011a after section 2011.
						1214.Revisions to
			 Global Security Contingency Fund authority
					(a)AuthoritySubsection
			 (b)(1) of section 1207 of the National Defense Authorization Act for Fiscal
			 Year 2012 (Public Law 112–81; 125 Stat. 1625; 22 U.S.C. 2151 note) is
			 amended—
						(1)in the matter
			 preceding subparagraph (A), by striking forces, and and
			 inserting forces, or; and
						(2)in subparagraph
			 (A)—
							(A)by striking
			 and the second place it appears and inserting
			 or;
							(B)by inserting
			 or activities after counterterrorism operations;
			 and
							(C)by striking
			 ; and and inserting ; or.
							(b)Types of
			 assistanceSubsection (c)(1) of such section is amended by
			 striking and training and inserting minor construction,
			 training and education, and professional guidance and advice.
					(c)Transfer
			 authoritySubsection (f) of such section is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 for Defense-wide activities in the first sentence; and
							(B)by striking
			 subsection (i) in the second sentence and inserting
			 subsection (h); and
							(2)in paragraph
			 (2)—
							(A)by inserting
			 and Department of State after Department of
			 Defense; and
							(B)by striking
			 $200,000,000 and inserting $300,000,000.
							(d)Two-Year
			 extension of availability of fundsSubsection (i) of such section
			 is amended by striking September 30, 2015 and inserting
			 September 30, 2017.
					(e)Notices to
			 congressSubsection (l) of such section is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 subparagraph (C); and
							(B)by redesignating
			 subparagraph (D) as subparagraph (C);
							(2)by striking
			 paragraph (2); and
						(3)by redesignating
			 paragraph (3) as paragraph (2).
						(f)Annual report
			 requirementSubsection (m) of such section is amended in the
			 matter preceding paragraph (1)—
						(1)by striking
			 October 30, 2012, and annually thereafter and inserting
			 October 30 each year; and
						(2)by striking
			 subsection (q) and inserting subsection
			 (o).
						(g)Repeal of fiscal
			 year 2012 transitional authoritiesSubsection (n) of such section
			 is repealed.
					(h)Repeal of
			 statutory funding limitationSubsection (o) of such section is
			 repealed.
					(i)RedesignationSubsection
			 (p) of such section is redesignated as subsection (n).
					(j)Extension of
			 expiration dateSubsection (q) of such section is redesignated as
			 subsection (o) and is amended—
						(1)by striking
			 September 30, 2015 and inserting September 30,
			 2017; and
						(2)by striking
			 funds available for fiscal years 2012 through 2015 and inserting
			 funds available for a fiscal year beginning before that
			 date.
						1215.Inter-European
			 Air Forces Academy
					(a)In
			 generalChapter 907 of title 10, United States Code, is amended
			 by inserting after section 9415 the following new section:
						
							9416.Inter-European
				Air Forces Academy
								(a)OperationThe Secretary of the Air Force may operate
				the Air Force education and training facility known as the Inter-European Air
				Forces Academy for the purpose of providing military education and training to
				military personnel of countries that are members of the North Atlantic Treaty
				Organization or signatories to the Partnership for Peace Framework
				Documents.
								(b)Eligible
				countries(1)No foreign force may be
				trained under the authority of this section without the concurrence of the
				Secretary of State.
									(2)Without prejudice to the inclusion of
				other forces, the Secretary of Defense and the Secretary of State shall, not
				later than July 1 of each year agree to a list of countries whose forces will
				be eligible to attend the academy in the following fiscal year.
									(3)The Secretary of the Air Force may
				not use the authority in subsection (a) to provide assistance to any foreign
				country that is otherwise prohibited from receiving such type of assistance
				under any other provision of law.
									(c)CostsThe
				costs of operating and maintaining the Inter-European Air Forces Academy may be
				paid from funds available for operation and maintenance of the Air
				Force.
								(d)Supplies and
				clothingThe Secretary of the Air Force may, under such
				conditions as the Secretary may prescribe, provide to a person receiving
				training under this chapter—
									(1)transportation
				incident to the training;
									(2)supplies and
				equipment to be used during the training; and
									(3)billeting, food,
				and health services.
									(e)Living
				allowanceThe Secretary of the Air Force may pay to a person
				receiving training under this chapter a living allowance at a rate to be
				prescribed by the Secretary, taking into account the amount of living
				allowances authorized for a member of the armed forces under similar
				circumstances.
								(f)MaintenanceThe
				Secretary of the Air Force may authorize such expenditures from the
				appropriations of the Air Force as the Secretary considers necessary for the
				efficient and effective maintenance of the Program in accordance with this
				chapter.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 9415 the following
			 new item:
						
							
								9416. Inter-European Air Forces
				Academy.
							
							.
					XIIIOther
			 authorizations
				AMilitary
			 Programs
					1301.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for Defense Working Capital Funds in the amount of
			 $1,545,827,000.
					1302.National
			 Defense Sealift FundFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the National
			 Defense Sealift Fund in the amount of $730,700,000.
					1303.Joint Urgent
			 Operational Needs FundFunds
			 are hereby authorized to be appropriated for fiscal year 2014 for the Joint
			 Urgent Operational Needs Fund in the amount of $98,800,000.
					1304.Chemical
			 Agents and Munitions Destruction, Defense
						(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2014 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, in the
			 amount of $1,057,123,000, of which—
							(1)$451,572,000 is
			 for Operation and Maintenance;
							(2)$604,183,000 is
			 for Research, Development, Test, and Evaluation; and
							(3)$1,368,000 is for
			 Procurement.
							(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction of
			 lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of
			 chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
							1305.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2014 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, in the amount of $938,545,000.
					1306.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2014 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, in the amount of $312,131,000,
			 of which—
						(1)$311,131,000 is
			 for Operation and Maintenance; and
						(2)$1,000,000 is for
			 Procurement.
						1307.Defense Health
			 ProgramFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2014 for expenses, not otherwise provided for, for the Defense Health Program,
			 in the amount of $33,351,528,000, of which—
						(1)$31,950,734,000 is
			 for Operation and Maintenance;
						(2)$729,613,000 is
			 for Research, Development, Test, and Evaluation; and
						(3)$671,181,000 is
			 for Procurement.
						BNational Defense
			 Stockpile
					1311.Authority to
			 acquire additional materials for the National Defense StockpileSection 1411 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1654), is
			 amended—
						(1)by redesignating
			 subsection (c) as subsection (d); and
						(2)by inserting after
			 subsection (b) the following new subsection (c):
							
								(c)Acquisition
				authority(1)Using funds available in
				the National Defense Stockpile Transaction Fund, the National Defense Stockpile
				Manager may acquire the following materials determined to be strategic and
				critical materials required to meet the defense, industrial, and essential
				civilian needs of the United States:
										(A)Ferroniobium.
										(B)Dysprosium Metal.
										(C)Yttrium Oxide.
										(2)The National Defense Stockpile
				Manager may use up to $22,000,000 of the National Stockpile Transaction Fund
				for acquisition of the materials specified in paragraph (1).
									(3)The authority under this subsection
				is available for purchases during fiscal year 2014 through fiscal year
				2019.
									.
						COther
			 Matters
					1321.Authority for
			 transfer of funds to joint Department of Defense-Department of Veterans Affairs
			 medical facility demonstration fund for Captain James A. Lovell Health Care
			 Center, Illinois
						(a)Authority for
			 transfer of fundsOf the funds authorized to be appropriated for
			 section 507 and available for the Defense Health Program for operation and
			 maintenance, $143,087,000 may be transferred by the Secretary of Defense to the
			 Joint Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund established by subsection (a)(1) of section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds
			 so transferred shall be treated as amounts authorized and appropriated
			 specifically for the purpose of such a transfer.
						(b)Use of
			 transferred fundsFor the purposes of subsection (b) of such
			 section 1704, facility operations for which funds transferred under subsection
			 (a) may be used are operations of the Captain James A. Lovell Federal Health
			 Care Center, consisting of the North Chicago Veterans Affairs Medical Center,
			 the Navy Ambulatory Care Center, and supporting facilities designated as a
			 combined Federal medical facility under an operational agreement covered by
			 section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4500).
						1322.Authorization
			 of appropriations for Armed Forces Retirement HomeThere
			 is hereby authorized to be appropriated for fiscal year 2014 from the Armed
			 Forces Retirement Home Trust Fund the sum of $67,800,000 for the operation of
			 the Armed Forces Retirement Home.
					XIVUniformed and
			 Overseas Citizens Absentee Voting Act Amendments
				1401.Pre-election
			 reporting requirements on availability and transmission of absentee
			 ballots
					(a)In
			 generalSubsection (c) of section 102 of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is amended—
						(1)by designating the
			 text of that subsection as paragraph (3) and indenting that paragraph, as so
			 designated, two ems from the left margin; and
						(2)by inserting
			 before paragraph (3), as so designated, the following new paragraphs:
							
								(1)Pre-election
				report on absentee ballot availabilityNot later than 55 days
				before any election for Federal office held in a State, such State shall submit
				a report to the Attorney General and the Presidential Designee, and make that
				report publicly available that same day, certifying that absentee ballots are
				available for transmission to absentee voters, or that it is aware of no
				circumstances that will prevent absentee ballots from being available for
				transmission by 46 days before the election. The report shall be in a form
				prescribed by the Attorney General and shall require the State to certify
				specific information about ballot availability from each unit of local
				government which will administer the election.
								(2)Pre-election
				report on absentee ballots transmittedNot later than 43 days
				before any election for Federal office held in a State, such State shall submit
				a report to the Attorney General and the Presidential Designee, and make that
				report publicly available that same day, certifying whether all absentee
				ballots validly requested by absent uniformed services voters and overseas
				voters whose requests were received by the 46th day before the election have
				been transmitted to such voters by such date. The report shall be in a form
				prescribed by the Attorney General and shall require the State to certify
				specific information about ballot transmission, including the total numbers of
				ballot requests received and ballots transmitted, from each unit of local
				government which will administer the
				election.
								.
						(b)Conforming
			 amendments
						(1)Subsection
			 headingThe heading for such subsection is amended to read as
			 follows: Reports on absentee
			 ballots.—.
						(2)Paragraph
			 headingParagraph (3) of such subsection, as designated by
			 subsection (a)(1), is amended by inserting Post-election report on number of absentee ballots
			 transmitted and received.— before Not later
			 than 90 days.
						1402.Transmission
			 requirements; repeal of waiver provision
					(a)In
			 generalSubsection (a)(8) of section 102 of the Uniformed and
			 Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by
			 striking voter— and all that follows in that subsection and
			 inserting voter by the date and in the manner determined under
			 subsection (g);.
					(b)Ballot
			 transmission requirements and repeal of waiver
			 provisionSubsection (g) of such section is amended to read as
			 follows:
						
							(g)Ballot
				transmission requirements
								(1)Requests
				received at least 46 days before an election for federal
				officeFor purposes of subsection (a)(8), in a case in which a
				valid request for an absentee ballot is received at least 46 days before an
				election for Federal office, the following rules shall apply:
									(A)Time for
				transmittal of absentee ballotThe State shall transmit the
				absentee ballot not later than 46 days before the election.
									(B)Special rules in
				case of failure to transmit on time
										(i)General
				ruleIf the State fails to transmit any absentee ballot by the
				46th day before the election as required by subparagraph (A) and the absent
				uniformed services voter or overseas voter did not request electronic ballot
				transmission pursuant to subsection (f), the State shall transmit such ballot
				by express delivery.
										(ii)Extended
				failureIf the State fails to transmit any absentee ballot by the
				41st day before the election, in addition to transmitting the ballot as
				provided in clause (i), the State shall—
											(I)in the case of
				absentee ballots requested by absent uniformed services voters with respect to
				regularly scheduled general elections, notify such voters of the procedures
				established under section 103A for the collection and delivery of marked
				absentee ballots; and
											(II)in any other
				case, provide, at the State’s expense, for the return of such ballot by express
				delivery.
											(iii)EnforcementA
				State’s compliance with this subparagraph does not bar the Attorney General
				from seeking additional remedies necessary to effectuate the purposes of this
				Act.
										(2)Requests
				received after 46th day before an election for federal officeFor
				purposes of subsection (a)(8), in a case in which a valid request for an
				absentee ballot is received less than 46 days before an election for Federal
				office, the State shall transmit the absentee ballot within one business day of
				receipt of the
				request.
								.
					1403.Clarification
			 of state responsibility, civil penalties, and private right of action
					(a)EnforcementSection
			 105 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–4) is amended to read as follows:
						
							105.Enforcement
								(a)In
				generalThe Attorney General may bring a civil action in an
				appropriate district court for such declaratory or injunctive relief as may be
				necessary to carry out this title. In any such action, the only necessary party
				defendant is the State. It shall not be a defense to such action that local
				election officials are not also named as defendants.
								(b)Civil
				penaltyIn a civil action brought under subsection (a), if the
				court finds that the State violated any provision of this title, it may, to
				vindicate the public interest, assess a civil penalty against the State—
									(1)in an amount not
				exceeding $110,000, for a first violation,
									(2)in an amount not
				exceeding $220,000, for any subsequent violation.
									(c)Annual report to
				congressNot later than December 31 of each year, the Attorney
				General shall submit to Congress a report on any civil action brought under
				subsection (a) during that year.
								(d)Private right of
				actionA person who is aggrieved by a State’s violation of this
				Act may bring a civil action in an appropriate district court for such
				declaratory or injunctive relief as may be necessary to carry out this
				Act.
								(e)Attorney’s
				feesIn a civil action under this section, the court may allow
				the prevailing party (other than the United States) reasonable attorney’s fees,
				including litigation expenses, and
				costs.
								.
					(b)Repeal of
			 clarification regarding delegation of state
			 responsibilitySection 576 of the Military and Overseas Voter
			 Empowerment Act (42 U.S.C. 1973ff–1 note) is repealed.
					1404.Technical
			 clarifications to conform to 2009 MOVE Act amendments related to the Federal
			 write-in absentee ballot
					(a)State
			 responsibilitiesSection 102(a)(3) of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff–1(a)(3)) is amended by striking
			 general.
					(b)Write-In
			 absentee ballotsSection 103 of such Act (42 U.S.C. 1973ff–2) is
			 amended—
						(1)by striking
			 general in the title of the
			 section; and
						(2)by striking
			 general in subsection (b)(2)(B).
						1405.Treatment of
			 ballot requests
					(a)In
			 generalSection 104 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–3) is amended—
						(1)by striking
			 A State may not and inserting:
							
								(a)Prohibition of
				refusal of applications on grounds of early submissionA State
				may
				not
								;
						(2)by inserting
			 or overseas voter after an absent uniformed services
			 voter;
						(3)by striking
			 members of the before uniformed services;
						(4)by inserting
			 voters or overseas voters before the period; and
						(5)by adding at the
			 end the following new subsection:
							
								(b)Application
				treated as valid for subsequent elections
									(1)In
				generalIf a State accepts and processes a request for an
				absentee ballot by an absent uniformed services voter or overseas voter and the
				voter requests that the application be considered an application for an
				absentee ballot for each subsequent election for Federal office held in the
				State through the next regularly scheduled general election for Federal office
				(including any runoff elections which may occur as a result of the outcome of
				such general election), and any special elections for Federal office held in
				the State through the calendar year following such general election, the State
				shall provide an absentee ballot to the voter for each such subsequent
				election.
									(2)Exception for
				voters changing registrationParagraph (1) shall not apply with
				respect to a voter registered to vote in a State for any election held after
				the voter notifies the State that the voter no longer wishes to be registered
				to vote in the State or after the State determines that the voter has
				registered to vote in another
				State.
									.
						(b)Conforming
			 amendmentThe heading of such section is amended to read as
			 follows:
						
							104.Treatment of
				ballot
				requests
							.
					1406.Inclusion of
			 Northern Mariana Islands in the definition of State for purposes
			 of the Uniformed and Overseas Citizens Absentee Voting ActParagraphs (6) and (8) of section 107 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6) are
			 each amended by striking and American Samoa and inserting
			 American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
				1407.Requirement
			 for Presidential designee to revise the Federal post card application to allow
			 voters to designate ballot requests
					(a)RequirementThe
			 Presidential designee shall ensure that the official post card form (prescribed
			 under section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting
			 Act (42 U.S.C. 1973ff(b)(2))) enables a voter using the form to—
						(1)request an
			 absentee ballot for each election for Federal office held in a State through
			 the next regularly scheduled general election for Federal office (including any
			 runoff elections which may occur as a result of the outcome of such general
			 election) and any special elections for Federal office held in the State
			 through the calendar year following such general election; or
						(2)request an
			 absentee ballot for a specific election or elections for Federal office held in
			 a State during the period described in paragraph (1).
						(b)DefinitionIn
			 this section, the term Presidential designee means the
			 individual designated under section 101(a) of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff(a)).
					1408.Requirement of
			 plurality vote for Virgin Islands and Guam Federal electionsSection 2(a) of the Act entitled An
			 Act to provide that the unincorporated territories of Guam and the Virgin
			 Islands shall each be represented in Congress by a Delegate to the House of
			 Representatives approved April 10, 1972 (48 U.S.C. 1712(a)), is
			 amended—
					(1)by striking
			 majority in the second and third sentences and inserting
			 plurality; and
					(2)by striking the
			 fourth sentence.
					1409.Extension of
			 reporting deadline for the annual report on the assessment of the effectiveness
			 of activities of the Federal Voting Assistance Program
					(a)Elimination of
			 reports for non-Election yearsSection 105A(b) of the Uniformed
			 and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4a(b)) is
			 amended—
						(1)by striking
			 March 31 of each year and inserting June 30 of each
			 odd-numbered year; and
						(2)by striking
			 the following information and inserting the following
			 information with respect to the Federal elections held during the preceding
			 calendar year.
						(b)Conforming
			 amendmentsSuch section is further amended—
						(1)by striking
			 Annual
			 report in the subsection heading and inserting
			 Biennial
			 report; and
						(2)by striking
			 In the case of in paragraph (3) and all that follows through
			 a description and inserting A description.
						XVAuthorization of
			 additional appropriations for overseas contingency operations 
				AAuthorization of
			 Additional Appropriations
					1501.PurposeThe purpose of this title is to authorize
			 appropriations for the Department of Defense for fiscal year 2014 to provide
			 additional funds for overseas contingency operations being carried out by the
			 Armed Forces.
					1502.Army
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for procurement for the Army
			 in amounts as follows:
						(1)For aircraft
			 procurement, $711,788,000.
						(2)For missile
			 procurement, $128,645,000.
						(3)For ammunition
			 procurement, $180,900,000.
						(4)For other
			 procurement, $603,123,000.
						1503.Joint
			 Improvised Explosive Device Defeat FundFunds are hereby authorized to be
			 appropriated for fiscal year 2014 for the Joint Improvised Explosive Device
			 Defeat Fund in the amount of $1,000,000,000.
					1504.Navy and
			 Marine Corps procurementFunds
			 are hereby authorized to be appropriated for fiscal year 2014 for procurement
			 for the Navy and Marine Corps in amounts as follows:
						(1)For aircraft
			 procurement, Navy, $240,696,000.
						(2)For weapons
			 procurement, Navy, $86,500,000.
						(3)For ammunition
			 procurement, Navy and Marine Corps, $206,821,000.
						(4)For other
			 procurement, Navy, $17,968,000.
						(5)For procurement,
			 Marine Corps, $129,584,000.
						1505.Air Force
			 procurementFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for procurement for the Air
			 Force in amounts as follows:
						(1)For aircraft
			 procurement, $115,668,000.
						(2)For ammunition
			 procurement, $159,965,000.
						(3)For missile
			 procurement, $24,200,000.
						(4)For other
			 procurement, $2,574,846,000.
						1506.Joint Urgent
			 Operational Needs FundFunds
			 are hereby authorized to be appropriated for fiscal year 2014 for the Joint
			 Urgent Operational Needs Fund in the amount of $15,000,000.
					1507.Defense-wide
			 activities procurementFunds
			 are hereby authorized to be appropriated for fiscal year 2014 for the
			 procurement account for Defense-wide activities in the amount of
			 $111,275,000.
					1508.Research,
			 development, test, and evaluationFunds are hereby authorized to be
			 appropriated for fiscal year 2014 for the use of the Department of Defense for
			 research, development, test, and evaluation as follows:
						(1)For the Army,
			 $7,000,000.
						(2)For the Navy,
			 $34,426,000.
						(3)For the Air Force,
			 $9,000,000.
						(4)For Defense-wide
			 activities, $66,208,000.
						1509.Operation and
			 maintenanceFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces for expenses, not otherwise provided for, for operation and maintenance,
			 in amounts as follows:
						(1)For the Army,
			 $29,279,633,000.
						(2)For the Navy,
			 $6,067,993,000.
						(3)For the Marine
			 Corps, $2,669,815,000.
						(4)For the Air Force,
			 $10,005,224,000.
						(5)For Defense-wide
			 activities, $6,435,078,000.
						(6)For the Army
			 Reserve, $42,935,000.
						(7)For the Navy
			 Reserve, $55,700,000.
						(8)For the Marine
			 Corps Reserve, $12,534,000.
						(9)For the Air Force
			 Reserve, $32,849,000.
						(10)For the Army
			 National Guard, $199,371,000.
						(11)For the Air
			 National Guard, $22,200,000.
						(12)For the
			 Afghanistan Security Forces Fund, $7,726,720,000.
						(13)For the
			 Afghanistan Infrastructure Fund, $279,000,000.
						1510.Military
			 personnelFunds are hereby
			 authorized to be appropriated for fiscal year 2014 to the Department of Defense
			 for military personnel accounts in the total amount of $9,689,307,000.
					1511.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for the Defense Working Capital Funds in the amount of
			 $264,910,000.
					1512.Defense Health
			 ProgramFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2014 for expenses, not otherwise provided for, for the Defense Health Program
			 in the amount of $904,201,000 for operation and maintenance.
					1513.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2014 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide in the amount of $376,305,000.
					1514.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2014 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense in the amount of
			 $10,766,000.
					BLimitations and
			 Other Matters
					1521.Extension of
			 authority for reimbursement of certain coalition nations for support provided
			 to United States military operations
						(a)Extension of
			 authoritySubsection (a) of section 1233 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as
			 most recently amended by section 1227 of the National Defense Authorization Act
			 for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2000), is further amended
			 by striking fiscal year 2013 and inserting fiscal year
			 2014.
						(b)Limitation on
			 amounts availableSubsection (d)(1) of such section is amended by
			 striking during fiscal year 2013 may not exceed $1,650,000,000
			 and inserting during fiscal year 2014 may not exceed
			 $1,500,000,000.
						1522.Extension of
			 authority to support operations and activities of the Office of Security
			 Cooperation-Iraq
						(a)Extension of
			 authoritySubsection (f) of section 1215 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1631) is
			 amended by striking fiscal year 2013 and inserting fiscal
			 year 2014.
						(b)Limitation on
			 amountSubsection (c) of such section is amended by striking
			 2012 and all that follows through the period at the end and
			 inserting 2014 may not exceed $209,000,000..
						(c)Source of
			 fundsSubsection (d) of such section is amended—
							(1)by striking
			 fiscal year 2012 or fiscal year 2013 and inserting fiscal
			 year 2014; and
							(2)by striking
			 fiscal year 2012 or 2013, as the case may be, and inserting
			 that fiscal year.
							1523.One-year
			 extension and modification of authority for program to develop and carry out
			 infrastructure projects in Afghanistan
						(a)Extension of
			 authoritySubsection (f) of section 1217 of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4393), as most recently amended by section 1219 of the National
			 Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat.
			 1991), is further amended—
							(1)in paragraph (1),
			 by adding at the end the following new subparagraph:
								
									(C)Up to $279,000,000
				made available to the Department of Defense for operation and maintenance for
				fiscal year 2014.
									;
				and
							(2)in paragraph (3),
			 by adding at the end the following new subparagraph:
								
									(D)In the case of
				funds for fiscal year 2014, until September 30,
				2015.
									.
							(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013.
						1524.Extension of
			 Commanders Emergency Response Program in Afghanistan
						(a)One-Year
			 extension
							(1)In
			 generalSection 1201 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as amended by section
			 1221 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1992), is amended by striking fiscal year
			 2013 each place it appears and inserting fiscal year
			 2014.
							(2)Conforming
			 amendmentThe heading of subsection (a) of such section is
			 amended by striking Fiscal year
			 2013 and inserting Fiscal year 2014.
							(b)Amount of funds
			 available during fiscal year 2014Subsection (a) of such section
			 is further amended by striking $200,000,000 and inserting
			 $60,000,000.
						(c)Repeal of
			 requirement for quarterly briefingsSubsection (b) of such
			 section is amended—
							(1)in the subsection
			 heading, by striking and
			 briefings; and
							(2)by striking
			 paragraph (3).
							1525.One-year
			 extension of authority to use funds for reintegration activities in
			 AfghanistanSection 1216 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4392), as most recently amended by section 1218 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 1990), is further amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 $35,000,000 and inserting $25,000,000; and
							(B)by striking
			 for fiscal year 2013 and inserting for fiscal year
			 2014; and
							(2)in subsection (e),
			 by striking December 31, 2013 and inserting December 31,
			 2014.
						1526.Extension of
			 authority for Task Force for Business and Stability Operations in
			 Afghanistan
						(a)ExtensionSubsection
			 (a) of section 1535 of the Ike Skelton National Defense Authorization Act for
			 Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4426), as most recently amended
			 by section 1533 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 2058), is further amended—
							(1)in paragraph (6),
			 by striking October 31, 2011, October 31, 2012, and October 31,
			 2013 and inserting October 31, 2014,; and
							(2)in paragraph (8),
			 by striking September 30, 2013 and inserting September
			 30, 2014.
							(b)FundingParagraph
			 (4)(B) of such subsection is amended—
							(1)by striking
			 and at the end of clause (i);
							(2)by striking the
			 period at the end of clause (ii) and inserting ; and; and
							(3)by adding at the
			 end the following new clause:
								
									(iii)may not exceed
				$63,800,000 for fiscal year
				2014.
									.
							(c)Repeal of
			 requirement of quarterly updates to reportParagraph (7) of such
			 subsection is amended by striking subparagraph (B).
						BMilitary
			 construction authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction Authorization Act for Fiscal Year
			 2014.
			2002.Expiration of
			 authorizations and amounts required to be specified by law
				(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII for military
			 construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2016;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2017.
					(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds have
			 been obligated before the later of—
					(1)October 1, 2016;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2017 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
					XXIArmy military
			 construction
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallationAmount
									
								
								
									AlaskaFort Wainwright$103,000,000
									
									ColoradoFort Carson$242,200,000
									
									Florida Eglin AFB$4,700,000
									
									GeorgiaFort Gordon$61,000,000
									
									HawaiiFort Shafter$75,000,000
									
									KansasFort Leavenworth$17,000,000
									
									KentuckyFort Campbell$4,800,000
									
									MarylandAberdeen Proving Ground$21,000,000
									
									Fort Detrick$7,100,000
									
									MissouriFort Leonard Wood$90,700,000
									
									North CarolinaFort Bragg$5,900,000
									
									TexasFort Bliss$46,800,000
									
									VirginiaJoint Base
					 Langley-Eustis$50,000,000
									
									WashingtonJoint Base Lewis-McChord$144,000,000
									
									Yakima$9,100,000.
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallationAmount
									
								
								
									KwajaleinKwajalein Atoll$63,000,000
									
									Worldwide ClassifiedClassified Location $33,000,000.
									
								
							
						
					2102.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103(5)(A), the Secretary of the
			 Army may construct or acquire family housing units (including land acquisition
			 and supporting facilities) at the installations or locations, in the number of
			 units, and in the amounts set forth in the following table:
						
							Army: Family Housing
							
								
									CountryInstallationUnitsAmount
									
								
								
									Germany South Camp Vilseck29$16,600,000
									
									WisconsinFort McCoy56$23,000,000.
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2103(5)(A), the Secretary of the Army may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $4,408,000.
					2103.Authorization
			 of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2013, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army in the total amount of
			 $1,676,754,000 as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2101(a),
			 $882,300,000.
					(2)For military
			 construction projects outside the United States authorized by section 2101(b),
			 $96,000,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $25,000,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $74,575,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $44,008,000.
						(B)For support of
			 military family housing (including the functions described in section 2833 of
			 title 10, United States Code), $512,871,000.
						(6)For the
			 construction of increment 2 of the Cadet Barracks at the United States Military
			 Academy, New York, authorized by section 2101(a) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2119), $42,000,000.
					2104.Modification
			 of authority to carry out certain fiscal year 2004 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1697) for
			 Picatinny Arsenal, New Jersey, for construction of an Explosives Research and
			 Development Loading Facility at the installation, the Secretary of the Army may
			 use available unobligated balances of amounts appropriated for military
			 construction for the Army to complete work on the project within the scope
			 specified for the project in the justification data provided to Congress as
			 part of the request for authorization of the project.
				2105.Modification
			 of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4437) for
			 Fort Lewis, Washington, for construction of a Regional Logistic Support Complex
			 at the installation, the Secretary of the Army may construct up to 98,381
			 square yards of Organizational Vehicle Parking.
				2106.Modification
			 of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2101(b) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2629) for Camp
			 Arifjan, Kuwait, for construction of APS Warehouses at the camp, the Secretary
			 of the Army may construct up to 74,976 square meters of hardstand parking,
			 22,741 square meters of access roads, a 6 megawatt power plant, and 50,724
			 square meters of humidity-controlled warehouses.
				2107.Extension of
			 authorizations of certain fiscal year 2010 projects
					(a)ExtensionsNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2627), the authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (123 Stat. 2628), shall remain in effect until October 1, 2014, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2010 Project
			 Authorizations
							
								
									State/CountryInstallation
					 or LocationProjectAmount
									
								
								
									VirginiaFort BelvoirRoad and Access Control
					 Point$9,500,000
									
									WashingtonFort LewisFort Lewis-McChord AFB
					 Joint Access$9,000,000
									
									KuwaitCamp ArifjianAPS
					 Warehouses$82,000,000.
									
								
							
						
					2108.Extension of
			 authorizations of certain fiscal year 2011 projects
					(a)ExtensionsNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (124 Stat. 4437), shall remain in effect until October 1, 2014, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2011 Project
			 Authorizations
							
								
									State/CountryInstallation
					 or LocationProjectAmount
									
								
								
									CaliforniaPresidio of MontereyAdvanced
					 Individual Training Barracks$63,000,000
									
									GeorgiaFort BenningLand
					 Acquisition$12,200,000
									
									New MexicoWhite Sands Missile RangeBarracks$29,000,000
									
									GermanyWiesbaden ABAccess Control
					 Point$5,100,000.
									
								
							
						
					XXIINavy military
			 construction
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Inside the United States
							
								
									StateInstallationAmount
									
								
								
									CaliforniaCamp Pendleton$13,124,000
									
									Coronado$8,910,000
									
									San Diego$34,331,000
									
									Twentynine Palms$33,437,000
									
									Barstow$14,998,000
									
									Point Mugu$24,667,000
									
									Port Hueneme$33,600,000
									
									FloridaJacksonville$20,752,000
									
									Key West$14,001,000
									
									Mayport$16,093,000
									
									GeorgiaAlbany$16,610,000
									
									Savannah$61,717,000
									
									Hawaii Kaneohe Bay$236,982,000
									
									Pearl City$30,100,000
									
									Pearl Harbor$57,998,000
									
									IllinoisGreat Lakes$35,851,000
									
									MaineBangor$13,800,000
									
									Kittery$11,522,000
									
									MarylandFort Meade$83,988,000
									
									NevadaFallon$11,334,000
									
									North CarolinaCamp Lejeune$77,999,000
									
									New River$45,863,000
									
									OklahomaTinker AFB$14,144,000
									
									Rhode IslandNewport$12,422,000
									
									South Carolina Charleston$73,932,000
									
									VirginiaNorfolk$3,380,000
									
									 Quantico$38,374,000
									
									 Yorktown$18,700,000
									
									 Dam Neck$10,587,000
									
									WashingtonWhidbey Island$117,649,000
									
									Bremerton$18,189,000.
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(2), the Secretary of the Navy
			 may acquire real property and carry out military construction projects for the
			 installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallationAmount
									
								
								
									DjiboutiCamp Lemonier$29,000,000
									
									GuamJoint Region Marianas$318,377,000
									
									JapanYokosuka$7,568,000
									
									Camp Butler$5,820,000.
									
								
							
						
					2202.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2204(5)(A), the Secretary of the Navy may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,438,000.
				2203.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2204(5)(A), the Secretary of the Navy may improve
			 existing military family housing units in an amount not to exceed
			 $68,969,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2013, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy in the total amount of
			 $2,163,520,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2201(a),
			 $1,205,054,000.
					(2)For military
			 construction projects outside the United States authorized by section 2201(b),
			 $360,765,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $19,740,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $89,830,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $73,407,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $389,844,000.
						(6)For the
			 construction of increment 3 of the Explosives Handling Wharf No. 2 at Kitsap,
			 Washington, authorized by section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1666), as amended by section 2205 of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2124) $24,880,000.
					2205.Modification
			 of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained
			 in the table in section 2201(b) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4441), for
			 Southwest Asia Bahrain, for construction of Navy Central Command Ammunition
			 Magazines at that location, the Secretary of the Navy may construct additional
			 Type C earth covered magazines (to provide a project total of eighteen), ten
			 new modular storage magazines, an inert storage facility, a maintenance and
			 ground support equipment facility, concrete pads for portable ready service
			 lockers, and associated supporting facilities using appropriations available
			 for the project.
				2206.Modification
			 of authority to carry out certain fiscal year 2012 projectIn the case of the authorization contained
			 in the table in section 2201(a) of the Military Construction Authorization Act
			 for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666), for
			 Kitsap Washington, for construction of Explosives Handling Wharf No. 2 at that
			 location, the Secretary of the Navy may construct new hardened facilities in
			 lieu of hardening existing structures and may construct a new facility to
			 replace the existing Coast Guard Maritime Force Protection Unit and the Naval
			 Undersea Warfare Command unhardened facilities using appropriations available
			 for the project.
				2207.Extension of
			 authorizations of certain fiscal year 2011 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2201 of that Act
			 (124 Stat. 4441), shall remain in effect until October 1, 2014, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2011 Project
			 Authorizations
							
								
									State/CountryInstallation
					 or LocationProjectAmount
									
								
								
									Bahrain IslandSW AsiaNavy
					 Central Command Ammunition Magazines$89,280,000.
									
								
							
						
					2208.Extension of
			 authorizations of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2201 of that Act
			 (124 Stat. 4441), shall remain in effect until October 1, 2015, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2016, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2011 Project
			 Authorizations
							
								
									State/CountryInstallation
					 or LocationProjectAmount
									
								
								
									GuamGuamDefense Access Roads
					 Improvements$66,730,000.
									
								
							
						
					XXIIIAir Force
			 military construction
				2301.Authorized Air
			 Force construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallationAmount
									
								
								
									ArizonaLuke AFB$26,900,000
									
									CaliforniaBeale AFB$62,000,000
									
									FloridaTyndall AFB$9,100,000
									
									HawaiiJoint Base Pearl
					 Harbor-Hickam$4,800,000
									
									KentuckyFort Campbell$8,000,000
									
									MarylandFort Meade$358,000,000
									
									Joint Base Andrews$30,000,000
									
									MissouriWhiteman AFB$5,900,000
									
									NevadaNellis AFB$78,500,000
									
									New MexicoCannon AFB$34,100,000
									
									Holloman AFB$2,250,000
									
									Kirtland AFB$30,500,000
									
									North DakotaMinot AFB$23,830,000
									
									OklahomaTinker AFB$8,600,000
									
									TexasFort Bliss$3,350,000
									
									UtahHill AFB$32,000,000
									
									VirginiaJoint Base
					 Langley-Eustis$4,800,000
									
									UnspecifiedUnspecified Locations$255,700,000.
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the installations or locations outside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallationAmount
									
								
								
									GreenlandThule AB$43,904,000
									
									GuamJoint Region Marianas$176,230,000
									
									Mariana IslandsSaipan$29,300,000
									
									United KingdomRAF Lakenheath$22,047,000
									
									RAF Croughton$12,000,000.
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2304(5)(A), the Secretary of the Air Force may carry out architectural and
			 engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,267,000.
				2303.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2304(5)(A), the Secretary of the Air Force may
			 improve existing military family housing units in an amount not to exceed
			 $72,093,000.
				2304.Authorization
			 of appropriations, Air ForceFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $1,621,531,000, as
			 follows:
					(1)For military
			 construction projects inside the United States authorized by section 2301(a),
			 $705,330,000.
					(2)For military
			 construction projects outside the United States authorized by section 2301(b),
			 $283,481,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $20,448,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $11,314,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $76,360,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $388,598,000.
						(6)For the
			 construction of increment 3 of the United States Strategic Command Replacement
			 Facility at Offutt Air Force Base, Nebraska, authorized by section 2301(a) of
			 the Military Construction Authorization Act for Fiscal Year 2012 (division B of
			 the Public Law 112–81; 125 Stat. 1670), $136,000,000.
					2305.Extension of
			 authorizations of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2301 of that Act
			 (124 Stat. 4444), shall remain in effect until October 1, 2014, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2011 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									Bahrain, SW Asia Shaikh Isa
					 ABNorth Apron Expansion$45,000,000.
									
								
							
						
					XXIVDefense
			 Agencies military construction
				ADefense Agency
			 Authorizations
					2401.Authorized
			 Defense Agencies construction and land acquisition projects
						(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(1), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallationAmount
										
									
									
										AlaskaClear AFS$17,204,000
										
										Fort Greely$82,000,000
										
										CaliforniaMiramar$6,000,000
										
										 Defense Distribution Depot-Tracy$37,554,000
										
										Brawley$23,095,000
										
										ColoradoFort Carson$22,282,000
										
										FloridaHurlburt Field$7,900,000
										
										 Jacksonville$7,500,000
										
										Tyndall AFB$9,500,000
										
										Key West$3,600,000
										
										Panama City$2,600,000
										
										GeorgiaFort Benning$43,335,000
										
										Fort Stewart$44,504,000
										
										Moody AFB$3,800,000
										
										Hunter Army Airfield$13,500,000
										
										HawaiiJoint Base Pearl
					 Harbor-Hickam$2,800,000
										
										Ford Island$2,615,000
										
										KentuckyFort Campbell$124,211,000
										
										Fort Knox$303,023,000
										
										MarylandAberdeen Proving Ground$210,000,000
										
										Bethesda Naval Hospital$66,800,000
										
										MassachusettsHanscom AFB$36,213,000
										
										New JerseyJoint Base
					 McGuire-Dix-Lakehurst$10,000,000
										
										New MexicoHolloman AFB$81,400,000
										
										North CarolinaCamp Lejeune$43,377,000
										
										 Fort Bragg$172,065,000
										
										North DakotaMinot AFB$6,400,000
										
										OklahomaTinker AFB$36,000,000
										
										Altus AFB$2,100,000
										
										PennsylvaniaDefense Distribution Depot New
					 Cumberland$9,000,000
										
										South CarolinaBeaufort$41,324,000
										
										TennesseeArnold Air Force Base$2,200,000
										
										TexasJoint Base San Antonio$12,600,000
										
										VirginiaJoint Expeditionary Base Little
					 Creek-Story$30,404,000
										
										Quantico$40,586,000
										
										Dam Neck$11,147,000
										
										DLA Aviation Richmond$87,000,000
										
										Pentagon$59,450,000
										
										WashingtonWhidbey Island$10,000,000.
										
									
								
							
						(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(2), the Secretary of Defense
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Outside the United
			 States
								
									
										CountryInstallationAmount
										
									
									
										Bahrain IslandSW Asia$45,400,000
										
										BelgiumBrussels $67,613,000
										
										GermanyWeisbaden$109,655,000
										
										 Kaiserlautern AB$49,907,000
										
										Ramstein AB$98,762,000
										
										JapanIwakuni$34,000,000
										
										Kadena AB$38,792,000
										
										Yokosuka$10,600,000
										
										Atsugi$4,100,000
										
										Torri Commo Station$71,451,000
										
										KoreaCamp Walker$52,164,000
										
										United KingdomRAF Mildenhall$84,629,000
										
										Royal Air Force Lakenheath$69,638,000
										
										Worldwide ClassifiedClassified Location$15,000,000.
										
									
								
							
						2402.Authorized
			 energy conservation projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(6), the Secretary of Defense
			 may carry out energy conservation projects under chapter 173 of title 10,
			 United States Code, in the amount of $150,000,000.
					2403.Authorization
			 of appropriations, Defense AgenciesFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $4,042,925,000, as follows:
						(1)For military
			 construction projects inside the United States authorized by section 2401(a),
			 $1,725,089,000.
						(2)For military
			 construction projects outside the United States authorized by section 2401(b),
			 $751,711,000.
						(3)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $43,817,000.
						(4)For contingency
			 construction projects of the Secretary of Defense under section 2804 of title
			 10, United States Code, $10,000,000.
						(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $237,838,000.
						(6)For energy
			 conservation projects under chapter 173 of title 10, United States Code,
			 $150,000,000.
						(7)For military
			 family housing functions:
							(A)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $55,845,000.
							(B)For credits to the
			 Department of Defense Family Housing Improvement Fund under section 2883 of
			 title 10, United States Code, and the Homeowners Assistance Fund established
			 under section 1013 of the Demonstration Cities and Metropolitan Development Act
			 of 1966 (42 U.S.C. 3374), $1,780,000.
							(8)For the
			 construction of increment 8 of the Army Medical Research Institute of
			 Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $13,000,000.
						(9)For the
			 construction of increment 5 of the hospital at Fort Bliss, Texas, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2642), $252,100,000.
						(10)For the
			 construction of increment 3 of the High Performance Computing Center at Fort
			 Meade, Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1672), as amended by section 2404(a) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2131), $431,000,000.
						(11)For the
			 construction of increment 3 of the Medical Center Replacement at Rhine Ordnance
			 Barracks, Germany, authorized by section 2401(b) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1673), as amended by section 2404(b) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2131), $151,545,000.
						(12)For the
			 construction of increment 2 of the Ambulatory Care Center at Joint Base
			 Andrews, Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1673), $76,200,000.
						(13)For the
			 construction of increment 2 of the NSAW Recapitalize Building #1 at Fort Meade,
			 Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2127), $58,000,000.
						(14)For the
			 construction of increment 2 of the Aegis Ashore Missile Defense System Complex
			 at Deveselu, Romania, authorized by section 2401(b) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public Law
			 112–239; 126 Stat. 2128), $85,000,000.
						BChemical
			 Demilitarization Authorizations
					2411.Authorization
			 of appropriations, chemical demilitarization construction,
			 Defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2013, for the construction of phase XIV of a munitions demilitarization
			 facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of
			 the Military Construction Authorization Act for Fiscal Year 2000 (division B of
			 Public Law 106–65; 113 Stat. 835), as amended by section 2405 of the Military
			 Construction Authorization Act for Fiscal Year 2002 (division B of Public Law
			 107–107; 115 Stat. 1298), section 2405 of the Military Construction
			 Authorization Act for Fiscal Year 2003 (division B of Public Law 107–314; 116
			 Stat. 2698), section 2414 of the Military Construction Authorization Act for
			 Fiscal Year 2009 (division B of Public Law 110–417; 122 Stat. 4697), and
			 section 2412 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4450), $122,536,000.
					XXVNorth Atlantic
			 Treaty Organization Security Investment Program
				2501.Authorized
			 NATO construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in section 2806 of title 10, United States Code, in an
			 amount not to exceed the sum of the amount authorized to be appropriated for
			 this purpose in section 2502 and the amount collected from the North Atlantic
			 Treaty Organization as a result of construction previously financed by the
			 United States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2012, for contributions by the Secretary of Defense under section
			 2806 of title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $239,700,000.
				XXVIGuard and
			 Reserve forces facilities
				AProject
			 Authorizations and Authorization of Appropriations
					2601.Authorized
			 Army National Guard construction and land acquisition projects
						(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Army National Guard: Inside the United
			 States
								
									
										StateInstallationAmount
										
									
									
										AlabamaDecatur$4,000,000
										
										ArkansasFort Chaffee$21,000,000
										
										FloridaPinellas Park$5,700,000
										
										IllinoisKankakee$42,000,000
										
										MassachusettsCamp Edwards$19,000,000
										
										MichiganCamp Grayling$17,000,000
										
										MinnesotaStillwater$17,000,000
										
										MississippiCamp Shelby$3,000,000
										
										Pascagoula$4,500,000
										
										MissouriWhiteman AFB$5,000,000
										
										Macon$9,100,000
										
										New YorkNew York$31,000,000
										
										OhioRavenna Army Ammunition Plant$5,200,000
										
										PennsylvaniaFort Indiantown Gap$40,000,000
										
										South CarolinaGreenville$26,000,000
										
										TexasFort Worth$14,270,000
										
										WyomingAfton$10,200,000.
										
									
								
							
						(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army National Guard locations outside the United States, and in the amounts,
			 set forth in the following table:
							
								Army National Guard: Outside the United
			 States
								
									
										CountryInstallationAmount
										
									
									
										Puerto RicoCamp Santiago$5,600,000.
										
									
								
							
						2602.Authorized
			 Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(2), the Secretary of the Army
			 may acquire real property and carry out military construction projects for the
			 Army Reserve locations inside the United States, and in the amounts, set forth
			 in the following table:
						
							Army Reserve
							
								
									StateInstallationAmount
									
								
								
									CaliforniaFort Hunter Liggett$16,500,000
									
									Camp Parks$17,500,000
									
									MarylandBowie$25,500,000
									
									New JerseyJoint Base
					 McGuire-Dix-Lakehurst$36,200,000
									
									New YorkBullville$14,500,000
									
									North Carolina Fort Bragg$24,500,000
									
									WisconsinFort McCoy$23,400,000.
									
								
							
						
					2603.Authorized
			 Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2606(3), the Secretary of the Navy may acquire real property and carry out
			 military construction projects for the Navy Reserve and Marine Corps Reserve
			 locations inside the United States, and in the amounts, set forth in the
			 following table:
						
							Navy Reserve and Marine Corps Reserve
							
								
									StateInstallationAmount
									
								
								
									CaliforniaMarch AFB$11,086,000
									
									MissouriKansas City$15,020,000
									
									TennesseeMemphis$4,330,000.
									
								
							
						
					2604.Authorized Air
			 National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(4), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air National Guard locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air National Guard
							
								
									StateInstallationAmount
									
								
								
									AlabamaBirmingham IAP$8,500,000
									
									IndianaHulman Regional Airport$7,300,000
									
									MarylandFort Meade$4,000,000
									
									Martin State Airport$12,900,000
									
									MontanaGreat Falls IAP$22,000,000
									
									New YorkFort Drum$4,700,000
									
									OhioSpringfield Beckley-Map$7,200,000
									
									PennsylvaniaFort Indiantown Gap$7,700,000
									
									Rhode IslandQuonset State Airport$6,000,000
									
									TennesseeMcGhee-Tyson Airport$18,000,000.
									
								
							
						
					2605.Authorized Air
			 Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(5), the Secretary of the Air
			 Force may acquire real property and carry out military construction projects
			 for the Air Force Reserve locations inside the United States, and in the
			 amounts, set forth in the following table:
						
							Air Force Reserve
							
								
									StateInstallationAmount
									
								
								
									CaliforniaMarch AFB$19,900,000
									
									Florida Homestead AFS $9,800,000 
									
									OklahomaTinker AFB $12,200,000.
									
								
							
						
					2606.Authorization
			 of appropriations, National Guard and ReserveFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Guard and Reserve Forces, and for contributions therefor,
			 under chapter 1803 of title 10, United States Code (including the cost of
			 acquisition of land for those facilities), in the following amounts:
						(1)For the Department
			 of the Army, for the Army National Guard of the United States,
			 $320,815,000.
						(2)For the Department
			 of the Army, for the Army Reserve, $174,060,000.
						(3)For the Department
			 of the Navy, for the Navy and Marine Corps Reserve, $32,976,000.
						(4)For the Department
			 of the Air Force, for the Air National Guard of the United States,
			 $119,800,000.
						(5)For the Department
			 of the Air Force, for the Air Force Reserve, $45,659,000.
						BOther
			 Matters
					2611.Modification
			 of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained
			 in the table in section 2603 of the Military Construction Authorization Act for
			 Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2135), for Fort
			 Des Moines, Iowa, for construction of a Joint Reserve Center at that location,
			 the Secretary of the Navy may, instead of constructing a new facility at Camp
			 Dodge, acquire up to approximately 20 acres to construct a Joint Reserve Center
			 and associated supporting facilities in the greater Des Moines, Iowa area using
			 appropriations available for the project.
					2612.Extension of
			 authorization of certain fiscal year 2011 project
						(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in table in section 2604 of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4454) for
			 Nashville International Airport, Tennessee, shall remain in effect until
			 October 1, 2014, or the date of the enactment of an Act authorizing funds for
			 military construction for fiscal year 2015, whichever is later.
						(b)TableThe
			 table referred to in subsection (a) is as follows:
							
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										TennesseeNashville International
					 AirportIntelligence Group and Remotely Piloted Aircraft Remote Split
					 Operations Group $5,500,000.
										
									
								
							
						2613.Extension of
			 authorization of certain fiscal year 2011 project
						(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2601 of that Act
			 (124 Stat. 4452), for Camp Santiago, Puerto Rico, shall remain in effect until
			 October 1, 2014, or the date of the enactment of an Act authorizing funds for
			 military construction for fiscal year 2015, whichever is later.
						(b)TableThe
			 table referred to in subsection (a) is a follows:
							
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										Puerto RicoCamp Santiago Multi Purpose Machine
					 Gun Range $9,200,000.
										
									
								
							
						XXVIIBase
			 realignment and closure activities
				2701.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure AccountFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for base
			 realignment and closure activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act, in the total amount of
			 $451,357,000, as follows:
					(1)For the Department
			 of the Army, $180,401,000.
					(2)For the Department
			 of the Navy, $144,580,000.
					(3)For the Department
			 of the Air Force, $126,376,000.
					XXVIIIMilitary
			 construction general provisions 
				AMilitary
			 Construction Program Changes
					2801.Revisions to
			 minor military construction authorities
						(a)Establishment of
			 minor military construction exception thresholdSubsection (a) of
			 section 2805 of title 10, United States Code, is amended by adding at the end
			 the following new paragraph:
							
								(3)For purposes of
				this section, the minor military construction exception threshold is
				$4,000,000.
								.
						(b)Increase in
			 dollar thresholds for certain authorities relating to unspecified minor
			 military construction
							(1)Maximum amount
			 for projects to correct deficiencies that are life-, health-, or
			 safety-threateningSubsection (a)(2) of such section is amended
			 by striking $3,000,000 in the second sentence and inserting
			 the minor military construction exception threshold.
							(2)Maximum amount
			 for general rule for projects for which O&M funds may be
			 usedSubsection (c) of such section is amended by striking
			 $750,000 and inserting $1,000,000.
							(c)Minimum amount
			 for projects subject to secretarial approval and congressional
			 notice-and-WaitSubsection (b)(1) of such section is amended by
			 striking $750,000 and inserting the amount specified in
			 subsection (c).
						(d)Modification and
			 extension of authority for laboratory revitalization projects
							(1)ModificationSubsection
			 (d) of such section is amended—
								(A)in paragraph
			 (1)(A), by striking not more than $2,000,000 and inserting
			 not more than $4,000,000, notwithstanding subsection (c);
			 and
								(B)in paragraph (2),
			 by striking (2) and inserting (2) For purposes of this
			 subsection, an unspecified minor military construction project is a military
			 construction project that (notwithstanding subsection (a)) has an approved cost
			 equal to or less than $4,000,000..
								(2)Effective
			 dateThe amendments made by paragraph (1) do not apply to any
			 laboratory revitalization project for which the design phase has been completed
			 as of the date of the enactment of this Act.
							2802.Change in
			 authorities relating to unspecified minor constructionSection 2805 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(f)Adjustments for
				locationThe dollar limitations specified in subsections (a)
				through (d) shall be adjusted to reflect the appropriate area construction cost
				index for military construction projects published by the Department of
				Defense. The appropriate cost index shall be the factor published during the
				prior fiscal year that applies to the location of the
				project.
							.
					2803.Change in
			 authorities relating to scope of work variations for military construction
			 projects
						(a)Limited
			 authority for scope of work increaseSection 2853 of title 10,
			 United States Code, is amended—
							(1)in subsection
			 (b)(2), by striking The scope of work and inserting
			 Except as provided in subsection (d), the scope of work;
							(2)by redesignating
			 subsection (d) as subsection (e); and
							(3)by inserting after
			 subsection (c) the following new subsection (d):
								
									(d)The limitation in
				subsection (b)(2) on an increase in the scope of work does not apply if—
										(1)the increase in
				the scope of work is not more than 10 percent of the amount specified for that
				project, construction, improvement, or acquisition in the justification data
				provided to Congress as part of the request for authorization of the project,
				construction, improvement, or acquisition;
										(2)the increase is
				approved by the Secretary concerned;
										(3)the Secretary
				concerned notifies the appropriate committees of Congress in writing of the
				increase in scope and the reasons therefor; and
										(4)a period of 21
				days has elapsed after the date on which the notification is received by the
				committees or, if over sooner, a period of 14 days has elapsed after the date
				on which a copy of the notification is provided in an electronic medium
				pursuant to section 480 of this
				title.
										.
							(b)Cross-Reference
			 amendmentSubsection (a) of such section is amended by striking
			 or (d) and inserting or (e).
						2804.Extension of
			 temporary, limited authority to use operation and maintenance funds for
			 construction projects in certain areas outside the United States
						(a)Limitation of
			 authorityEffective on October 1, 2013, subsection (c)(1) of
			 section 2808 of the Military Construction Authorization Act for Fiscal Year
			 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently
			 amended by section 2804 of the Military Construction Authorization Act for
			 Fiscal Year 2013 (division B of Public law 112–239; 126 Stat. 2149), is amended
			 by striking shall not exceed $200,000,000 in a fiscal year and
			 inserting shall not exceed $100,000,000 between October 1, 2013 and
			 December 31, 2014.
						(b)Extension of
			 authoritySubsection (h) of such section is amended—
							(1)in paragraph (1),
			 by striking September 30, 2013 and inserting December 31,
			 2014; and
							(2)in paragraph (2),
			 by striking fiscal year 2014 and inserting fiscal year
			 2015.
							(c)Technical
			 amendmentSubsection (i) of such section is amended to read as
			 follows:
							
								(i)DefinitionsIn
				this section:
									(1)The term
				area of responsibility, with respect to the Combined Joint Task
				Force-Horn of Africa, is Kenya, Somalia, Ethiopia, Eritrea, Djibouti,
				Seychelles, Burundi, Rwanda, Tanzania, and Uganda.
									(2)The term
				area of interest, with respect to the Combined Joint Task
				Force-Horn of Africa, is Yemen, Mauritius, Madagascar, Mozambique, Comoros,
				Chad, the Democratic Republic of Congo, Central African Republic, Egypt, Sudan,
				and South
				Sudan.
									.
						BReal Property and
			 Facilities Administration
					2811.Authority for
			 acceptance of funds to cover administrative expenses associated with real
			 property leases and easements
						(a)AuthoritySubsection
			 (e)(1)(C) of section 2667 of title 10, United States Code, is amended by adding
			 at the end the following new clause:
							
								(vi)Amounts as the
				Secretary considers necessary to cover program expenses incurred by the
				Secretary under this section and for easements under section 2668 of this
				title.
								.
						(b)Program expenses
			 definedSubsection (i) of such section is amended—
							(1)by redesignating
			 paragraph (4) as paragraph (5); and
							(2)by inserting after
			 paragraph (3) the following new paragraph (4):
								
									(4)The term
				program expenses includes expenses related to developing,
				assessing, negotiating, executing, and managing lease and easement
				transactions, but does not include Government personnel
				costs.
									.
							2812.Application of
			 cash payments received for utilities and servicesSection 2872a(c)(2) of title 10, United
			 States Code, is amended by striking from which the cost of furnishing
			 the utilities or services concerned was paid and inserting
			 currently available for the purpose of furnishing utilities or services
			 under subsection (a).
					2813.Acquisition of
			 real property at Naval Base Ventura County, California
						(a)AuthorityThe
			 Secretary of the Navy may acquire all right, title, and interest to property
			 and improvements at Naval Base Ventura County, California, constructed pursuant
			 to section 801 of Public Law 98–115.
						(b)UseUpon
			 acquiring the real property under subsection (a), the Secretary may use the
			 improvements as provided in sections 2835 and 2835a of title 10, United States
			 Code.
						2814.Authority to
			 plan, design, construct or lease shared medical facilities with Department of
			 Veterans Affairs
						(a)Authority To
			 plan, design, and construct or lease a shared medical facility
							(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1104 the following new section:
								
									1104a.Shared
				medical facilities with Department of Veterans Affairs
										(a)AgreementsThe
				Secretary of Defense may enter into agreements with the Secretary of Veterans
				Affairs for the planning, design, and construction, or leasing, of facilities
				to be operated as shared medical facilities.
										(b)Transfer of
				funds by the secretary of defense(1)The Secretary of Defense
				may transfer to the Secretary of Veterans Affairs amounts as follows:
												(A)Amounts, not in excess of the amount
				authorized by law for an unspecified minor military construction project, for a
				project for the construction of or for a shared medical facility if the amount
				of the share of the Department of Defense for the estimated cost of the project
				does not exceed the amount authorized under section 2805 of this title and if
				the other requirements of such section have been met with respect to funds
				identified for transfer.
												(B)Amounts appropriated for the Defense
				Health Program for the purpose of construction, planning, and design, or the
				leasing of space, for a shared medical facility.
												(2)The authority to transfer funds under
				this section is in addition to any other authority to transfer available to the
				Secretary of Defense.
											(3)Section 2215 of this title does not
				apply to a transfer under this subsection.
											(c)Transfer of
				funds to the Secretary of Defense
											(1)Any amount
				transferred under section 8111B of title 38 to the Secretary of Defense by the
				Secretary of Veterans Affairs for the necessary expenses of a construction
				project for a shared medical facility, where the amount of the share of the
				Department of Defense for the cost of such project does not exceed the amount
				specified in section 2805(a)(2) of this title, may be credited to accounts of
				the Department of Defense available for the construction of or for a shared
				medical facility.
											(2)Amounts
				transferred under section 8111B of title 38 to the Secretary of Defense by the
				Secretary of Veterans Affairs for the purpose of planning, and design, or the
				leasing of space, of or for a shared medical facility may be credited to
				accounts of the Department of Defense available for such purposes, and used of
				such purposes.
											(3)Using accounts
				credited with transfers from the Secretary of Veterans Affairs under paragraph
				(1), the Secretary of Defense may carry out unspecified minor military
				construction projects that have an approved cost not more than $12,000,000, so
				long as the share of the Department of Defense for the cost of such project
				does not exceed the amount specified in section 2805(a)(2) of this
				title.
											(d)Merger of
				amounts transferredAny amount transferred to the Secretary of
				Veterans Affairs pursuant to subsection (b), and any amount transferred to the
				Secretary of Defense as described in subsection (c), shall be merged with, and
				be available for the same purposes and the same time period as, the
				appropriation or fund to which transferred.
										(e)DefinitionIn
				this section, the term shared medical facility means a building
				or buildings, or a campus, intended to be used by both the Department of
				Defense and the Department of Veterans Affairs for the provision of health-care
				services, whether under the jurisdiction of the Secretary of Defense or the
				Secretary of Veterans Affairs, and whether or not located on a military
				installation or on real property under the jurisdiction of the Secretary of
				Veterans Affairs. Such term includes any necessary building and auxiliary
				structure, garage, parking facility, mechanical equipment, abutting sidewalks,
				and accommodations for attending
				personnel.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1104 the following
			 new item:
								
									
										1104a. Shared medical facilities with
				Department of Veterans
				Affairs.
									
									.
							(b)Conforming
			 amendmentSection 2801 of title 10, United States Code, is
			 amended—
							(1)in subsection (a),
			 by inserting or property under the control of the Secretary of Veterans
			 Affairs for shared medical facilities, after with respect to a
			 military installation,; and
							(2)in subsection (b),
			 by inserting , including a shared medical facility with the Department
			 of Veterans Affairs pursuant to section 1104a of this title and section 8111B
			 of title 38, after existing facility.
							2815.Change from
			 calendar year to fiscal year for annual report of Interagency Coordination
			 Group of Inspectors General for Guam RealignmentSection 2835(e)(1) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2674; 10
			 U.S.C. 2687 note) is amended by striking calendar year and
			 inserting fiscal year.
					2816.Promotion of
			 interagency cooperation to conserve land and natural resources and sustain
			 military readinessSection
			 2684a(d)(4) of title 10, United States Code, is amended by adding at the end
			 the following new subparagraph:
						
							(F)Notwithstanding
				any other provision of law relating to matching funds or cost-share
				requirements, funds provided by the Secretary of Defense or the Secretary of a
				military department pursuant to an agreement under this section may, with
				regard to the lands or waters within the scope of the agreement, be used by the
				recipient of such funds to satisfy any matching funds or cost-share requirement
				of any program administered by the Department of Agriculture for the purpose of
				protecting or enhancing habitat, forests, agricultural lands, or
				wetlands.
							.
					CLand
			 Withdrawals
					2821.Military land
			 withdrawals and codification of statutory provisions relating to China Lake,
			 Limestone Hills, Chocolate Mountain, and Twentynine Palms
						(a)Military land
			 withdrawals and creation of new chapterSubtitle A of title 10,
			 United States Code, is amended by inserting after chapter 173 the following new
			 chapter:
							
								174Land
				Withdrawals
									
										Subchapter
										I.General Provisions2931
										
										II.China Lake, California 2955
										
										III.Limestone Hills, Montana
					 2957
										
										IV.Chocolate Mountain,
					 California2959
										
										V.Twentynine Palms,
					 California2961
										
									
									IGeneral
				Provisions
										
											Sec.
											2931. General applicability; definition.
											2932. Maps and legal descriptions.
											2933. Access restrictions.
											2934. Changes in use.
											2935. Authorizations for nondefense-related uses.
											2936. Brush and range fire prevention and
				  suppression.
											2937. On-going decontamination.
											2938. Water rights.
											2939. Hunting, fishing, and trapping.
											2940. Limitation on extensions and renewals.
											2941. Application for renewal of a withdrawal and
				  reservation.
											2942. Limitation on subsequent availability of lands for
				  appropriation.
											2943. Relinquishment.
											2944. Interchanges and transfers of Federal lands.
											2945. Delegability by the Secretary of the
				  Interior.
											2946. Land withdrawals; immunity of the United
				  States.
										
										2931.General
				applicability; definition
											(a)Applicability of
				subchapterThe provisions of this subchapter apply to any
				withdrawal made by this chapter.
											(b)Rules of
				construction(1)Except as may be
				provided pursuant to section 2944 of this title, nothing in this chapter shall
				be construed as assigning management of real property under the administrative
				jurisdiction of the Secretary concerned to the Secretary of the
				Interior.
												(2)The terms manage and
				management, when used in reference to lands withdrawn and
				reserved by this chapter, include the authority to exercise jurisdiction,
				custody, and control over those lands in accordance with this title, except
				that those terms do not include authority for land disposal.
												(c)DefinitionIn
				this chapter, the term Indian tribe has the meaning given such
				term in section 102 of the Federally Recognized Indian Tribe List Act of 1994
				(25 U.S.C. 479a).
											2932.Maps and legal
				descriptions
											(a)Preparation of
				maps and legal descriptionsAs soon as practicable after the date
				of the enactment of a subchapter of this chapter, the Secretary of the Interior
				shall—
												(1)publish in the
				Federal Register a notice containing the legal description of the lands
				withdrawn and reserved by such subchapter; and
												(2)file a map or maps
				and legal description of the lands withdrawn and reserved by such subchapter
				with the Committee on Armed Services and the Committee on Energy and Natural
				Resources of the Senate and the Committee on Armed Services and the Committee
				on Natural Resources of the House of Representatives.
												(b)Legal
				effectSuch maps and legal descriptions shall have the same force
				and effect as if they were included in this chapter, except that the Secretary
				of the Interior may correct clerical and typographical errors in such maps and
				legal descriptions.
											(c)AvailabilityCopies
				of such maps and legal descriptions shall be available for public
				inspection—
												(1)in the appropriate
				offices of the Bureau of Land Management;
												(2)in the office of
				the commanding officer of the military installation at which the lands are
				withdrawn; and
												(3)if the military
				installation is under the management of the National Guard, in the office of
				the Adjutant General of the State in which the installation is located.
												(d)CostsThe
				Secretary concerned shall reimburse the Secretary of the Interior for the costs
				incurred by the Secretary of the Interior in implementing this section.
											2933.Access
				restrictions
											(a)In
				generalIf the Secretary concerned determines that military
				operations, public safety, or national security require the closure to the
				public of any road, trail, or other portion of the lands withdrawn and reserved
				by a subchapter of this chapter, the Secretary may take such action as the
				Secretary determines necessary or desirable to effect and maintain such
				closure.
											(b)LimitationAny
				closure under subsection (a) shall be limited to the minimum areas and periods
				that the Secretary concerned determines are required for the purposes specified
				in such subsection.
											(c)Consultation(1)Before a closure under
				this section is implemented, the Secretary concerned shall consult with the
				Secretary of the Interior.
												(2)In a case in which such a closure may
				affect access to or use of sacred sites or resources considered important by an
				Indian tribe, the Secretary concerned shall consult, at the earliest
				practicable time, with that tribe.
												(3)No consultation is required under
				paragraph (1) or (2)—
													(A)if the closure is already provided for
				in an integrated natural resources management plan, an installation cultural
				resources management plan, or a land use management plan; or
													(B)in the case of an emergency, as
				determined by the Secretary concerned.
													(d)NoticeImmediately
				preceding and during any closure under subsection (a), the Secretary concerned
				shall post appropriate warning notices and take other steps, as necessary, to
				notify the public of the closure.
											2934.Changes in
				use
											(a)Other uses
				authorizedThe Secretary concerned may authorize the use of lands
				withdrawn and reserved by a subchapter of this chapter for defense-related
				purposes in addition to the purposes specified in such subchapter.
											(b)Notice to
				secretary of the interiorThe Secretary concerned shall promptly
				notify the Secretary of the Interior in the event that the lands withdrawn and
				reserved by a subchapter of this chapter will be used for additional
				defense-related purposes. Such notification shall indicate—
												(1)the additional use
				or uses involved;
												(2)the planned
				duration of such additional uses; and
												(3)the extent to
				which such additional uses will require that additional or more stringent
				conditions or restrictions be imposed on otherwise-permitted
				non-defense-related uses of the withdrawn and reserved lands or portions
				thereof.
												2935.Authorizations
				for nondefense-related uses
											(a)Authorizations
				by the secretary of the interiorSubject to the applicable
				withdrawals contained in each subchapter of this chapter, with the consent of
				the Secretary concerned, the Secretary of the Interior may authorize the use,
				occupancy, or development of the lands withdrawn and reserved by this
				chapter.
											(b)Authorizations
				by the secretary concernedThe Secretary concerned may authorize
				the use, occupancy, or development of the lands withdrawn and reserved by this
				chapter—
												(1)for a
				defense-related purpose; or
												(2)subject to the
				consent of the Secretary of the Interior, for a non-defense-related
				purpose.
												(c)Form of
				authorizationAn authorization under this section may be provided
				by lease, easement, right-of-way, permit, license, or other instrument
				authorized by law.
											(d)Prevention of
				drainage of oil or gas resourcesFor the purpose of preventing
				drainage of oil or gas resources, the Secretary of the Interior may lease lands
				otherwise withdrawn from operation of the mineral leasing laws and reserved for
				defense-related purposes under this chapter, under such terms and conditions as
				the Secretary considers appropriate. No surface occupancy may be approved by
				the Secretary of the Interior without the consent of the Secretary concerned.
				The Secretary of the Interior may unitize or consent to communitization of such
				lands. The Secretary of the Interior may promulgate regulations to implement
				this subsection.
											2936.Brush and
				range fire prevention and suppression
											(a)Required
				activitiesThe Secretary concerned shall, consistent with any
				applicable land management plan, take necessary precautions to prevent, and
				actions to suppress, brush and range fires occurring as a result of military
				activities on the lands withdrawn and reserved by this chapter, including fires
				outside those lands that spread from the withdrawn and reserved lands and which
				occurred as a result of such activities.
											(b)Cooperation of
				secretary of the interiorAt the request of the Secretary
				concerned, the Secretary of the Interior shall provide assistance in the
				suppression of such fires and shall be reimbursed for such assistance by the
				Secretary concerned. Notwithstanding section 2215 of this title, the Secretary
				concerned may transfer to the Secretary of the Interior, in advance, funds to
				reimburse the costs of the Department of the Interior in providing such
				assistance.
											2937.On-going
				decontaminationThroughout the
				duration of a withdrawal and reservation of lands under this chapter, the
				Secretary concerned shall maintain, to the extent funds are available for such
				purpose, a program of decontamination of contamination caused by
				defense-related uses on such lands consistent with applicable Federal and State
				law. The Secretary of Defense shall include a description of such
				decontamination activities in the annual report required by section 2711 of
				this title.
										2938.Water
				rights
											(a)No reservation
				createdNothing in this chapter shall be construed—
												(1)to establish a
				reservation in favor of the United States with respect to any water or water
				right on the lands withdrawn and reserved by this chapter; or
												(2)to authorize the
				appropriation of water on such lands except in accordance with applicable State
				law.
												(b)Effect on
				previously acquired or reserved water rightsThis section shall
				not be construed to affect any water rights acquired or reserved by the United
				States before the date of the enactment of the applicable subchapter of this
				chapter, and the Secretary concerned may exercise any such previously acquired
				or reserved water rights.
											2939.Hunting,
				fishing, and trappingSection
				2671 of this title shall apply to all hunting, fishing, and trapping on the
				lands withdrawn and reserved by this chapter and for which management has been
				assigned to the Secretary concerned.
										2940.Limitation on
				extensions and renewalsThe
				withdrawals and reservations established by this chapter may not be extended or
				renewed except by a law enacted by Congress.
										2941.Application
				for renewal of a withdrawal and reservation
											(a)NoticeTo
				the extent practicable, no later than five years before the termination of a
				withdrawal and reservation established by a subchapter of this chapter, the
				Secretary concerned shall notify the Secretary of the Interior as to whether or
				not the Secretary concerned will have a continuing defense-related need for any
				of the lands withdrawn and reserved by such subchapter after the termination
				date of such withdrawal and reservation. The Secretary concerned shall provide
				a copy of the notice to the Committee on Armed Services and the Committee on
				Energy and Natural Resources of the Senate and the Committee on Armed Services
				and the Committee on Natural Resources of the House of Representatives.
											(b)Filing for
				extensionIf the Secretary concerned concludes that there will be
				a continuing defense-related need for any of such lands after the termination
				date, the Secretary shall file an application for extension of the withdrawal
				and reservation of such needed lands in accordance with the regulations and
				procedures of the Department of the Interior applicable to the extension of
				withdrawals.
											2942.Limitation on
				subsequent availability of lands for appropriationAt
				the time of termination of a withdrawal and reservation made by a subchapter of
				this chapter, the previously withdrawn lands shall not be open to any form of
				appropriation under the public land laws, including the mining laws and the
				mineral leasing and geothermal leasing laws, until the Secretary of the
				Interior publishes in the Federal Register an appropriate order specifying the
				date upon which such lands shall be restored to the public domain and opened
				for such purposes.
										2943.Relinquishment
											(a)Notice of
				intention To relinquishIf, during the period of withdrawal and
				reservation, the Secretary concerned decides to relinquish any or all of the
				lands withdrawn and reserved by a subchapter of this chapter, the Secretary
				concerned shall file a notice of intention to relinquish with the Secretary of
				the Interior.
											(b)Determination of
				contaminationAs a part of the notice under subsection (a), the
				Secretary concerned shall include a written determination concerning whether
				and to what extent the lands that are to be relinquished are contaminated with
				explosive materials or toxic or hazardous substances.
											(c)Public
				noticeThe Secretary of the Interior shall publish in the Federal
				Register the notice of intention to relinquish, including the determination
				concerning the contaminated state of the lands.
											(d)Decontamination
				of lands To be relinquished
												(1)Decontamination
				requiredIf land subject of a notice of intention to relinquish
				pursuant to subsection (a) is contaminated, and the Secretary of the Interior,
				in consultation with the Secretary concerned, determines that decontamination
				is practicable and economically feasible (taking into consideration the
				potential future use and value of the land) and that, upon decontamination, the
				land could be opened to operation of some or all of the public land laws,
				including the mining laws and the mineral leasing and geothermal leasing laws,
				the Secretary concerned shall decontaminate the land to the extent that funds
				are appropriated for such purpose.
												(2)AlternativesIf
				the Secretary of the Interior, after consultation with the Secretary concerned,
				concludes that decontamination of land subject of a notice of intention to
				relinquish pursuant to subsection (a) is not practicable or economically
				feasible, or that the land cannot be decontaminated sufficiently to be opened
				to operation of some or all of the public land laws, or if Congress does not
				appropriate sufficient funds for the decontamination of such land, the
				Secretary of the Interior shall not be required to accept the land proposed for
				relinquishment.
												(3)Status of
				contaminated lands upon terminationIf, because of their
				contaminated state, the Secretary of the Interior declines to accept the lands
				withdrawn and reserved by a subchapter of this chapter which have been proposed
				for relinquishment, or if at the expiration of the withdrawal and reservation
				made by such subchapter the Secretary of the Interior determines that some of
				the lands withdrawn and reserved by such subchapter are contaminated to an
				extent which prevents opening such contaminated lands to operation of the
				public land laws—
													(A)the Secretary
				concerned shall take appropriate steps to warn the public of the contaminated
				state of such lands and any risks associated with entry onto such lands;
													(B)after the
				expiration of the withdrawal and reservation, the Secretary concerned shall
				undertake no activities on such lands except in connection with decontamination
				of such lands; and
													(C)the Secretary
				concerned shall report to the Secretary of the Interior and to the Congress
				concerning the status of such lands and all actions taken in furtherance of
				this paragraph.
													(e)Revocation
				authorityUpon deciding that it is in the public interest to
				accept the lands proposed for relinquishment pursuant to subsection (a), the
				Secretary of the Interior may order the revocation of a withdrawal and
				reservation established by a subchapter of this chapter as it applies to such
				lands. The Secretary of the Interior shall publish in the Federal Register the
				revocation order, which shall—
												(1)terminate the
				withdrawal and reservation;
												(2)constitute
				official acceptance of the lands by the Secretary of the Interior; and
												(3)state the date
				upon which the lands will be opened to the operation of some or all of the
				public land laws, including the mining laws.
												(f)Acceptance by
				secretary of the interiorNothing in this section shall be
				construed to require the Secretary of the Interior to accept the lands proposed
				for relinquishment if the Secretary determines that such lands are not suitable
				for return to the public domain. If the Secretary makes such a determination,
				the Secretary shall provide notice of the determination to Congress.
											2944.Interchanges
				and transfers of Federal lands
											(a)AuthorityThe
				Secretary of the Interior and the Secretary concerned may interchange or
				transfer between each other parcels of Federal land under their jurisdiction. A
				parcel may include multiple non-contiguous pieces of Federal lands.
											(b)ConditionsAny
				interchange or transfer of land under this section is subject to the following
				conditions:
												(1)The Secretary of
				the Interior and the Secretary concerned must each determine that the
				interchange or transfer is to the benefit of their respective department and in
				the public interest.
												(2)Both parcels of
				land to be interchanged must, before the interchange, be located on the same
				military installation.
												(3)Both parcels of
				land to be interchanged must be of approximately the same acreage.
												(4)The parcel to be
				transferred must be located on the military installation to which it is
				transferred.
												(5)The parcel
				interchanged or transferred by the Secretary of the Interior must be part of
				the lands withdrawn and reserved by this chapter.
												(6)The parcel
				interchanged or transferred by the Secretary concerned must be under the
				administrative jurisdiction of the Secretary concerned and excess to the needs
				of the Department of Defense.
												(7)During the term of
				a withdrawal, no more than 5,000 acres may be transferred under this section by
				one Secretary to the other on any one military installation.
												(c)Status of
				federal land after interchangeUpon completion of an interchange
				or transfer under this section—
												(1)at the discretion
				of the Secretary of the Interior, a parcel received by the Secretary of the
				Interior may—
													(A)become withdrawn
				and reserved lands under the provisions of this chapter; or
													(B)be managed as
				public lands under the provisions of the Federal Land Policy and Management Act
				(43 U.S.C. 1701 et seq.) and other applicable law; and
													(2)a parcel received
				by the Secretary concerned shall—
													(A)cease to be part
				of the public lands and lands withdrawn and reserved by this chapter;
				and
													(B)be treated as
				property under section 102(9) of title 40 under the administrative jurisdiction
				of the Secretary concerned.
													(d)Equalization
				paymentsNeither the Secretary of the Interior nor the Secretary
				concerned may make an equalization payment to further a land interchange or
				transfer under this section.
											2945.Delegability
				by the Secretary of the InteriorThe Secretary of the Interior may delegate
				the Secretary’s functions under this chapter, except that an order pursuant to
				section 2942 of this title and a revocation order pursuant to section 2943(e)
				of this title may be approved and signed only by individuals in the Office of
				the Secretary who have been appointed by the President, by and with the advice
				and consent of the Senate.
										2946.Land
				withdrawals; immunity of the United StatesThe United States and all departments and
				agencies thereof, and their officers and employees, shall be held harmless and
				shall not be liable for any injuries or damages to persons or property suffered
				in the course of any mining or mineral or geothermal leasing activity or other
				authorized non-defense-related activity conducted on lands withdrawn and
				reserved by this chapter.
										IIChina Lake,
				California
										
											Sec.
											2955a. Withdrawal and reservation.
											2955b. Management of withdrawn and reserved lands.
											2955c. Duration of withdrawal and reservation.
										
										2955a.Withdrawal
				and reservation
											(a)Withdrawal(1)Subject to valid
				existing rights and except as otherwise provided in this subchapter, the public
				lands and interests in lands described in subsection (c), and all other areas
				within the boundary of such lands as depicted on the map provided for by
				section 2932 of this title which may become subject to the operation of the
				public land laws, are hereby withdrawn from all forms of appropriation under
				the public land laws, including the mining laws and the mineral leasing
				laws.
												(b)ReservationThe
				lands withdrawn by subsection (a) are reserved for use by the Secretary of the
				Navy for the following purposes:
												(1)Use as a research,
				development, test, and evaluation laboratory.
												(2)Use as a range for
				air warfare weapons and weapon systems.
												(3)Use as a high
				hazard testing and training area for aerial gunnery, rocketry, electronic
				warfare and countermeasures, tactical maneuvering and air support, and directed
				energy and unmanned aerial systems.
												(4)Geothermal
				leasing, development, and related power production activities.
												(5)Other
				defense-related purposes consistent with the purposes specified in the
				preceding paragraphs and authorized pursuant to section 2934 of this
				title.
												(c)Land
				descriptionThe public lands
				and interests in lands referred to in subsection (a) are the Federal lands
				located within the boundaries of the Naval Air Weapons Station China Lake,
				comprising approximately 1,030,000 acres in Inyo, Kern, and San Bernardino
				Counties, California, as generally depicted on a map entitled Naval Air
				Weapons Station China Lake Withdrawal—Renewal, dated XX, xx, 2012, and
				filed in accordance with section 2932 of this title.
											2955b.Management of
				withdrawn and reserved lands
											(a)Management by
				the Secretary of the Interior(1)Except as provided in
				subsection (b), during the period of the withdrawal and reservation of lands by
				this subchapter, the Secretary of the Interior shall manage the lands withdrawn
				and reserved by section 2955a of this title in accordance with this chapter,
				the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.),
				and other applicable law.
												(2)To the extent consistent with
				applicable law and Executive orders, the lands withdrawn by section 2955a of
				this title may be managed in a manner permitting the following
				activities:
													(A)Grazing.
													(B)Protection of wildlife and wildlife
				habitat.
													(C)Preservation of cultural
				properties.
													(D)Control of predatory and other
				animals.
													(E)Recreation and education.
													(F)Prevention and appropriate suppression
				of brush and range fires resulting from non-military activities.
													(G)Geothermal leasing and development and
				related power production activities.
													(3)All non-defense-related uses of such
				lands, including the uses described in paragraph (2), shall be subject to such
				conditions and restrictions as may be necessary to permit the defense-related
				use of such lands for the purposes specified in or authorized pursuant to this
				chapter.
												(b)Assignment of
				management(1)The Secretary of the
				Interior may assign the management responsibility, in whole or in part, for the
				lands withdrawn and reserved by section 2955a of this title to the Secretary of
				the Navy who, if so assigned, shall manage such lands in accordance with this
				title, title I of the Sikes Act (16 U.S.C. 670a et seq.), the Federal Land
				Policy and Management Act of 1976, and cooperative management arrangements
				between the Secretary of the Interior and the Secretary of the Navy. Nothing in
				this subsection or section 2935 of this title shall affect geothermal leases
				issued by the Secretary of the Interior before the date of the enactment of
				this subchapter, or the responsibility of the Secretary of the Interior to
				administer and manage such leases, consistent with the provisions of this
				section.
												(2)The Secretary of the Interior shall
				be responsible for the issuance of any lease, easement, right-of-way, permit,
				license, or other instrument authorized by law with respect to any activity
				which involves both the lands withdrawn and reserved by section 2955a of this
				title and any other lands not under the administrative jurisdiction of the
				Secretary of the Navy. Any such authorization shall be issued only with the
				consent of the Secretary of the Navy and shall be subject to such conditions as
				the Secretary of the Navy may prescribe with regard to those lands withdrawn
				and reserved by section 2955a of this title.
												(3)Neither this chapter nor any other
				provision of law shall be construed to prohibit the Secretary of the Interior
				from issuing and administering any lease pursuant to the Geothermal Steam Act
				of 1970 (30 U.S.C. 1001 et seq.) and other applicable law for the development
				and utilization of geothermal steam and associated geothermal resources on the
				lands withdrawn and reserved by section 2955a of this title, but such a lease
				may not be issued without the concurrence of the Secretary of the Navy.
												(4)This chapter shall not affect the
				geothermal exploration and development authority of the Secretary of the Navy
				under section 2917 of this title with respect to the lands withdrawn and
				reserved by section 2955a, except that the Secretary of the Navy shall obtain
				the concurrence of the Secretary of the Interior before taking action under
				section 2917.
												(5)Upon the expiration of the withdrawal
				and reservation or upon the relinquishment of the lands withdrawn and reserved
				by section 2955a of this title, Navy contracts for the development of
				geothermal resources at Naval Air Weapons Station China Lake then in effect (as
				amended or renewed by the Navy after the date of the enactment of this
				subchapter) shall remain in effect, except that the Secretary of the Interior,
				with the consent of the Secretary of the Navy, may offer to substitute a
				standard geothermal lease for any such contract.
												(6)Any lease made pursuant to section
				2935(d) of this title of lands withdrawn and reserved by section 2955a of this
				title shall require the concurrence of the Secretary of the Navy if the
				Secretary determines that the proposed lease may interfere with geothermal
				resources on those lands.
												(7)The Secretary of the Navy shall be
				responsible for the management of wild horses and burros located on the lands
				withdrawn and reserved by section 2955a of this title and may use helicopters
				and motorized vehicles for such purpose. Such management shall be conducted in
				accordance with laws applicable to such management on public lands. The
				Secretary of the Interior and the Secretary of the Navy shall enter into an
				agreement for implementation of such management.
												(c)Continuation of
				existing agreementThe agreement between the Secretary of the
				Interior and the Secretary of the Navy entered into before the date of the
				enactment of this subchapter pursuant to section 805 of the California Military
				Lands Withdrawal and Overflights Act of 1994 shall continue in effect until the
				earlier of—
												(1)the date on which
				the Secretaries enter into a new agreement; or
												(2)the date that is
				one year after the date of the enactment of this subchapter.
												(d)Cooperation in
				development of management plan(1)The Secretary of the
				Navy and the Secretary of the Interior shall update and maintain cooperative
				arrangements concerning land resources and land uses on the lands withdrawn and
				reserved by section 2955a of this title.
												(2)Cooperative arrangements under
				paragraph (1) shall focus on and apply to sustainable management and protection
				of the natural and cultural resources and environmental values found on such
				withdrawn and reserved lands, consistent with the defense-related purposes for
				which those lands are withdrawn and reserved.
												(3)Each cooperative arrangement under
				paragraph (1) shall include a comprehensive land use management plan which
				shall integrate and be consistent with all applicable law, including the
				requirements of title I of the Sikes Act and the Federal Land Policy and
				Management Act of 1976. Each such management plan shall be reviewed annually
				and shall be updated, as needed, in response to evolving management
				requirements and to complement the updates of other applicable land use and
				resource management and planning.
												(e)Implementing
				agreement(1)The Secretary of the
				Interior and the Secretary of the Navy may enter into a written agreement to
				implement the comprehensive land use management plan developed under subsection
				(d).
												(2)An agreement under paragraph (1)
				shall include a provision for periodic review of the agreement for its
				adequacy, effectiveness, and need for revision.
												(3)The duration of an agreement under
				paragraph (1) shall be the same as the period of the withdrawal and reservation
				of lands under this subchapter, but may be amended from time to time.
												2955c.Duration of
				withdrawal and reservationThe
				withdrawal and reservation made by this subchapter shall terminate on March 31,
				2039.
										IIILimestone Hills,
				Montana
										
											Sec.
											2957a. Withdrawal and reservation.
											2957b. Management of withdrawn and reserved lands.
											2957c. Duration of withdrawal and reservation.
											2957d. Special rules governing minerals management.
											2957e. Grazing.
										
										2957a.Withdrawal
				and reservation
											(a)WithdrawalSubject
				to valid existing rights and except as otherwise provided in this subchapter,
				the public lands and interests in lands described in subsection (c), and all
				other areas within the boundary of such lands as depicted on the map provided
				for by section 2932 of this title which may become subject to the operation of
				the public land laws, are hereby withdrawn from all forms of appropriation
				under the public land laws, including the mining laws and the mineral leasing
				and geothermal leasing laws.
											(b)ReservationThe
				lands withdrawn by subsection (a) are reserved for use by the Secretary of the
				Army for the following purposes:
												(1)The conduct of
				training for active and reserve components of the armed forces.
												(2)The conduct of
				training by the Montana Department of Military Affairs; any such use may not
				interfere with purposes specified in paragraphs (1) and (3).
												(3)The construction,
				operation, and maintenance of organizational support and maintenance facilities
				for component units conducting training.
												(4)Other
				defense-related purposes consistent with the purposes specified in the
				preceding paragraphs and authorized pursuant to section 2934 of this
				title.
												(5)The conduct of
				training by State and local law enforcement agencies, civil defense
				organizations, and public education institutions; any such use may not
				interfere with military training activities.
												(c)Land
				descriptionThe public lands and interests in lands referred to
				in subsection (a) are the Federal lands comprising approximately 18,644 acres
				in Broadwater County, Montana, as generally depicted as Proposed Land
				Withdrawal on the map entitled Limestone Hills Training Area
				Land Withdrawal dated ___, and filed in accordance with section 2932 of
				this title.
											(d)Indian
				tribesNothing in this subchapter shall be construed as altering
				any rights reserved for an Indian tribe for tribal use by treaty or Federal
				law. Subject to section 2933 of this title, the Secretary of the Army shall
				consult with any Indian tribe in the vicinity of the lands withdrawn and
				reserved by this section before taking action affecting tribal rights or
				cultural resources protected by treaty or Federal law.
											2957b.Management of
				withdrawn and reserved landsDuring the period of the withdrawal and
				reservation made by this subchapter, the Secretary of the Army shall manage the
				lands withdrawn and reserved by this subchapter for the purposes specified in
				section 2957a of this title.
										2957c.Duration of
				withdrawal and reservation
											(a)TermThe
				withdrawal and reservation made by this subchapter shall terminate on March 31,
				2039.
											(b)Extension of
				termNotwithstanding section 2940 of this title, in accordance
				with section 2 of the Act of February 28, 1958, Public Law 85–337 (72 Stat.
				27), commonly known as the Engle Act (43 U.S.C. 156), if an
				application is filed by the Secretary of the Army in accordance with section
				2941 of this title, the Secretary of the Interior may use the authority and
				procedures under section 204 of the Federal Land Policy and Management Act of
				1976 (43 U.S.C. 1714) to extend the withdrawal and reservation made by this
				subchapter for an additional term not to exceed 20 years in accordance with
				that section and other applicable law.
											2957d.Special rules
				governing minerals management
											(a)Indian creek
				mineLocatable mineral activities in the approved Indian Creek
				Mine, plan of operations MTM–78300, shall be regulated pursuant to subparts
				3715 and 3809 of title 43, Code of Federal Regulations. Notwithstanding section
				2935 of this title, the Secretary of the Army shall make no determination that
				the disposition of or exploration for minerals as provided for in the approved
				plan of operations is inconsistent with the military uses of such lands. The
				coordination of such disposition of and exploration for minerals with military
				uses of such lands shall be determined pursuant to procedures in an agreement
				provided for under subsection (d).
											(b)Removal of
				unexploded ordnance on lands To be minedThe Secretary of the
				Army shall request funding for and, subject to the availability of such funds,
				shall remove unexploded ordnance on lands withdrawn and reserved by this
				subchapter which are subject to mining under subsection (a), consistent with
				applicable Federal and State law. The Secretary of the Army may engage in such
				removal of unexploded ordnance in phases to accommodate the development of the
				Indian Creek mine pursuant to subsection (a).
											(c)Report on
				removal activitiesThe Secretary of the Army shall annually
				submit to the Secretary of the Interior a report regarding the unexploded
				ordnance removal activities for the previous fiscal year performed pursuant to
				subsection (b). The report shall include the amounts of funding expended for
				unexploded ordnance removal on such lands.
											(d)Implementation
				agreement for mining activities(1)The Secretary of the
				Interior and the Secretary of the Army shall enter into an agreement to
				implement this section with regard to coordination of defense-related uses and
				mining and the ongoing removal of unexploded ordnance. The agreement shall
				provide the following:
													(A)Procedures that will be used to
				facilitate day-to-day joint-use of the Limestone Hills Training Area.
													(B)Procedures for access through mining
				operations covered by this section to training areas within the boundaries of
				the Limestone Hills Training Area.
													(C)Procedures for scheduling of the
				removal of unexploded ordnance.
													(2)The Secretary of the Interior and the
				Secretary of the Army shall invite Graymont Western US, Inc., or any successor
				or assign of the approved Indian Creek Mine mining plan of operations,
				MTM–78300, to be a party to the agreement.
												2957e.Grazing
											(a)Issuance and
				administration of permits and leasesThe issuance and
				administration of grazing permits and leases, including their renewal, on the
				lands withdrawn and reserved by this subchapter shall be managed by the
				Secretary of the Interior consistent with all applicable laws, regulations, and
				policies of the Secretary of the Interior relating to such permits and
				leases.
											(b)Safety
				requirementsWith respect to any grazing permit or lease issued
				after the date of enactment of this subchapter for lands withdrawn and reserved
				by this subchapter, the Secretary of the Interior and the Secretary of the Army
				shall jointly establish procedures that are consistent with Department of the
				Army explosive and range safety standards and that provide for the safe use of
				any such lands.
											(c)AssignmentThe
				Secretary of the Interior may, with the agreement of the Secretary of the Army,
				assign the authority to issue and to administer grazing permits and leases to
				the Secretary of the Army, except that such an assignment may not include the
				authority to discontinue grazing on the lands withdrawn and reserved by this
				subchapter.
											IVChocolate
				Mountain, California
										
											Sec.
											2959a. Withdrawal and reservation.
											2959b. Management of withdrawn and reserved lands.
											2959c. Duration of withdrawal and reservation.
											2959d. Access.
										
										2959a.Withdrawal
				and reservation
											(a)WithdrawalSubject
				to valid existing rights and except as otherwise provided in this subchapter,
				the public lands and interests in lands described in subsection (c), and all
				other areas within the boundary of such lands as depicted on the map provided
				for by section 2932 of this title which may become subject to the operation of
				the public land laws, are hereby withdrawn from all forms of appropriation
				under the public land laws, including the mining laws and the mineral leasing
				and geothermal leasing laws.
											(b)ReservationThe
				lands withdrawn by subsection (a) are reserved for use by the Secretary of the
				Navy for the following purposes:
												(1)Testing and
				training for aerial bombing, missile firing, tactical maneuvering, and air
				support.
												(2)Small unit ground
				forces training, including artillery firing, demolition activities, and small
				arms field training.
												(3)Other
				defense-related purposes consistent with the purposes specified in the
				preceding paragraphs and authorized pursuant to section 2934 of this
				title.
												(c)Land
				descriptionThe public lands and interests in lands referred to
				in subsection (a) are the Federal lands comprising approximately 228,325 acres
				in Imperial and Riverside Counties, California, as generally depicted on a map
				entitled Chocolate Mountain Aerial Gunnery Range
				Proposed—Withdrawal, said map originally dated 1987, with revised
				dating to July 1993, prepared by Department of the Navy, Naval Facilities
				Engineering Command, identified as WESTDIV Drawing No. C–102370, on file with
				the Department of the Interior, Bureau of Land Management, California State
				Office, and filed in accordance with section 2932 of this title.
											2959b.Management of
				withdrawn and reserved lands
											(a)Management by
				the Secretary of the InteriorExcept as provided in subsection
				(b), during the period of the withdrawal and reservation of lands by this
				subchapter, the Secretary of the Interior shall manage the lands withdrawn and
				reserved by section 2959a of this title in accordance with this chapter, the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and
				other applicable law.
											(b)Assignment of
				management to the Secretary of the NavyThe Secretary of the
				Interior may assign the management responsibility, in whole or in part, for the
				lands withdrawn and reserved by section 2959a of this title to the Secretary of
				the Navy. If the Secretary of the Navy accepts such assignment, that Secretary
				shall manage such lands in accordance with this title, title I of the Sikes Act
				(16 U.S.C. 670a et seq.), and other applicable law.
											(c)Implementing
				agreement(1)The Secretary of the
				Interior and the Secretary of the Navy may enter into a written agreement to
				implement the assignment of management responsibility pursuant to subsection
				(b).
												(2)An agreement under paragraph (1)
				shall include a provision for periodic review of the agreement for its
				adequacy, effectiveness, and need for revision.
												(3)The duration of an agreement under
				paragraph (1) shall be the same as the period of the withdrawal and reservation
				of lands under this subchapter, but may be amended from time to time.
												(d)Access
				agreementThe Secretary of the Interior and the Secretary of the
				Navy may enter into a written agreement to address access to and maintenance of
				Bureau of Reclamation facilities located within the boundary of the Chocolate
				Mountains Aerial Gunnery Range.
											2959c.Duration of
				withdrawal and reservationThe
				withdrawal and reservation made by this subchapter shall terminate on March 31,
				2039.
										2959d.AccessNotwithstanding section 2933 of this title,
				the lands withdrawn and reserved by section 2959a of this title, other than
				those constituting the Bradshaw Trail, are closed to the public and all uses,
				other than those authorized by section 2959a(b) of this title or pursuant to
				section 2934 of this title, shall be subject to such conditions and
				restrictions as may be necessary to prevent any interference with the uses
				authorized by section 2959a(b) of this title or pursuant to section 2934 of
				this title.
										VTwentynine Palms,
				California
										
											Sec.
											2961a. Withdrawal and reservation.
											2961b. Management of withdrawn and reserved lands.
											2961c. Duration of withdrawal and reservation.
										
										2961a.Withdrawal
				and reservation
											(a)WithdrawalSubject
				to valid existing rights and except as otherwise provided in this subchapter,
				the public lands and interests in lands described in subsection (d), and all
				other areas within the boundary of such lands as depicted on the map provided
				for by section 2932 of this title which may become subject to the operation of
				the public land laws, are hereby withdrawn from all forms of appropriation
				under the public land laws, including the mining laws and the mineral leasing
				and geothermal leasing laws.
											(b)Reservation for
				Secretary of the NavyThe lands withdrawn by subsection (a)
				constituting the Exclusive Military Use Area are reserved for use by the
				Secretary of the Navy for the following purposes:
												(1)Sustained,
				combined arms, live-fire, and maneuver field training for large-scale Marine
				air ground task forces.
												(2)Individual and
				unit live-fire training ranges.
												(3)Equipment and
				tactics development.
												(4)Other
				defense-related purposes consistent with the purposes specified in the
				preceding paragraphs and authorized pursuant to section 2934 of this
				title.
												(c)Reservation for
				Secretary of the InteriorThe lands withdrawn by subsection (a)
				constituting the Shared Use Area are reserved for use by the Secretary of the
				Navy for the purposes specified in subsection (b) and for the Secretary of the
				Interior for the following purposes:
												(1)Public recreation
				when not used for military training and having been determined as suitable for
				public use.
												(2)Natural resources
				conservation.
												(d)Land
				descriptionThe public lands and interests in lands referred to
				in subsection (a) are the Federal lands comprising approximately 154,663 acres
				in San Bernardino County, California, as generally depicted on a map entitled
				____, dated ___, and filed in accordance with section 2932 of this title. Such
				lands are divided into two areas, as follows:
												(1)The Exclusive
				Military Use Area, divided into four areas, consisting of one area to the west
				of the Marine Corps Air Ground Combat Center of approximately 103,618 acres,
				one area south of the Marine Corps Air Ground Combat Center of approximately
				21,304 acres, and two other areas, each measuring approximately 300 meters
				square, located inside the boundaries of the Shared Use Area.
												(2)The Shared Use
				Area, consisting of approximately 36,755 acres.
												2961b.Management of
				withdrawn and reserved lands
											(a)Management by
				the Secretary of the NavyDuring the period of withdrawal and
				reservation of lands by this subchapter, the Secretary of the Navy shall,
				subject to subsection (b), manage the lands withdrawn and reserved by section
				2961a of this title for the purposes specified in such section pursuant
				to—
												(1)an integrated
				natural resources management plan prepared and implemented pursuant to title I
				of the Sikes Act (16 U.S.C. 670 et seq.);
												(2)this title;
				and
												(3)a programmatic
				agreement between the United States Marine Corps and the California State
				Historic Preservation Officer regarding operation, maintenance, training, and
				construction at the United States Marine Air Ground Task Force Training
				Command, Marine Corps Air Ground Combat Center, Twentynine Palms,
				California.
												(b)Management by
				the Secretary of the Interior(1)During the period of
				withdrawal and reservation of lands by this subchapter, the Secretary of the
				Interior shall manage the Shared Use Area except for two 30-day periods each
				year when such lands are exclusively used by the Secretary of the Navy for
				military training purposes, during which time the Secretary of the Navy shall
				manage such lands.
												(2)The Secretary of the Interior, during
				the period of the Secretary’s management pursuant to paragraph (1), shall
				manage the Shared Use Area for the purposes specified in section 2961a(c) of
				this title in accordance with—
													(A)the Federal Land Policy and Management
				Act of 1976 (43 U.S.C. 1701 et seq.); and
													(B)any other applicable law and
				regulations.
													(3)The Secretary of the Navy, during the
				period of the Secretary’s management pursuant to paragraph (1), shall manage
				the Shared Use Area for the purposes specified in section 2961a(b) of this
				title in accordance with—
													(A)an integrated natural resources
				management plan prepared and implemented in accordance with title I of the
				Sikes Act (16 U.S.C. 670a et seq.);
													(B)this title; and
													(C)the programmatic agreement referred to
				in subsection (a)(3).
													(c)Public
				access(1)Notwithstanding section
				2933 of this title, the Exclusive Military Use Area shall be closed to all
				public access unless otherwise authorized by the Secretary of the Navy.
												(2)The Shared Use Area shall be open to
				public recreational use during the period it is under the management of the
				Secretary of the Interior, but only after being determined as suitable for
				public use by the Secretary of the Navy. Any such determination shall not be
				unreasonably withheld.
												(3)(A)The Secretary of the
				Navy and the Secretary of the Interior, by agreement, shall establish a
				Resource Management Group comprised of representatives of the Departments of
				the Interior and Navy.
													(B)The Group shall—
														(i)develop and implement a public
				outreach plan to inform the public of the land uses changes and safety
				restrictions affecting the withdrawn lands; and
														(ii)advise the Secretaries of the
				Interior and Navy as to all issues associated with the multiple uses of the
				Shared Use Area.
														(C)The Group shall meet at least once a
				year and shall seek information from relevant California State agencies,
				private off-highway vehicle interest groups, event managers, environmental
				advocacy groups, and others relating to the management and facilitation of
				recreational use within the Shared Use Area.
													(4)Military training within the Shared
				Use Area shall not be conditioned on, nor shall such training be precluded
				by—
													(A)the lack of a Department of the
				Interior developed and implemented recreation management plan or land use
				management plan for the Shared Use Area; or
													(B)any legal or administrative challenge
				to any such recreation management plan or land use plan document.
													(5)The Shared Use Area shall be managed
				so as not to compromise the ability of the Department of the Navy to conduct
				military training in the Area.
												(d)Implementation
				agreementThe Secretary of the Interior and the Secretary of the
				Navy shall enter into a written agreement to implement the management
				responsibility relating to the Shared Use Area. The agreement—
												(1)shall include a
				provision for periodic review of the agreement for its adequacy, effectiveness,
				and need for revision;
												(2)shall have a
				duration which shall be the same as the period of the withdrawal and
				reservation of lands under this subchapter, but may be amended from time to
				time;
												(3)may provide for
				the integration of the management plans required of the Secretaries of the
				Interior and Navy by this chapter;
												(4)may provide for
				delegation to civilian law enforcement personnel of the Department of the Navy
				of the authority of the Secretary of the Interior to enforce the laws relating
				to protection of natural and cultural resources and of fish and wildlife;
				and
												(5)may provide for
				the Secretaries of the Interior and Navy to share resources in order to most
				efficiently and effectively manage the Shared Use Area.
												(e)Johnson Valley
				Off-Highway Vehicle Recreation Area
												(1)DesignationApproximately
				45,000 acres (as depicted on the map referred to in section 2961a of this
				title) of the existing Bureau of Land Management-designated Johnson Valley
				Off-Highway Vehicle Area that are not withdrawn and reserved for
				defense-related uses by this subchapter, together with the Shared Use Area, are
				hereby designated as the Johnson Valley Off-Highway Vehicle Recreation
				Area.
												(2)Authorized
				activitiesTo the extent consistent with applicable Federal law
				and regulations and this chapter, any authorized recreation activities and use
				designation in effect on the date of the enactment of this subchapter and
				applicable to the Johnson Valley Off-Highway Vehicle Recreation Area may
				continue, including casual off-highway vehicular use, racing, competitive
				events, rock crawling, training, and other forms of off-highway
				recreation.
												(3)AdministrationThe
				Secretary of the Interior shall administer the Johnson Valley Off-Highway
				Vehicle Recreation Area (other than that portion consisting of the Shared Use
				Area the management of which is addressed elsewhere in this section) in
				accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1701 et seq.) and other applicable laws and regulations.
												(4)TransitIn
				coordination with the Secretary of the Interior, the Secretary of the Navy may
				authorize transit through the Johnson Valley Off-Highway Vehicle Recreation
				Area for defense-related purposes supporting military training (including
				military range management and management of exercise activities) conducted on
				the lands withdrawn and reserved by this subchapter.
												2961c.Duration of
				withdrawal and reservationThe
				withdrawal and reservation made by this subchapter shall terminate on March 31,
				2039.
										.
						(b)Compensation to
			 Broadwater County, MontanaThe Secretary of the Army may pay
			 Broadwater County, Montana, a one-time lump sum payment of $1,000,000 to offset
			 the 25-year loss of payments in lieu of taxes provided to the County by the
			 Federal Government for lands withdrawn and reserved by subchapter III of
			 chapter 174 of title 10, United States Code, as added by subsection (a).
						(c)Termination of
			 prior withdrawalsThe withdrawal and reservation contained in
			 section 803(a) of the California Military Lands Withdrawal and Overflights Act
			 of 1994 is hereby terminated. Notwithstanding such termination, all rules,
			 regulations, orders, permits, and other privileges issued or granted by the
			 Secretary of the Interior or a Secretary concerned with respect to the lands
			 withdrawn and reserved under such section, unless inconsistent with the
			 provisions of chapter 174 of title 10, United States Code, as added by
			 subsection (a), shall remain in force until modified, suspended, overruled, or
			 otherwise changed by that Secretary, by a court of competent jurisdiction, or
			 by operation of law.
						(d)Clerical
			 amendmentThe table of chapters at the beginning of subtitle A of
			 such title and at the beginning of part IV of such subtitle are each amended by
			 inserting after the item relating to chapter 173 the following new item:
							
								
									174.Land
				  Withdrawals2931.
								
								.
						2822.Fort Bliss
			 military land withdrawal
						(a)Revocation of
			 withdrawal; return of administrationEffective on the date of the
			 enactment of this Act—
							(1)Public Land Order
			 833, dated May 21, 1952 (17 Fed. Reg. 4822), is revoked as to the approximately
			 2,050 acres of lands generally depicted as Parcel 1 on the map
			 titled Doña Ana County Land Transfer and Withdrawal, dated April
			 20, 2011 (referred to in this section as the map);
							(2)administration of
			 the lands is returned from the Secretary of the Army to the Secretary of the
			 Interior, acting through the Director of the Bureau of Land Management;
			 and
							(3)the lands shall be
			 managed as public lands in accordance with the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701 et seq.) and any other applicable
			 laws.
							(b)Withdrawal
							(1)In
			 generalSubject to valid existing rights and the limitations in
			 paragraph (2), the parcels of Federal land generally depicted on the map as
			 Parcel 2 and Parcel 3, consisting of
			 approximately 35,550 acres, and any land or interest in land that is acquired
			 by the United States within the boundaries of those parcels, are withdrawn from
			 all forms of location, entry, appropriation, and disposal under the public land
			 laws, including the mineral leasing laws, the mining laws, the mineral
			 materials laws, and the geothermal leasing laws.
							(2)LimitationNotwithstanding
			 paragraph (1), Parcel 3 is not withdrawn for purposes of the issuance of oil
			 and gas pipeline rights-of-way.
							(c)Maps and legal
			 description
							(1)Publication and
			 filingAs soon as practicable after the date of the enactment of
			 this Act, the Secretary of the Interior shall—
								(A)publish in the
			 Federal Register a legal description of the parcels of Federal land returned by
			 subsection (a) and withdrawn by subsection (b); and
								(B)file copies of the
			 map described in subsection (a) and the legal description of the parcels with
			 the Committee on Armed Services and the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Armed Services and the Committee
			 on Natural Resources of the House of Representatives.
								(2)Force of
			 lawThe map and legal descriptions filed under paragraph
			 (1)—
								(A)shall have the
			 same force and effect as if included in this Act, except that the Secretary of
			 the Interior may correct errors in the map and legal descriptions; and
								(B)shall be on file
			 and available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
								DOther
			 matters
					2831.Modification
			 of amount authorized for military construction project, Andersen Air Force
			 Base, GuamThe table in
			 section 2301(b) of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 2126) is amended in the item relating to
			 Andersen Air Force Base, Guam, by striking $58,000,000 in the
			 amount column and inserting $128,000,000.
					XXIXDefense base
			 closure and realignment
				2901.Short title
			 and purpose
					(a)Short
			 titleThis title may be cited as the Defense Base Closure and Realignment Act of
			 2013.
					(b)PurposeThe
			 purpose of this title is to provide a fair process that will result in the
			 timely closure and realignment of military installations inside the United
			 States.
					2902.The
			 Commission
					(a)EstablishmentThere
			 is established an independent commission to be known as the Defense Base
			 Closure and Realignment Commission.
					(b)DutiesThe
			 Commission shall carry out the duties specified for it in this title.
					(c)Appointment(1)(A)The Commission shall be
			 composed of nine members appointed by the President, by and with the advice and
			 consent of the Senate.
							(B)Subject to the certifications
			 required under section 2903(b), the President may commence a round for the
			 selection of military installations for closure and realignment under this
			 title in 2015 by transmitting to the Senate, not later than March 1, 2015
			 nominations for appointment to the Commission.
							(C)If the President does not transmit to
			 Congress the nominations for appointment to the Commission on or before the
			 date specified, the process by which military installations may be selected for
			 closure or realignment under this title with respect to that year shall be
			 terminated.
							(2)In selecting individuals for
			 nominations for appointments to the Commission, the President should consult
			 with—
							(A)the Speaker of the House of
			 Representatives concerning the appointment of two members;
							(B)the majority leader of the Senate
			 concerning the appointment of two members;
							(C)the minority leader of the House of
			 Representatives concerning the appointment of one member; and
							(D)the minority leader of the Senate
			 concerning the appointment of one member.
							(3)At the time the President nominates
			 individuals for appointment to the Commission for each session of Congress
			 referred to in paragraph (1)(B), the President shall designate one such
			 individual who shall serve as Chairman of the Commission.
						(d)Terms(1)Except as provided in
			 paragraph (2), each member of the Commission shall serve until the adjournment
			 of Congress sine die for the session during which the member was appointed to
			 the Commission.
						(2)The Chairman of the Commission shall
			 serve until the confirmation of a successor.
						(e)Meetings(1)The Commission shall
			 meet only during calendar year 2015.
						(2)(A)Each meeting of the
			 Commission, other than meetings in which classified information is to be
			 discussed, shall be open to the public.
							(B)All the proceedings, information, and
			 deliberations of the Commission shall be open, upon request, to the
			 following:
								(i)The Chairman and the ranking minority
			 party member of the Subcommittee on Readiness and Management Support of the
			 Committee on Armed Services of the Senate, or such other members of the
			 Subcommittee designated by such Chairman or ranking minority party
			 member.
								(ii)The Chairman and the ranking minority
			 party member of the Subcommittee on Readiness of the Committee on Armed
			 Services of the House of Representatives, or such other members of the
			 Subcommittee designated by such Chairman or ranking minority party
			 member.
								(iii)The Chairmen and ranking minority
			 party members of the subcommittees with jurisdiction for military construction
			 of the Committees on Appropriations of the Senate and of the House of
			 Representatives, or such other members of the subcommittees designated by such
			 Chairmen or ranking minority party members.
								(f)VacanciesA
			 vacancy in the Commission shall be filled in the same manner as the original
			 appointment, but the individual appointed to fill the vacancy shall serve only
			 for the unexpired portion of the term for which the individual’s predecessor
			 was appointed.
					(g)Pay and travel
			 expenses(1)(A)Each member, other than
			 the Chairman, shall be paid at a rate equal to the daily equivalent of the
			 minimum annual rate of basic pay payable for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the actual performance of
			 duties vested in the Commission.
							(B)The Chairman shall be paid for each
			 day referred to in subparagraph (A) at a rate equal to the daily equivalent of
			 the minimum annual rate of basic pay payable for level III of the Executive
			 Schedule under section 5314, of title 5, United States Code.
							(2)Members shall receive travel
			 expenses, including per diem in lieu of subsistence, in accordance with
			 sections 5702 and 5703 of title 5, United States Code.
						(h)Director of
			 staff(1)The
			 Commission shall, without regard to section 5311 of title 5, United States
			 Code, appoint a Director who has not served on active duty in the Armed Forces
			 or as a civilian employee of the Department of Defense during the one-year
			 period preceding the date of such appointment.
						(2)The Director shall be paid at the
			 rate of basic pay payable for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code.
						(i)Staff(1)Subject to paragraphs
			 (2) and (3), the Director, with the approval of the Commission, may appoint and
			 fix the pay of additional personnel.
						(2)The Director may make such
			 appointments without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and any personnel so
			 appointed may be paid without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of that title relating to classification and
			 General Schedule pay rates, except that an individual so appointed may not
			 receive pay in excess of the annual rate of basic pay payable for GS–15 of the
			 General Schedule.
						(3)(A)Not more than one-third
			 of the personnel employed by or detailed to the Commission may be on detail
			 from the Department of Defense.
							(B)(i)Not more than one-fifth
			 of the professional analysts of the Commission staff may be persons detailed
			 from the Department of Defense to the Commission.
								(ii)No person detailed from the
			 Department of Defense to the Commission may be assigned as the lead
			 professional analyst with respect to a military department or defense
			 agency.
								(C)A person may not be detailed from the
			 Department of Defense to the Commission if, within 12 months before the detail
			 is to begin, that person participated personally and substantially in any
			 matter within the Department of Defense concerning the preparation of
			 recommendations for closures or realignments of military installations.
							(D)No member of the Armed Forces, and no
			 officer or employee of the Department of Defense, may—
								(i)prepare any report concerning the
			 effectiveness, fitness, or efficiency of the performance on the staff of the
			 Commission of any person detailed from the Department of Defense to that
			 staff;
								(ii)review the preparation of such a
			 report; or
								(iii)approve or disapprove such a
			 report.
								(4)Upon request of the Director, the
			 head of any Federal department or agency may detail any of the personnel of
			 that department or agency to the Commission to assist the Commission in
			 carrying out its duties under this title.
						(5)The Comptroller General of the United
			 States shall provide assistance, including the detailing of employees, to the
			 Commission in accordance with an agreement entered into with the
			 Commission.
						(6)The following restrictions relating
			 to the personnel of the Commission shall apply during the period beginning
			 January 1, 2016 and ending April 15, 2016:
							(A)There may not be more than 15 persons
			 on the staff at any one time.
							(B)The staff may perform only such
			 functions as are necessary to prepare for the transition to new membership on
			 the Commission in the following year.
							(C)No member of the Armed Forces and no
			 employee of the Department of Defense may serve on the staff.
							(j)Other
			 authority(1)The Commission may
			 procure by contract, to the extent funds are available, the temporary or
			 intermittent services of experts or consultants pursuant to section 3109 of
			 title 5, United States Code.
						(2)The Commission may lease space and
			 acquire personal property to the extent funds are available.
						(k)Funding(1)There are authorized to
			 be appropriated to the Commission such funds as are necessary to carry out its
			 duties under this title. Such funds shall remain available until
			 expended.
						(2)If no funds are appropriated to the
			 Commission by the end of the second session of the 113th Congress, the
			 Secretary of Defense may transfer to the Commission for purposes of its
			 activities under this title in that year such funds as the Commission may
			 require to carry out such activities. The Secretary may transfer funds under
			 the preceding sentence from any funds available to the Secretary. Funds so
			 transferred shall remain available to the Commission for such purposes until
			 expended.
						(l)TerminationThe
			 Commission shall terminate on April 15, 2016.
					(m)Prohibition
			 against restricting communicationsSection 1034 of title 10,
			 United States Code, shall apply with respect to communications with the
			 Commission.
					2903.Procedure for
			 making recommendations for base closures and realignments
					(a)Force-Structure
			 plan and infrastructure inventory
						(1)Preparation and
			 submissionAs part of the budget justification documents
			 submitted to Congress in support of the budget for the Department of Defense
			 for fiscal year 2015, the Secretary shall submit to Congress the
			 following:
							(A)A force-structure
			 plan for the Armed Forces based on an assessment by the Secretary of the
			 probable threats to the national security during the 20-year period beginning
			 with that fiscal year, the probable end-strength levels and major military
			 force units (including land force divisions, carrier and other major combatant
			 vessels, air wings, and other comparable units) needed to meet these threats,
			 and the anticipated levels of funding that will be available for national
			 defense purposes during such period.
							(B)A comprehensive
			 inventory of military installations worldwide for each military department,
			 with specifications of the number and type of facilities in the active and
			 reserve forces of each military department.
							(2)Relationship of
			 plan and inventoryUsing the force-structure plan and
			 infrastructure inventory prepared under paragraph (1), the Secretary shall
			 prepare (and include as part of the submission of such plan and inventory) the
			 following:
							(A)A description of
			 the infrastructure necessary to support the force structure described in the
			 force-structure plan.
							(B)A discussion of
			 categories of excess infrastructure and infrastructure capacity.
							(C)An economic
			 analysis of the effect of the closure or realignment of military installations
			 to reduce excess infrastructure.
							(3)Special
			 considerationsIn determining the level of necessary versus
			 excess infrastructure under paragraph (2), the Secretary shall consider the
			 following:
							(A)The anticipated
			 continuing need for and availability of military installations outside the
			 United States, taking into account current restrictions on the use of military
			 installations outside the United States and the potential for future
			 prohibitions or restrictions on the use of such military installations.
							(B)Any efficiencies
			 that may be gained from joint tenancy by more than one branch of the Armed
			 Forces at a military installation.
							(4)RevisionThe
			 Secretary may revise the force-structure plan and infrastructure inventory. If
			 the Secretary makes such a revision, the Secretary shall submit the revised
			 plan or inventory to Congress not later than March 15th of the year following
			 the year in which such plan was first submitted. For purposes of selecting
			 military installations for closure or realignment under this title in the year
			 in which a revision is submitted, no revision of the force-structure plan or
			 infrastructure inventory is authorized after that date.
						(b)Certification of
			 need for further closures and realignments
						(1)Certification
			 requiredOn the basis of the force-structure plan and
			 infrastructure inventory prepared under subsection (a) and the descriptions and
			 economic analysis prepared under such subsection, the Secretary shall include
			 as part of the submission of the plan and inventory—
							(A)a certification
			 regarding whether the need exists for the closure or realignment of additional
			 military installations; and
							(B)if such need
			 exists, a certification that the additional round of closures and realignments
			 would result in annual net savings for each of the military departments
			 beginning not later than six years following the commencement of such closures
			 and realignments.
							(2)Effect of
			 failure to certifyIf the Secretary does not include the
			 certifications referred to in paragraph (1), the President may not commence a
			 round for the selection of military installations for closure and realignment
			 under this title in the year following submission of the force-structure plan
			 and infrastructure inventory.
						(c)Comptroller
			 general evaluation
						(1)Evaluation
			 requiredIf the certification is provided under subsection (b),
			 the Comptroller General shall prepare an evaluation of the following:
							(A)The
			 force-structure plan and infrastructure inventory prepared under subsection (a)
			 and the final selection criteria specified in paragraph (d), including an
			 evaluation of the accuracy and analytical sufficiency of such plan, inventory,
			 and criteria.
							(B)The need for the
			 closure or realignment of additional military installations.
							(2)SubmissionThe
			 Comptroller General shall submit the evaluation to Congress not later than 60
			 days after the date on which the force-structure plan and infrastructure
			 inventory are submitted to Congress.
						(d)Final selection
			 criteria
						(1)In
			 generalThe final criteria to be used by the Secretary in making
			 recommendations for the closure or realignment of military installations inside
			 the United States under this title in 2015 shall be the military value and
			 other criteria specified in paragraphs (2) and (3).
						(2)Military value
			 criteriaThe military value criteria are as follows:
							(A)The current and
			 future mission capabilities and the impact on operational readiness of the
			 total force of the Department of Defense, including the impact on joint
			 warfighting, training, and readiness.
							(B)The availability
			 and condition of land, facilities, and associated airspace (including training
			 areas suitable for maneuver by ground, naval, or air forces throughout a
			 diversity of climate and terrain areas and staging areas for the use of the
			 Armed Forces in homeland defense missions) at both existing and potential
			 receiving locations.
							(C)The ability to
			 accommodate contingency, mobilization, surge, and future total force
			 requirements at both existing and potential receiving locations to support
			 operations and training.
							(D)The cost of
			 operations and the manpower implications.
							(3)Other
			 criteriaThe other criteria that the Secretary shall use in
			 making recommendations for the closure or realignment of military installations
			 inside the United States under this title in 2015 are as follows:
							(A)The extent and
			 timing of potential costs and savings, including the number of years, beginning
			 with the date of completion of the closure or realignment, for the savings to
			 exceed the costs.
							(B)The economic
			 impact on existing communities in the vicinity of military
			 installations.
							(C)The ability of the
			 infrastructure of both the existing and potential receiving communities to
			 support forces, missions, and personnel.
							(D)The environmental
			 impact, including the impact of costs related to potential environmental
			 restoration, waste management, and environmental compliance activities.
							(e)Priority given
			 to military valueThe Secretary shall give priority consideration
			 to the military value criteria specified in subsection (d)(2) in the making of
			 recommendations for the closure or realignment of military
			 installations.
					(f)Effect on
			 department and other agency costsThe selection criteria relating
			 to the cost savings or return on investment from the proposed closure or
			 realignment of military installations shall take into account the effect of the
			 proposed closure or realignment on the costs of any other activity of the
			 Department of Defense or any other Federal agency that may be required to
			 assume responsibility for activities at the military installations.
					(g)Relation to
			 other materialsThe final selection criteria specified in this
			 section shall be the only criteria to be used, along with the force-structure
			 plan and infrastructure inventory referred to in subsection (a), in making
			 recommendations for the closure or realignment of military installations inside
			 the United States under this title in 2015.
					(h)DoD
			 recommendations(1)If the Secretary makes
			 the certifications required under subsection (b), the Secretary shall, by no
			 later than May 15, 2015, publish in the Federal Register and transmit to the
			 congressional defense committees and to the Commission a list of the military
			 installations inside the United States that the Secretary recommends for
			 closure or realignment on the basis of the force-structure plan and
			 infrastructure inventory prepared by the Secretary under subsection (a) and the
			 final selection criteria specified in subsection (d) that are applicable to the
			 year concerned.
						(2)The Secretary shall include, with the
			 list of recommendations published and transmitted pursuant to paragraph (1), a
			 summary of the selection process that resulted in the recommendation for each
			 installation, including a justification for each recommendation. The Secretary
			 shall transmit the matters referred to in the preceding sentence not later than
			 7 days after the date of the transmittal to the congressional defense
			 committees and the Commission of the list referred to in paragraph (1).
						(3)(A)In considering military
			 installations for closure or realignment, the Secretary shall consider all
			 military installations inside the United States equally without regard to
			 whether the installation has been previously considered or proposed for closure
			 or realignment by the Department.
							(B)In considering military installations
			 for closure or realignment, the Secretary may not take into account for any
			 purpose any advance conversion planning undertaken by an affected community
			 with respect to the anticipated closure or realignment of an
			 installation.
							(C)For purposes of subparagraph (B), in
			 the case of a community anticipating the economic effects of a closure or
			 realignment of a military installation, advance conversion planning—
								(i)shall include community adjustment and
			 economic diversification planning undertaken by the community before an
			 anticipated selection of a military installation in or near the community for
			 closure or realignment; and
								(ii)may include the development of
			 contingency redevelopment plans, plans for economic development and
			 diversification, and plans for the joint use (including civilian and military
			 use, public and private use, civilian dual use, and civilian shared use) of the
			 property or facilities of the installation after the anticipated closure or
			 realignment.
								(D)In making recommendations to the
			 Commission, the Secretary shall consider any notice received from a local
			 government in the vicinity of a military installation that the government would
			 approve of the closure or realignment of the installation.
							(E)Notwithstanding the requirement in
			 subparagraph (D), the Secretary shall make the recommendations referred to in
			 that subparagraph based on the force-structure plan, infrastructure inventory,
			 and final selection criteria otherwise applicable to such
			 recommendations.
							(F)The recommendations shall include a
			 statement of the result of the consideration of any notice described in
			 subparagraph (D) that is received with respect to a military installation
			 covered by such recommendations. The statement shall set forth the reasons for
			 the result.
							(4)In addition to making all information
			 used by the Secretary to prepare the recommendations under this subsection
			 available to Congress (including any committee or member of Congress), the
			 Secretary shall also make such information available to the Commission and the
			 Comptroller General of the United States.
						(5)(A)Each person referred to
			 in subparagraph (B), when submitting information to the Secretary of Defense or
			 the Commission concerning the closure or realignment of a military
			 installation, shall certify that such information is accurate and complete to
			 the best of that person’s knowledge and belief.
							(B)Subparagraph (A) applies to the
			 following persons:
								(i)The Secretaries of the military
			 departments.
								(ii)The heads of the Defense
			 Agencies.
								(iii)Each person who is in a position the
			 duties of which include personal and substantial involvement in the preparation
			 and submission of information and recommendations concerning the closure or
			 realignment of military installations, as designated in regulations which the
			 Secretary of Defense shall prescribe, regulations which the Secretary of each
			 military department shall prescribe for personnel within that military
			 department, or regulations which the head of each Defense Agency shall
			 prescribe for personnel within that Defense Agency.
								(6)Any information provided to the
			 Commission by a person described in paragraph (5)(B) shall also be submitted to
			 the Senate and the House of Representatives to be made available to the Members
			 of the House concerned in accordance with the rules of that House. The
			 information shall be submitted to the Senate and House of Representatives
			 within 48 hours after the submission of the information to the
			 Commission.
						(i)Review and
			 recommendations by the commission(1)After receiving the
			 recommendations from the Secretary pursuant to subsection (h) for any year, the
			 Commission shall conduct public hearings on the recommendations. All testimony
			 before the Commission at a public hearing conducted under this paragraph shall
			 be presented under oath.
						(2)(A)The Commission shall, by
			 no later than October 1 of each year in which the Secretary transmits
			 recommendations to it pursuant to subsection (h), transmit to the President a
			 report containing the Commission’s findings and conclusions based on a review
			 and analysis of the recommendations made by the Secretary, together with the
			 Commission’s recommendations for closures and realignments of military
			 installations inside the United States.
							(B)Subject to subparagraphs (C) and (E),
			 in making its recommendations, the Commission may make changes in any of the
			 recommendations made by the Secretary if the Commission determines that the
			 Secretary deviated substantially from the force-structure plan and final
			 criteria referred to in subsection (d)(1) in making recommendations.
							(C)In the case of a change described in
			 subparagraph (D) in the recommendations made by the Secretary, the Commission
			 may make the change only if—
								(i)the Commission—
									(I)makes the determination required by
			 subparagraph (B);
									(II)determines that the change is
			 consistent with the force-structure plan and final criteria referred to in
			 subsection (d)(1);
									(III)publishes a notice of the
			 proposed change in the Federal Register not less than 45 days before
			 transmitting its recommendations to the President pursuant to subparagraph (A);
			 and
									(IV)conducts public hearings on the
			 proposed change;
									(ii)at least two members of the
			 Commission visit the military installation before the date of the transmittal
			 of the report; and
								(iii)the decision of the Commission to
			 make the change is supported by at least seven members of the
			 Commission.
								(D)Subparagraph (C) shall apply to a
			 change by the Commission in the Secretary’s recommendations that would—
								(i)add a military installation to the
			 list of military installations recommended by the Secretary for closure;
								(ii)add a military installation to the
			 list of military installations recommended by the Secretary for realignment;
			 or
								(iii)increase the extent of a realignment
			 of a particular military installation recommended by the Secretary.
								(E)The Commission may not consider
			 making a change in the recommendations of the Secretary that would add a
			 military installation to the Secretary’s list of installations recommended for
			 closure or realignment unless, in addition to the requirements of subparagraph
			 (C)—
								(i)the Commission provides the Secretary
			 with at least a 15-day period, before making the change, in which to submit an
			 explanation of the reasons why the installation was not included on the closure
			 or realignment list by the Secretary; and
								(ii)the decision to add the installation
			 for Commission consideration is supported by at least seven members of the
			 Commission.
								(F)In making recommendations under this
			 paragraph, the Commission may not take into account for any purpose any advance
			 conversion planning undertaken by an affected community with respect to the
			 anticipated closure or realignment of a military installation.
							(3)The Commission shall explain and
			 justify in its report submitted to the President pursuant to paragraph (2) any
			 recommendation made by the Commission that is different from the
			 recommendations made by the Secretary pursuant to subsection (h). The
			 Commission shall transmit a copy of such report to the congressional defense
			 committees on the same date on which it transmits its recommendations to the
			 President under paragraph (2).
						(4)After October 1 of each year in which
			 the Commission transmits recommendations to the President under this
			 subsection, the Commission shall promptly provide, upon request, to any Member
			 of Congress information used by the Commission in making its
			 recommendations.
						(5)The Comptroller General of the United
			 States shall—
							(A)assist the Commission, to the extent
			 requested, in the Commission’s review and analysis of the recommendations made
			 by the Secretary pursuant to subsection (h); and
							(B)by no later than July 1 of each year
			 in which the Secretary makes such recommendations, transmit to the Congress and
			 to the Commission a report containing a detailed analysis of the Secretary’s
			 recommendations and selection process.
							(j)Review by the
			 President(1)The President shall, by
			 no later than October 15 of each year in which the Commission makes
			 recommendations under subsection (i), transmit to the Commission and to the
			 Congress a report containing the President’s approval or disapproval of the
			 Commission’s recommendations.
						(2)If the President approves all the
			 recommendations of the Commission, the President shall transmit a copy of such
			 recommendations to the Congress, together with a certification of such
			 approval.
						(3)If the President disapproves the
			 recommendations of the Commission, in whole or in part, the President shall
			 transmit to the Commission and the Congress the reasons for that disapproval.
			 The Commission shall then transmit to the President, by no later than November
			 18 of the year concerned, a revised list of recommendations for the closure and
			 realignment of military installations.
						(4)If the President approves all of the
			 revised recommendations of the Commission transmitted to the President under
			 paragraph (3), the President shall transmit a copy of such revised
			 recommendations to the Congress, together with a certification of such
			 approval.
						(5)If the President does not transmit to
			 the Congress an approval and certification described in paragraph (2) or (4) by
			 December 2 of any year in which the Commission has transmitted recommendations
			 to the President under this title, the process by which military installations
			 may be selected for closure or realignment under this title with respect to
			 that year shall be terminated.
						2904.Closure and
			 realignment of military installations
					(a)In
			 generalSubject to subsection (b), the Secretary shall—
						(1)close all military
			 installations recommended for closure by the Commission in each report
			 transmitted to the Congress by the President pursuant to section
			 2903(j);
						(2)realign all
			 military installations recommended for realignment by such Commission in each
			 such report;
						(3)carry out the
			 privatization in place of a military installation recommended for closure or
			 realignment by the Commission only if privatization in place is a method of
			 closure or realignment of the military installation specified in the
			 recommendations of the Commission in such report and is determined by the
			 Commission to be the most cost-effective method of implementation of the
			 recommendation;
						(4)initiate all such
			 closures and realignments no later than two years after the date on which the
			 President transmits a report to the Congress pursuant to section 2903(j)
			 containing the recommendations for such closures or realignments; and
						(5)complete all such
			 closures and realignments no later than the end of the six-year period
			 beginning on the date on which the President transmits the report pursuant to
			 section 2903(j) containing the recommendations for such closures or
			 realignments.
						(b)Congressional
			 disapproval(1)The Secretary may not
			 carry out any closure or realignment recommended by the Commission in a report
			 transmitted from the President pursuant to section 2903(j) if a joint
			 resolution is enacted, in accordance with the provisions of section 2908,
			 disapproving such recommendations of the Commission before the earlier
			 of—
							(A)the end of the 45-day period beginning
			 on the date on which the President transmits such report; or
							(B)the adjournment of Congress sine die
			 for the session during which such report is transmitted.
							(2)For purposes of paragraph (1) of this
			 subsection and subsections (a) and (c) of section 2908, the days on which
			 either House of Congress is not in session because of adjournment of more than
			 three days to a day certain shall be excluded in the computation of a
			 period.
						2905.Implementation
					(a)In
			 general(1)In
			 closing or realigning any military installation under this title, the Secretary
			 may—
							(A)take such actions as may be necessary
			 to close or realign any military installation, including the acquisition of
			 such land, the construction of such replacement facilities, the performance of
			 such activities, and the conduct of such advance planning and design as may be
			 required to transfer functions from a military installation being closed or
			 realigned to another military installation, and may use for such purpose funds
			 in the Account or funds appropriated to the Department of Defense for use in
			 planning and design, minor construction, or operation and maintenance;
							(B)provide—
								(i)economic adjustment assistance to
			 any community located near a military installation being closed or realigned,
			 and
								(ii)community planning assistance to
			 any community located near a military installation to which functions will be
			 transferred as a result of the closure or realignment of a military
			 installation,
								if the
			 Secretary of Defense determines that the financial resources available to the
			 community (by grant or otherwise) for such purposes are inadequate, and may use
			 for such purposes funds in the Account or funds appropriated to the Department
			 of Defense for economic adjustment assistance or community planning
			 assistance;(C)carry out activities for the purposes
			 of environmental restoration and mitigation at any such installation, and shall
			 use for such purposes funds in the Account;
							(D)provide outplacement assistance to
			 civilian employees employed by the Department of Defense at military
			 installations being closed or realigned, and may use for such purpose funds in
			 the Account or funds appropriated to the Department of Defense for outplacement
			 assistance to employees; and
							(E)reimburse other Federal agencies for
			 actions performed at the request of the Secretary with respect to any such
			 closure or realignment, and may use for such purpose funds in the Account or
			 funds appropriated to the Department of Defense and available for such
			 purpose.
							(2)In carrying out any closure or
			 realignment under this title, the Secretary shall ensure that environmental
			 restoration of any property made excess to the needs of the Department of
			 Defense as a result of such closure or realignment be carried out as soon as
			 possible with funds available for such purpose.
						(b)Management and
			 disposal of property(1)The Administrator of
			 General Services shall delegate to the Secretary of Defense, with respect to
			 excess and surplus real property, facilities, and personal property located at
			 a military installation closed or realigned under this title—
							(A)the authority of the Administrator to
			 utilize excess property under subchapter II of chapter 5 of title 40, United
			 States Code;
							(B)the authority of the Administrator to
			 dispose of surplus property under subchapter III of chapter 5 of title 40,
			 United States Code;
							(C)the authority to dispose of surplus
			 property for public airports under sections 47151 through 47153 of title 49,
			 United States Code; and
							(D)the authority of the Administrator to
			 determine the availability of excess or surplus real property for wildlife
			 conservation purposes in accordance with the Act of May 19, 1948 (16 U.S.C.
			 667b).
							(2)(A)Subject to subparagraph
			 (B) and paragraphs (3), (4), (5), and (6), the Secretary of Defense shall
			 exercise the authority delegated to the Secretary pursuant to paragraph (1) in
			 accordance with—
								(i)all regulations governing the
			 utilization of excess property and the disposal of surplus property under
			 subtitle I of title 40, United States Code; and
								(ii)all regulations governing the
			 conveyance and disposal of property under section 13(g) of the Surplus Property
			 Act of 1944 (50 U.S.C. App. 1622(g)).
								(B)The Secretary may, with the
			 concurrence of the Administrator of General Services—
								(i)prescribe general policies and methods
			 for utilizing excess property and disposing of surplus property pursuant to the
			 authority delegated under paragraph (1); and
								(ii)issue regulations relating to such
			 policies and methods, which shall supersede the regulations referred to in
			 subparagraph (A) with respect to that authority.
								(C)The Secretary of Defense may transfer
			 real property or facilities located at a military installation to be closed or
			 realigned under this title, with or without reimbursement, to a military
			 department or other entity (including a nonappropriated fund instrumentality)
			 within the Department of Defense or the Coast Guard.
							(D)Before any action may be taken with
			 respect to the disposal of any surplus real property or facility located at any
			 military installation to be closed or realigned under this title, the Secretary
			 of Defense shall consult with the Governor of the State and the heads of the
			 local governments concerned for the purpose of considering any plan for the use
			 of such property by the local community concerned.
							(E)If a military installation to be
			 closed, realigned, or placed in an inactive status under this title includes a
			 road used for public access through, into, or around the installation, the
			 Secretary of Defense shall consult with the Governor of the State and the heads
			 of the local governments concerned for the purpose of considering the continued
			 availability of the road for public use after the installation is closed,
			 realigned, or placed in an inactive status.
							(3)(A)Not later than 6 months
			 after the date of approval of the closure or realignment of a military
			 installation under this title, the Secretary, in consultation with the
			 redevelopment authority with respect to the installation, shall—
								(i)inventory the personal property
			 located at the installation; and
								(ii)identify the items (or categories of
			 items) of such personal property that the Secretary determines to be related to
			 real property and anticipates will support the implementation of the
			 redevelopment plan with respect to the installation.
								(B)If no redevelopment authority
			 referred to in subparagraph (A) exists with respect to an installation, the
			 Secretary shall consult with—
								(i)the local government in whose
			 jurisdiction the installation is wholly located; or
								(ii)a local government agency or State
			 government agency designated for the purpose of such consultation by the chief
			 executive officer of the State in which the installation is located.
								(C)(i)Except as provided in
			 subparagraphs (E) and (F), the Secretary may not carry out any of the
			 activities referred to in clause (ii) with respect to an installation referred
			 to in that clause until the earlier of—
									(I)one week after the date on which the
			 redevelopment plan for the installation is submitted to the Secretary;
									(II)the date on which the redevelopment
			 authority notifies the Secretary that it will not submit such a plan;
									(III)twenty-four months after the date of
			 approval of the closure or realignment of the installation; or
									(IV)ninety days before the date of the
			 closure or realignment of the installation.
									(ii)The activities referred to in clause
			 (i) are activities relating to the closure or realignment of an installation to
			 be closed or realigned under this title as follows:
									(I)The transfer from the installation of
			 items of personal property at the installation identified in accordance with
			 subparagraph (A).
									(II)The reduction in maintenance and
			 repair of facilities or equipment located at the installation below the minimum
			 levels required to support the use of such facilities or equipment for
			 nonmilitary purposes.
									(D)Except as provided in paragraph (4),
			 the Secretary may not transfer items of personal property located at an
			 installation to be closed or realigned under this title to another
			 installation, or dispose of such items, if such items are identified in the
			 redevelopment plan for the installation as items essential to the reuse or
			 redevelopment of the installation. In connection with the development of the
			 redevelopment plan for the installation, the Secretary shall consult with the
			 entity responsible for developing the redevelopment plan to identify the items
			 of personal property located at the installation, if any, that the entity
			 desires to be retained at the installation for reuse or redevelopment of the
			 installation.
							(E)This paragraph shall not apply to any
			 personal property located at an installation to be closed or realigned under
			 this title if the property—
								(i)is required for the operation of a
			 unit, function, component, weapon, or weapons system at another
			 installation;
								(ii)is uniquely military in character,
			 and is likely to have no civilian use (other than use for its material content
			 or as a source of commonly used components);
								(iii)is not required for the
			 reutilization or redevelopment of the installation (as jointly determined by
			 the Secretary and the redevelopment authority);
								(iv)is stored at the installation for
			 purposes of distribution (including spare parts or stock items); or
								(v)(I)meets known requirements
			 of an authorized program of another Federal department or agency for which
			 expenditures for similar property would be necessary, and
									(II)is the subject of a written request
			 by the head of the department or agency.
									(F)Notwithstanding subparagraphs (C)(i)
			 and (D), the Secretary may carry out any activity referred to in subparagraph
			 (C)(ii) or (D) if the Secretary determines that the carrying out of such
			 activity is in the national security interest of the United States.
							(4)(A)The Secretary may
			 transfer real property and personal property located at a military installation
			 to be closed or realigned under this title to the redevelopment authority with
			 respect to the installation for purposes of job generation on the
			 installation.
							(B)The transfer of property located at a
			 military installation under subparagraph (A) may be for consideration at or
			 below the estimated fair market value or without consideration. The
			 determination of such consideration may account for the economic conditions of
			 the local affected community and the estimated costs to redevelop the property.
			 The Secretary may accept, as consideration, a share of the revenues that the
			 redevelopment authority receives from third-party buyers or lessees from sales
			 and long-term leases of the conveyed property, consideration in kind (including
			 goods and services), real property and improvements, or such other
			 consideration as the Secretary considers appropriate. The transfer of property
			 located at a military installation under subparagraph (A) may be made for
			 consideration below the estimated fair market value or without consideration
			 only if the redevelopment authority with respect to the installation—
								(i)agrees that the proceeds from any sale
			 or lease of the property (or any portion thereof) received by the redevelopment
			 authority during at least the first seven years after the date of the initial
			 transfer of property under subparagraph (A) shall be used to support the
			 economic redevelopment of, or related to, the installation; and
								(ii)executes the agreement for transfer
			 of the property and accepts control of the property within a reasonable time
			 after the date of the property disposal record of decision or finding of no
			 significant impact under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
								(C)For purposes of subparagraph (B)(i),
			 the use of proceeds from a sale or lease described in such subparagraph to pay
			 for, or offset the costs of, public investment on or related to the
			 installation for any of the following purposes shall be considered a use to
			 support the economic redevelopment of, or related to, the installation:
								(i)Road construction.
								(ii)Transportation management
			 facilities.
								(iii)Storm and sanitary sewer
			 construction.
								(iv)Police and fire protection facilities
			 and other public facilities.
								(v)Utility construction.
								(vi)Building rehabilitation.
								(vii)Historic property
			 preservation.
								(viii)Pollution prevention equipment or
			 facilities.
								(ix)Demolition.
								(x)Disposal of hazardous materials
			 generated by demolition.
								(xi)Landscaping, grading, and other site
			 or public improvements.
								(xii)Planning for or the marketing of the
			 development and reuse of the installation.
								(D)The Secretary may recoup from a
			 redevelopment authority such portion of the proceeds from a sale or lease
			 described in subparagraph (B) as the Secretary determines appropriate if the
			 redevelopment authority does not use the proceeds to support economic
			 redevelopment of, or related to, the installation for the period specified in
			 subparagraph (B).
							(E)(i)The Secretary may
			 transfer real property at an installation approved for closure or realignment
			 under this title (including property at an installation approved for
			 realignment which will be retained by the Department of Defense or another
			 Federal agency after realignment) to the redevelopment authority for the
			 installation if the redevelopment authority agrees to lease, directly upon
			 transfer, one or more portions of the property transferred under this
			 subparagraph to the Secretary or to the head of another department or agency of
			 the Federal Government. Subparagraph (B) shall apply to a transfer under this
			 subparagraph.
								(ii)A lease under clause (i) shall be
			 for a term of not to exceed 50 years, but may provide for options for renewal
			 or extension of the term by the department or agency concerned.
								(iii)A lease under clause (i) may not
			 require rental payments by the United States.
								(iv)A lease under clause (i) shall
			 include a provision specifying that if the department or agency concerned
			 ceases requiring the use of the leased property before the expiration of the
			 term of the lease, the remainder of the lease term may be satisfied by the same
			 or another department or agency of the Federal Government using the property
			 for a use similar to the use under the lease. Exercise of the authority
			 provided by this clause shall be made in consultation with the redevelopment
			 authority concerned.
								(v)Notwithstanding clause (iii), if a
			 lease under clause (i) involves a substantial portion of the installation, the
			 department or agency concerned may obtain facility services for the leased
			 property and common area maintenance from the redevelopment authority or the
			 redevelopment authority’s assignee as a provision of the lease. The facility
			 services and common area maintenance shall be provided at a rate no higher than
			 the rate charged to non-Federal tenants of the transferred property. Facility
			 services and common area maintenance covered by the lease shall not
			 include—
									(I)municipal services that a State or
			 local government is required by law to provide to all landowners in its
			 jurisdiction without direct charge; or
									(II)firefighting or security-guard
			 functions.
									(F)The transfer of personal property
			 under subparagraph (A) shall not be subject to the provisions of subchapters II
			 and III of chapter 5 of title 40, United States Code, if the Secretary
			 determines that the transfer of such property is necessary for the effective
			 implementation of a redevelopment plan with respect to the installation at
			 which such property is located.
							(G)The provisions of section 120(h) of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9620(h)) shall apply to any transfer of real property under
			 this paragraph.
							(H)The Secretary may require any
			 additional terms and conditions in connection with a transfer under this
			 paragraph as such Secretary considers appropriate to protect the interests of
			 the United States.
							(5)(A)Except as provided in
			 subparagraphs (B) and (C), the Secretary shall take such actions as the
			 Secretary determines necessary to ensure that final determinations under
			 paragraph (1) regarding whether another department or agency of the Federal
			 Government has identified a use for any portion of a military installation to
			 be closed or realigned under this title, or will accept transfer of any portion
			 of such installation, are made not later than 6 months after the date of
			 approval of closure or realignment of that installation.
							(B)The Secretary may, in consultation
			 with the redevelopment authority with respect to an installation, postpone
			 making the final determinations referred to in subparagraph (A) with respect to
			 the installation for such period as the Secretary determines appropriate if the
			 Secretary determines that such postponement is in the best interests of the
			 communities affected by the closure or realignment of the installation.
							(C)(i)Before acquiring
			 non-Federal real property as the location for a new or replacement Federal
			 facility of any type, the head of the Federal agency acquiring the property
			 shall consult with the Secretary regarding the feasibility and cost advantages
			 of using Federal property or facilities at a military installation closed or
			 realigned or to be closed or realigned under this title as the location for the
			 new or replacement facility. In considering the availability and suitability of
			 a specific military installation, the Secretary and the head of the Federal
			 agency involved shall obtain the concurrence of the redevelopment authority
			 with respect to the installation and comply with the redevelopment plan for the
			 installation.
								(ii)Not later than 30 days after
			 acquiring non-Federal real property as the location for a new or replacement
			 Federal facility, the head of the Federal agency acquiring the property shall
			 submit to Congress a report containing the results of the consultation under
			 clause (i) and the reasons why military installations referred to in such
			 clause that are located within the area to be served by the new or replacement
			 Federal facility or within a 200-mile radius of the new or replacement
			 facility, whichever area is greater, were considered to be unsuitable or
			 unavailable for the site of the new or replacement facility.
								(6)(A)The disposal of
			 buildings and property located at installations approved for closure or
			 realignment under this title shall be carried out in accordance with this
			 paragraph.
							(B)(i)Not later than the date
			 on which the Secretary of Defense completes the final determinations referred
			 to in paragraph (5) relating to the use or transferability of any portion of an
			 installation covered by this paragraph, the Secretary shall—
									(I)identify the buildings and property at
			 the installation for which the Department of Defense has a use, for which
			 another department or agency of the Federal Government has identified a use, or
			 of which another department or agency will accept a transfer;
									(II)take such actions as are necessary to
			 identify any building or property at the installation not identified under
			 subclause (I) that is excess property or surplus property;
									(III)submit to the Secretary of Housing
			 and Urban Development and to the redevelopment authority for the installation
			 (or the chief executive officer of the State in which the installation is
			 located if there is no redevelopment authority for the installation at the
			 completion of the determination described in the stem of this sentence)
			 information on any building or property that is identified under subclause
			 (II); and
									(IV)publish in the Federal Register and
			 in a newspaper of general circulation in the communities in the vicinity of the
			 installation information on the buildings and property identified under
			 subclause (II).
									(ii)Upon the recognition of a
			 redevelopment authority for an installation covered by this paragraph, the
			 Secretary of Defense shall publish in the Federal Register and in a newspaper
			 of general circulation in the communities in the vicinity of the installation
			 information on the redevelopment authority.
								(C)(i)State and local
			 governments, representatives of the homeless, and other interested parties
			 located in the communities in the vicinity of an installation covered by this
			 paragraph shall submit to the redevelopment authority for the installation a
			 notice of the interest, if any, of such governments, representatives, and
			 parties in the buildings or property, or any portion thereof, at the
			 installation that are identified under subparagraph (B)(i)(II). A notice of
			 interest under this clause shall describe the need of the government,
			 representative, or party concerned for the buildings or property covered by the
			 notice.
								(ii)The redevelopment authority for an
			 installation shall assist the governments, representatives, and parties
			 referred to in clause (i) in evaluating buildings and property at the
			 installation for purposes of this subparagraph.
								(iii)In providing assistance under
			 clause (ii), a redevelopment authority shall—
									(I)consult with representatives of the
			 homeless in the communities in the vicinity of the installation concerned;
			 and
									(II)undertake outreach efforts to provide
			 information on the buildings and property to representatives of the homeless,
			 and to other persons or entities interested in assisting the homeless, in such
			 communities.
									(iv)It is the sense of Congress that
			 redevelopment authorities should begin to conduct outreach efforts under clause
			 (iii)(II) with respect to an installation as soon as is practicable after the
			 date of approval of closure or realignment of the installation.
								(D)(i)State and local
			 governments, representatives of the homeless, and other interested parties
			 shall submit a notice of interest to a redevelopment authority under
			 subparagraph (C) not later than the date specified for such notice by the
			 redevelopment authority.
								(ii)The date specified under clause (i)
			 shall be—
									(I)in the case of an installation for
			 which a redevelopment authority has been recognized as of the date of the
			 completion of the determinations referred to in paragraph (5), not earlier than
			 3 months and not later than 6 months after the date of publication of such
			 determination in a newspaper of general circulation in the communities in the
			 vicinity of the installation under subparagraph (B)(i)(IV); and
									(II)in the case of an installation for
			 which a redevelopment authority is not recognized as of such date, not earlier
			 than 3 months and not later than 6 months after the date of the recognition of
			 a redevelopment authority for the installation.
									(iii)Upon specifying a date for an
			 installation under this subparagraph, the redevelopment authority for the
			 installation shall—
									(I)publish the date specified in a
			 newspaper of general circulation in the communities in the vicinity of the
			 installation concerned; and
									(II)notify the Secretary of Defense of
			 the date.
									(E)(i)In submitting to a
			 redevelopment authority under subparagraph (C) a notice of interest in the use
			 of buildings or property at an installation to assist the homeless, a
			 representative of the homeless shall submit the following:
									(I)A description of the homeless
			 assistance program that the representative proposes to carry out at the
			 installation.
									(II)An assessment of the need for the
			 program.
									(III)A description of the extent to which
			 the program is or will be coordinated with other homeless assistance programs
			 in the communities in the vicinity of the installation.
									(IV)A description of the buildings and
			 property at the installation that are necessary in order to carry out the
			 program.
									(V)A description of the financial plan,
			 the organization, and the organizational capacity of the representative to
			 carry out the program.
									(VI)An assessment of the time required in
			 order to commence carrying out the program.
									(ii)A redevelopment authority may not
			 release to the public any information submitted to the redevelopment authority
			 under clause (i)(V) without the consent of the representative of the homeless
			 concerned unless such release is authorized under Federal law and under the law
			 of the State and communities in which the installation concerned is
			 located.
								(F)(i)The redevelopment
			 authority for each installation covered by this paragraph shall prepare a
			 redevelopment plan for the installation. The redevelopment authority shall, in
			 preparing the plan, consider the interests in the use to assist the homeless of
			 the buildings and property at the installation that are expressed in the
			 notices submitted to the redevelopment authority under subparagraph (C).
								(ii)(I)In connection with a
			 redevelopment plan for an installation, a redevelopment authority and
			 representatives of the homeless shall prepare legally binding agreements that
			 provide for the use to assist the homeless of buildings and property,
			 resources, and assistance on or off the installation. The implementation of
			 such agreements shall be contingent upon the decision regarding the disposal of
			 the buildings and property covered by the agreements by the Secretary of
			 Defense under subparagraph (K) or (L).
									(II)Agreements under this clause shall
			 provide for the reversion to the redevelopment authority concerned, or to such
			 other entity or entities as the agreements shall provide, of buildings and
			 property that are made available under this paragraph for use to assist the
			 homeless in the event that such buildings and property cease being used for
			 that purpose.
									(iii)A redevelopment authority shall
			 provide opportunity for public comment on a redevelopment plan before
			 submission of the plan to the Secretary of Defense and the Secretary of Housing
			 and Urban Development under subparagraph (G).
								(iv)A redevelopment authority shall
			 complete preparation of a redevelopment plan for an installation and submit the
			 plan under subparagraph (G) not later than 9 months after the date specified by
			 the redevelopment authority for the installation under subparagraph (D).
								(G)(i)Upon completion of a
			 redevelopment plan under subparagraph (F), a redevelopment authority shall
			 submit an application containing the plan to the Secretary of Defense and to
			 the Secretary of Housing and Urban Development.
								(ii)A redevelopment authority shall
			 include in an application under clause (i) the following:
									(I)A copy of the redevelopment plan,
			 including a summary of any public comments on the plan received by the
			 redevelopment authority under subparagraph (F)(iii).
									(II)A copy of each notice of interest of
			 use of buildings and property to assist the homeless that was submitted to the
			 redevelopment authority under subparagraph (C), together with a description of
			 the manner, if any, in which the plan addresses the interest expressed in each
			 such notice and, if the plan does not address such an interest, an explanation
			 why the plan does not address the interest.
									(III)A summary of the outreach undertaken
			 by the redevelopment authority under subparagraph (C)(iii)(II) in preparing the
			 plan.
									(IV)A statement identifying the
			 representatives of the homeless and the homeless assistance planning boards, if
			 any, with which the redevelopment authority consulted in preparing the plan,
			 and the results of such consultations.
									(V)An assessment of the manner in which
			 the redevelopment plan balances the expressed needs of the homeless and the
			 need of the communities in the vicinity of the installation for economic
			 redevelopment and other development.
									(VI)Copies of the agreements that the
			 redevelopment authority proposes to enter into under subparagraph
			 (F)(ii).
									(H)(i)Not later than 60 days
			 after receiving a redevelopment plan under subparagraph (G), the Secretary of
			 Housing and Urban Development shall complete a review of the plan. The purpose
			 of the review is to determine whether the plan, with respect to the expressed
			 interest and requests of representatives of the homeless—
									(I)takes into consideration the size and
			 nature of the homeless population in the communities in the vicinity of the
			 installation, the availability of existing services in such communities to meet
			 the needs of the homeless in such communities, and the suitability of the
			 buildings and property covered by the plan for the use and needs of the
			 homeless in such communities;
									(II)takes into consideration any economic
			 impact of the homeless assistance under the plan on the communities in the
			 vicinity of the installation;
									(III)balances in an appropriate manner
			 the needs of the communities in the vicinity of the installation for economic
			 redevelopment and other development with the needs of the homeless in such
			 communities;
									(IV)was developed in consultation with
			 representatives of the homeless and the homeless assistance planning boards, if
			 any, in the communities in the vicinity of the installation; and
									(V)specifies the manner in which
			 buildings and property, resources, and assistance on or off the installation
			 will be made available for homeless assistance purposes.
									(ii)It is the sense of Congress that the
			 Secretary of Housing and Urban Development shall, in completing the review of a
			 plan under this subparagraph, take into consideration and be receptive to the
			 predominant views on the plan of the communities in the vicinity of the
			 installation covered by the plan.
								(iii)The Secretary of Housing and Urban
			 Development may engage in negotiations and consultations with a redevelopment
			 authority before or during the course of a review under clause (i) with a view
			 toward resolving any preliminary determination of the Secretary that a
			 redevelopment plan does not meet a requirement set forth in that clause. The
			 redevelopment authority may modify the redevelopment plan as a result of such
			 negotiations and consultations.
								(iv)Upon completion of a review of a
			 redevelopment plan under clause (i), the Secretary of Housing and Urban
			 Development shall notify the Secretary of Defense and the redevelopment
			 authority concerned of the determination of the Secretary of Housing and Urban
			 Development under that clause.
								(v)If the Secretary of Housing and Urban
			 Development determines as a result of such a review that a redevelopment plan
			 does not meet the requirements set forth in clause (i), a notice under clause
			 (iv) shall include—
									(I)an explanation of that determination;
			 and
									(II)a statement of the actions that the
			 redevelopment authority must undertake in order to address that
			 determination.
									(I)(i)Upon receipt of a notice
			 under subparagraph (H)(iv) of a determination that a redevelopment plan does
			 not meet a requirement set forth in subparagraph (H)(i), a redevelopment
			 authority shall have the opportunity to—
									(I)revise the plan in order to address
			 the determination; and
									(II)submit the revised plan to the
			 Secretary of Defense and the Secretary of Housing and Urban Development.
									(ii)A redevelopment authority shall
			 submit a revised plan under this subparagraph to such Secretaries, if at all,
			 not later than 90 days after the date on which the redevelopment authority
			 receives the notice referred to in clause (i).
								(J)(i)Not later than 30 days
			 after receiving a revised redevelopment plan under subparagraph (I), the
			 Secretary of Housing and Urban Development shall review the revised plan and
			 determine if the plan meets the requirements set forth in subparagraph
			 (H)(i).
								(ii)The Secretary of Housing and Urban
			 Development shall notify the Secretary of Defense and the redevelopment
			 authority concerned of the determination of the Secretary of Housing and Urban
			 Development under this subparagraph.
								(K)(i)Upon receipt of a notice
			 under subparagraph (H)(iv) or (J)(ii) of the determination of the Secretary of
			 Housing and Urban Development that a redevelopment plan for an installation
			 meets the requirements set forth in subparagraph (H)(i), the Secretary of
			 Defense shall dispose of the buildings and property at the installation.
								(ii)For purposes of carrying out an
			 environmental assessment of the closure or realignment of an installation, the
			 Secretary of Defense shall treat the redevelopment plan for the installation
			 (including the aspects of the plan providing for disposal to State or local
			 governments, representatives of the homeless, and other interested parties) as
			 part of the proposed Federal action for the installation.
								(iii)The Secretary of Defense shall
			 dispose of buildings and property under clause (i) in accordance with the
			 record of decision or other decision document prepared by the Secretary in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.). In preparing the record of decision or other decision document, the
			 Secretary shall give substantial deference to the redevelopment plan
			 concerned.
								(iv)The disposal under clause (i) of
			 buildings and property to assist the homeless shall be without
			 consideration.
								(v)In the case of a request for a
			 conveyance under clause (i) of buildings and property for public benefit under
			 section 550 of title 40, United States Code, or sections 47151 through 47153 of
			 title 49, United States Code, the sponsoring Federal agency shall use the
			 eligibility criteria set forth in such section or subchapter II of chapter 471
			 of title 49, United States Code (as the case may be) to determine the
			 eligibility of the applicant and use proposed in the request for the public
			 benefit conveyance. The determination of such eligibility should be made before
			 submission of the redevelopment plan concerned under subparagraph (G).
								(L)(i)If the Secretary of
			 Housing and Urban Development determines under subparagraph (J) that a revised
			 redevelopment plan for an installation does not meet the requirements set forth
			 in subparagraph (H)(i), or if no revised plan is so submitted, that Secretary
			 shall—
									(I)review the original redevelopment plan
			 submitted to that Secretary under subparagraph (G), including the notice or
			 notices of representatives of the homeless referred to in clause (ii)(II) of
			 that subparagraph;
									(II)consult with the representatives
			 referred to in subclause (I), if any, for purposes of evaluating the continuing
			 interest of such representatives in the use of buildings or property at the
			 installation to assist the homeless;
									(III)request that each such
			 representative submit to that Secretary the items described in clause (ii);
			 and
									(IV)based on the actions of that
			 Secretary under subclauses (I) and (II), and on any information obtained by
			 that Secretary as a result of such actions, indicate to the Secretary of
			 Defense the buildings and property at the installation that meet the
			 requirements set forth in subparagraph (H)(i).
									(ii)The Secretary of Housing and Urban
			 Development may request under clause (i)(III) that a representative of the
			 homeless submit to that Secretary the following:
									(I)A description of the program of such
			 representative to assist the homeless.
									(II)A description of the manner in which
			 the buildings and property that the representative proposes to use for such
			 purpose will assist the homeless.
									(III)Such information as that Secretary
			 requires in order to determine the financial capacity of the representative to
			 carry out the program and to ensure that the program will be carried out in
			 compliance with Federal environmental law and Federal law against
			 discrimination.
									(IV)A certification that police services,
			 fire protection services, and water and sewer services available in the
			 communities in the vicinity of the installation concerned are adequate for the
			 program.
									(iii)Not later than 90 days after the
			 date of the receipt of a revised plan for an installation under subparagraph
			 (J), the Secretary of Housing and Urban Development shall—
									(I)notify the Secretary of Defense and
			 the redevelopment authority concerned of the buildings and property at an
			 installation under clause (i)(IV) that the Secretary of Housing and Urban
			 Development determines are suitable for use to assist the homeless; and
									(II)notify the Secretary of Defense of
			 the extent to which the revised plan meets the criteria set forth in
			 subparagraph (H)(i).
									(iv)(I)Upon notice from the
			 Secretary of Housing and Urban Development with respect to an installation
			 under clause (iii), the Secretary of Defense shall dispose of buildings and
			 property at the installation in consultation with the Secretary of Housing and
			 Urban Development and the redevelopment authority concerned.
									(II)For purposes of carrying out an
			 environmental assessment of the closure or realignment of an installation, the
			 Secretary of Defense shall treat the redevelopment plan submitted by the
			 redevelopment authority for the installation (including the aspects of the plan
			 providing for disposal to State or local governments, representatives of the
			 homeless, and other interested parties) as part of the proposed Federal action
			 for the installation. The Secretary of Defense shall incorporate the
			 notification of the Secretary of Housing and Urban Development under clause
			 (iii)(I) as part of the proposed Federal action for the installation only to
			 the extent, if any, that the Secretary of Defense considers such incorporation
			 to be appropriate and consistent with the best and highest use of the
			 installation as a whole, taking into consideration the redevelopment plan
			 submitted by the redevelopment authority.
									(III)The Secretary of Defense shall
			 dispose of buildings and property under subclause (I) in accordance with the
			 record of decision or other decision document prepared by the Secretary in
			 accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.). In preparing the record of decision or other decision document, the
			 Secretary shall give deference to the redevelopment plan submitted by the
			 redevelopment authority for the installation.
									(IV)The disposal under subclause (I) of
			 buildings and property to assist the homeless shall be without
			 consideration.
									(V)In the case of a request for a
			 conveyance under subclause (I) of buildings and property for public benefit
			 under section 550 of title 40, United States Code, or sections 47151 through
			 47153 of title 49, United States Code, the sponsoring Federal agency shall use
			 the eligibility criteria set forth in such section or subchapter II of chapter
			 471 of title 49, United States Code (as the case may be) to determine the
			 eligibility of the applicant and use proposed in the request for the public
			 benefit conveyance. The determination of such eligibility should be made before
			 submission of the redevelopment plan concerned under subparagraph (G).
									(M)(i)In the event of the
			 disposal of buildings and property of an installation pursuant to subparagraph
			 (K) or (L), the redevelopment authority for the installation shall be
			 responsible for the implementation of and compliance with agreements under the
			 redevelopment plan described in that subparagraph for the installation.
								(ii)If a building or property reverts to
			 a redevelopment authority under such an agreement, the redevelopment authority
			 shall take appropriate actions to secure, to the maximum extent practicable,
			 the utilization of the building or property by other homeless representatives
			 to assist the homeless. A redevelopment authority may not be required to
			 utilize the building or property to assist the homeless.
								(N)The Secretary of Defense may postpone
			 or extend any deadline provided for under this paragraph in the case of an
			 installation covered by this paragraph for such period as the Secretary
			 considers appropriate if the Secretary determines that such postponement is in
			 the interests of the communities affected by the closure or realignment of the
			 installation. The Secretary shall make such determinations in consultation with
			 the redevelopment authority concerned and, in the case of deadlines provided
			 for under this paragraph with respect to the Secretary of Housing and Urban
			 Development, in consultation with the Secretary of Housing and Urban
			 Development.
							(O)For purposes of this paragraph, the
			 term communities in the vicinity of the installation, in the
			 case of an installation, means the communities that constitute the political
			 jurisdictions (other than the State in which the installation is located) that
			 comprise the redevelopment authority for the installation.
							(P)For purposes of this paragraph, the
			 term other interested parties, in the case of an installation,
			 includes any parties eligible for the conveyance of property of the
			 installation under section 550 of title 40, United States Code, or sections
			 47151 through 47153 of title 49, United States Code, whether or not the parties
			 assist the homeless.
							(7)(A)Subject to subparagraph
			 (C), the Secretary may enter into agreements (including contracts, cooperative
			 agreements, or other arrangements for reimbursement) with local governments for
			 the provision of police or security services, fire protection services,
			 airfield operation services, or other community services by such governments at
			 military installations to be closed under this title, or at facilities not yet
			 transferred or otherwise disposed of in the case of installations closed under
			 this title, if the Secretary determines that the provision of such services
			 under such agreements is in the best interests of the Department of
			 Defense.
							(B)The Secretary may exercise the
			 authority provided under this paragraph without regard to the provisions of
			 chapter 146 of title 10, United States Code.
							(C)The Secretary may not exercise the
			 authority under subparagraph (A) with respect to an installation earlier than
			 180 days before the date on which the installation is to be closed.
							(D)The Secretary shall include in a
			 contract for services entered into with a local government under this paragraph
			 a clause that requires the use of professionals to furnish the services to the
			 extent that professionals are available in the area under the jurisdiction of
			 such government.
							(c)Applicability of
			 National Environmental Policy Act of 1969(1)The provisions of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not
			 apply to the actions of the President, the Commission, and, except as provided
			 in paragraph (2), the Department of Defense in carrying out this title.
						(2)(A)The provisions of the
			 National Environmental Policy Act of 1969 shall apply to actions of the
			 Department of Defense under this title (i) during the process of property
			 disposal, and (ii) during the process of relocating functions from a military
			 installation being closed or realigned to another military installation after
			 the receiving installation has been selected but before the functions are
			 relocated.
							(B)In applying the provisions of the
			 National Environmental Policy Act of 1969 to the processes referred to in
			 subparagraph (A), the Secretary of Defense and the Secretary of the military
			 departments concerned shall not have to consider—
								(i)the need for closing or realigning the
			 military installation which has been recommended for closure or realignment by
			 the Commission;
								(ii)the need for transferring functions
			 to any military installation which has been selected as the receiving
			 installation; or
								(iii)military installations alternative
			 to those recommended or selected.
								(3)A civil action for judicial review,
			 with respect to any requirement of the National Environmental Policy Act of
			 1969 to the extent such Act is applicable under paragraph (2), of any act or
			 failure to act by the Department of Defense during the closing, realigning, or
			 relocating of functions referred to in clauses (i) and (ii) of paragraph
			 (2)(A), may not be brought more than 60 days after the date of such act or
			 failure to act.
						(d)WaiverThe
			 Secretary of Defense may close or realign military installations under this
			 title without regard to—
						(1)any provision of
			 law restricting the use of funds for closing or realigning military
			 installations included in any appropriations or authorization Act; and
						(2)sections 2662 and
			 2687 of title 10, United States Code.
						(e)Transfer
			 authority in connection with payment of environmental remediation
			 costs(1)(A)Subject to paragraph (2)
			 of this subsection and section 120(h) of the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)), the
			 Secretary may enter into an agreement to transfer by deed real property or
			 facilities referred to in subparagraph (B) with any person who agrees to
			 perform all environmental restoration, waste management, and environmental
			 compliance activities that are required for the property or facilities under
			 Federal and State laws, administrative decisions, agreements (including
			 schedules and milestones), and concurrences.
							(B)The real property and facilities
			 referred to in subparagraph (A) are the real property and facilities located at
			 an installation closed or to be closed, or realigned or to be realigned, under
			 this title that are available exclusively for the use, or expression of an
			 interest in a use, of a redevelopment authority under subsection (b)(6)(F)
			 during the period provided for that use, or expression of interest in use,
			 under that subsection. The real property and facilities referred to in
			 subparagraph (A) are also the real property and facilities located at an
			 installation approved for closure or realignment under this title after 2001
			 that are available for purposes other than to assist the homeless.
							(C)The Secretary may require any
			 additional terms and conditions in connection with an agreement authorized by
			 subparagraph (A) as the Secretary considers appropriate to protect the
			 interests of the United States.
							(2)A transfer of real property or
			 facilities may be made under paragraph (1) only if the Secretary certifies to
			 Congress that—
							(A)the costs of all environmental
			 restoration, waste management, and environmental compliance activities
			 otherwise to be paid by the Secretary with respect to the property or
			 facilities are equal to or greater than the fair market value of the property
			 or facilities to be transferred, as determined by the Secretary; or
							(B)if such costs are lower than the fair
			 market value of the property or facilities, the recipient of the property or
			 facilities agrees to pay the difference between the fair market value and such
			 costs.
							(3)In the case of property or facilities
			 covered by a certification under paragraph (2)(A), the Secretary may pay the
			 recipient of such property or facilities an amount equal to the lesser
			 of—
							(A)the amount by which the costs incurred
			 by the recipient of such property or facilities for all environmental
			 restoration, waste, management, and environmental compliance activities with
			 respect to such property or facilities exceed the fair market value of such
			 property or facilities as specified in such certification; or
							(B)the amount by which the costs (as
			 determined by the Secretary) that would otherwise have been incurred by the
			 Secretary for such restoration, management, and activities with respect to such
			 property or facilities exceed the fair market value of such property or
			 facilities as so specified.
							(4)As part of an agreement under
			 paragraph (1), the Secretary shall disclose to the person to whom the property
			 or facilities will be transferred any information of the Secretary regarding
			 the environmental restoration, waste management, and environmental compliance
			 activities described in paragraph (1) that relate to the property or
			 facilities. The Secretary shall provide such information before entering into
			 the agreement.
						(5)Nothing in this subsection shall be
			 construed to modify, alter, or amend the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.).
						(6)Section 330 of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2687
			 note) shall not apply to any transfer under this subsection to persons or
			 entities described in subsection (a)(2) of such section 330, except in the case
			 of releases or threatened releases not disclosed pursuant to paragraph
			 (4).
						2906.Department of
			 Defense Base Closure Account 2013
					(a)In
			 general(1)If
			 the Secretary makes the certifications required under section 2903(b), there
			 shall be established on the books of the Treasury an account to be known as the
			 Department of Defense Base Closure Account 2013 (in this section
			 referred to as the Account). The Account shall be administered
			 by the Secretary as a single account.
						(2)There shall be deposited into the
			 Account—
							(A)funds authorized for and appropriated
			 to the Account;
							(B)any funds that the Secretary may,
			 subject to approval in an appropriation Act, transfer to the Account from funds
			 appropriated to the Department of Defense for any purpose, except that such
			 funds may be transferred only after the date on which the Secretary transmits
			 written notice of, and justification for, such transfer to the congressional
			 defense committees; and
							(C)except as provided in subsection (d),
			 proceeds received from the lease, transfer, or disposal of any property at a
			 military installation that is closed or realigned under this title.
							(3)The Account shall be closed at the
			 time and in the manner provided for appropriation accounts under section 1555
			 of title 31, United States Code. Unobligated funds which remain in the Account
			 upon closure shall be held by the Secretary of the Treasury until transferred
			 by law after the congressional defense committees receive the final report
			 transmitted under subsection (c)(2).
						(b)Use of
			 funds(1)The
			 Secretary may use the funds in the Account only for the purposes described in
			 section 2905 with respect to military installations approved for closure or
			 realignment under this title.
						(2)When a decision is made to use funds
			 in the Account to carry out a construction project under section 2905(a) and
			 the cost of the project will exceed the maximum amount authorized by law for a
			 minor military construction project, the Secretary shall notify in writing the
			 congressional defense committees of the nature of, and justification for, the
			 project and the amount of expenditures for such project. Any such construction
			 project may be carried out without regard to section 2802(a) of title 10,
			 United States Code.
						(c)Reports(1)(A)No later than 60 days
			 after the end of each fiscal year in which the Secretary carries out activities
			 under this title using amounts in the Account, the Secretary shall transmit a
			 report to the congressional defense committees of—
								(i)the amount and nature of the deposits
			 into, and the expenditures from, the Account during such fiscal year;
								(ii)the amount and nature of other
			 expenditures made pursuant to section 2905(a) during such fiscal year;
								(iii)the amount and nature of anticipated
			 deposits to be made into, and the anticipated expenditures to be made from, the
			 Account during the first fiscal year commencing after the submission of the
			 report; and
								(iv)the amount and nature of anticipated
			 expenditures to be made pursuant to section 2905(a) during the first fiscal
			 year commencing after the submission of the report.
								(B)The report for a fiscal year shall
			 include the following:
								(i)The obligations and expenditures from
			 the Account during the fiscal year, identified by subaccount and installation,
			 for each military department and Defense Agency.
								(ii)The fiscal year in which
			 appropriations for such expenditures were made and the fiscal year in which
			 funds were obligated for such expenditures.
								(iii)Each military construction project
			 for which such obligations and expenditures were made, identified by
			 installation and project title.
								(iv)A description and explanation of the
			 extent, if any, to which expenditures for military construction projects for
			 the fiscal year differed from proposals for projects and funding levels that
			 were included in the justification transmitted to Congress under section
			 2907(1), or otherwise, for the funding proposals for the Account for such
			 fiscal year, including an explanation of—
									(I)any failure to carry out military
			 construction projects that were so proposed; and
									(II)any expenditures for military
			 construction projects that were not so proposed.
									(v)An estimate of the net revenues to be
			 received from property disposals to be completed during the first fiscal year
			 commencing after the submission of the report at military installations
			 approved for closure or realignment under this title.
								(2)No later than 60 days after the
			 closure of the Account under subsection (a)(3), the Secretary shall transmit to
			 the congressional defense committees a report containing an accounting
			 of—
							(A)all the funds deposited into and
			 expended from the Account or otherwise expended under this title with respect
			 to such installations; and
							(B)any amount remaining in the
			 Account.
							(d)Disposal or
			 transfer of commissary stores and property purchased with nonappropriated
			 funds(1)If
			 any real property or facility acquired, constructed, or improved (in whole or
			 in part) with commissary store funds or nonappropriated funds is transferred or
			 disposed of in connection with the closure or realignment of a military
			 installation under this title, a portion of the proceeds of the transfer or
			 other disposal of property on that installation shall be deposited in the
			 reserve account established under section 204(b)(7)(C) of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687
			 note).
						(2)The amount so deposited shall be
			 equal to the depreciated value of the investment made with such funds in the
			 acquisition, construction, or improvement of that particular real property or
			 facility. The depreciated value of the investment shall be computed in
			 accordance with regulations prescribed by the Secretary.
						(3)The Secretary may use amounts in the
			 reserve account, without further appropriation, for the purpose of acquiring,
			 constructing, and improving—
							(A)commissary stores; and
							(B)real property and facilities for
			 nonappropriated fund instrumentalities.
							(4)As used in this subsection:
							(A)The term commissary store
			 funds means funds received from the adjustment of, or surcharge on,
			 selling prices at commissary stores fixed under section 2685 of title 10,
			 United States Code.
							(B)The term nonappropriated
			 funds means funds received from a nonappropriated fund
			 instrumentality.
							(C)The term nonappropriated fund
			 instrumentality means an instrumentality of the United States under the
			 jurisdiction of the Armed Forces (including the Army and Air Force Exchange
			 Service, the Navy Resale and Services Support Office, and the Marine Corps
			 exchanges) which is conducted for the comfort, pleasure, contentment, or
			 physical or mental improvement of members of the Armed Forces.
							(e)Account
			 exclusive source of funds for environmental restoration
			 projectsExcept for funds deposited into the Account under
			 subsection (a), funds appropriated to the Department of Defense may not be used
			 for purposes described in section 2905(a)(1)(C). The prohibition in this
			 subsection shall expire upon the closure of the Account under subsection
			 (a)(3).
					(f)Authorized cost
			 and scope of work variations(1)Subject to paragraphs
			 (2) and (3), the cost authorized for a military construction project or
			 military family housing project to be carried out using funds in the Account
			 may not be increased or reduced by more than 20 percent or $2,000,000,
			 whichever is less, of the amount specified for the project in the conference
			 report to accompany the Military Construction Authorization Act authorizing the
			 project. The scope of work for such a project may not be reduced by more than
			 25 percent from the scope specified in the most recent budget documents for the
			 projects listed in such conference report.
						(2)Paragraph (1) shall not apply to a
			 military construction project or military family housing project to be carried
			 out using funds in the Account with an estimated cost of less than $5,000,000,
			 unless the project has not been previously identified in any budget submission
			 for the Account and exceeds the applicable minor construction threshold under
			 section 2805 of title 10, United States Code.
						(3)The limitation on cost or scope
			 variation in paragraph (1) shall not apply if the Secretary of Defense makes a
			 determination that an increase or reduction in cost or a reduction in the scope
			 of work for a military construction project or military family housing project
			 to be carried out using funds in the Account needs to be made for the sole
			 purpose of meeting unusual variations in cost or scope. If the Secretary makes
			 such a determination, the Secretary shall notify the congressional defense
			 committees of the variation in cost or scope not later than 21 days before the
			 date on which the variation is made in connection with the project or, if the
			 notification is provided in an electronic medium pursuant to section 480 of
			 title 10, United States Code, not later than 14 days before the date on which
			 the variation is made. The Secretary shall include the reasons for the
			 variation in the notification.
						2907.Reports
					(a)Reporting
			 requirementAs part of the budget request for fiscal year 2017
			 and for each fiscal year thereafter through fiscal year 2028 for the Department
			 of Defense, the Secretary shall transmit to the congressional defense
			 committees—
						(1)a
			 schedule of the closure actions to be carried out under this title in the
			 fiscal year for which the request is made and an estimate of the total
			 expenditures required and cost savings to be achieved by each such closure and
			 of the time period in which these savings are to be achieved in each case,
			 together with the Secretary’s assessment of the environmental effects of such
			 actions;
						(2)a
			 description of the military installations, including those under construction
			 and those planned for construction, to which functions are to be transferred as
			 a result of such closures, together with the Secretary’s assessment of the
			 environmental effects of such transfers;
						(3)a
			 description of the closure actions already carried out at each military
			 installation since the date of the installation’s approval for closure under
			 this title and the current status of the closure of the installation, including
			 whether—
							(A)a redevelopment
			 authority has been recognized by the Secretary for the installation;
							(B)the screening of
			 property at the installation for other Federal use has been completed;
			 and
							(C)a redevelopment
			 plan has been agreed to by the redevelopment authority for the
			 installation;
							(4)a
			 description of redevelopment plans for military installations approved for
			 closure under this title, the quantity of property remaining to be disposed of
			 at each installation as part of its closure, and the quantity of property
			 already disposed of at each installation;
						(5)a
			 list of the Federal agencies that have requested property during the screening
			 process for each military installation approved for closure under this title,
			 including the date of transfer or anticipated transfer of the property to such
			 agencies, the acreage involved in such transfers, and an explanation for any
			 delays in such transfers;
						(6)a
			 list of known environmental remediation issues at each military installation
			 approved for closure under this title, including the acreage affected by these
			 issues, an estimate of the cost to complete such environmental remediation, and
			 the plans (and timelines) to address such environmental remediation; and
						(7)an estimate of the
			 date for the completion of all closure actions at each military installation
			 approved for closure or realignment under this title.
						2908.Congressional
			 consideration of commission report
					(a)Terms of the
			 resolutionFor purposes of section 2904(b), the term joint
			 resolution means only a joint resolution which is introduced within the
			 10-day period beginning on the date on which the President transmits the report
			 to the Congress under section 2903(j), and—
						(1)which does not
			 have a preamble;
						(2)the matter after
			 the resolving clause of which is as follows: That Congress disapproves
			 the recommendations of the Defense Base Closure and Realignment Commission as
			 submitted by the President on ____, the blank space being filled in
			 with the appropriate date; and
						(3)the title of which
			 is as follows: Joint resolution disapproving the recommendations of the
			 Defense Base Closure and Realignment Commission..
						(b)ReferralA
			 resolution described in subsection (a) that is introduced in the House of
			 Representatives shall be referred to the Committee on Armed Services of the
			 House of Representatives. A resolution described in subsection (a) introduced
			 in the Senate shall be referred to the Committee on Armed Services of the
			 Senate.
					(c)DischargeIf
			 the committee to which a resolution described in subsection (a) is referred has
			 not reported such a resolution (or an identical resolution) by the end of the
			 20-day period beginning on the date on which the President transmits the report
			 to the Congress under section 2903(j), such committee shall be, at the end of
			 such period, discharged from further consideration of such resolution, and such
			 resolution shall be placed on the appropriate calendar of the House
			 involved.
					(d)Consideration(1)On or after the third
			 day after the date on which the committee to which such a resolution is
			 referred has reported, or has been discharged (under subsection (c)) from
			 further consideration of, such a resolution, it is in order (even though a
			 previous motion to the same effect has been disagreed to) for any Member of the
			 respective House to move to proceed to the consideration of the resolution. A
			 member may make the motion only on the day after the calendar day on which the
			 Member announces to the House concerned the Member’s intention to make the
			 motion, except that, in the case of the House of Representatives, the motion
			 may be made without such prior announcement if the motion is made by direction
			 of the committee to which the resolution was referred. All points of order
			 against the resolution (and against consideration of the resolution) are
			 waived. The motion is highly privileged in the House of Representatives and is
			 privileged in the Senate and is not debatable. The motion is not subject to
			 amendment, or to a motion to postpone, or to a motion to proceed to the
			 consideration of other business. A motion to reconsider the vote by which the
			 motion is agreed to or disagreed to shall not be in order. If a motion to
			 proceed to the consideration of the resolution is agreed to, the respective
			 House shall immediately proceed to consideration of the joint resolution
			 without intervening motion, order, or other business, and the resolution shall
			 remain the unfinished business of the respective House until disposed
			 of.
						(2)Debate on the resolution, and on all
			 debatable motions and appeals in connection therewith, shall be limited to not
			 more than 2 hours, which shall be divided equally between those favoring and
			 those opposing the resolution. An amendment to the resolution is not in order.
			 A motion further to limit debate is in order and not debatable. A motion to
			 postpone, or a motion to proceed to the consideration of other business, or a
			 motion to recommit the resolution is not in order. A motion to reconsider the
			 vote by which the resolution is agreed to or disagreed to is not in
			 order.
						(3)Immediately following the conclusion
			 of the debate on a resolution described in subsection (a) and a single quorum
			 call at the conclusion of the debate if requested in accordance with the rules
			 of the appropriate House, the vote on final passage of the resolution shall
			 occur.
						(4)Appeals from the decisions of the
			 Chair relating to the application of the rules of the Senate or the House of
			 Representatives, as the case may be, to the procedure relating to a resolution
			 described in subsection (a) shall be decided without debate.
						(e)Consideration by
			 other house(1)If, before the passage
			 by one House of a resolution of that House described in subsection (a), that
			 House receives from the other House a resolution described in subsection (a),
			 then the following procedures shall apply:
							(A)The resolution of the other House
			 shall not be referred to a committee and may not be considered in the House
			 receiving it except in the case of final passage as provided in subparagraph
			 (B)(ii).
							(B)With respect to a resolution described
			 in subsection (a) of the House receiving the resolution—
								(i)the procedure in that House shall
			 be the same as if no resolution had been received from the other House;
			 but
								(ii)the vote on final passage shall be
			 on the resolution of the other House.
								(2)Upon disposition of the resolution
			 received from the other House, it shall no longer be in order to consider the
			 resolution that originated in the receiving House.
						(f)Rules of the
			 senate and houseThis section is enacted by Congress—
						(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution described in subsection (a), and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
						(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						2909.Restriction on
			 other base closure authority
					(a)In
			 generalExcept as provided in subsection (c), during the period
			 beginning on the date of the enactment of this Act, and ending on April 15,
			 2016, this title shall be the exclusive authority for selecting for closure or
			 realignment, or for carrying out any closure or realignment of, a military
			 installation inside the United States.
					(b)RestrictionExcept
			 as provided in subsection (c), none of the funds available to the Department of
			 Defense may be used, other than under this title, during the period specified
			 in subsection (a)—
						(1)to identify,
			 through any transmittal to the Congress or through any other public
			 announcement or notification, any military installation inside the United
			 States as an installation to be closed or realigned or as an installation under
			 consideration for closure or realignment; or
						(2)to carry out any
			 closure or realignment of a military installation inside the United
			 States.
						(c)ExceptionNothing
			 in this title affects the authority of the Secretary to carry out closures and
			 realignments to which section 2687 of title 10, United States Code, is not
			 applicable, including closures and realignments carried out for reasons of
			 national security or a military emergency referred to in subsection (c) of such
			 section.
					2910.DefinitionsAs used in this title:
					(1)The term
			 Account means the Department of Defense Base Closure Account
			 established by section 2906(a)(1).
					(2)The term
			 congressional defense committees means the Committee on Armed
			 Services and the Committee on Appropriations of the Senate and the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives.
					(3)The term
			 Commission means the Commission established by section
			 2902.
					(4)The term
			 military installation means a base, camp, post, station, yard,
			 center, homeport facility for any ship, or other activity under the
			 jurisdiction of the Department of Defense, including any leased facility. Such
			 term does not include any facility used primarily for civil works, rivers and
			 harbors projects, flood control, or other projects not under the primary
			 jurisdiction or control of the Department of Defense.
					(5)The term
			 realignment includes any action which both reduces and relocates
			 functions and civilian personnel positions but does not include a reduction in
			 force resulting from workload adjustments, reduced personnel or funding levels,
			 or skill imbalances.
					(6)The term
			 Secretary means the Secretary of Defense.
					(7)The term
			 United States means the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa, and any
			 other commonwealth, territory, or possession of the United States.
					(8)The term
			 date of approval, with respect to a closure or realignment of an
			 installation, means the date on which the authority of Congress to disapprove a
			 recommendation of closure or realignment, as the case may be, of such
			 installation under this title expires.
					(9)The term
			 redevelopment authority, in the case of an installation to be
			 closed or realigned under this title, means any entity (including an entity
			 established by a State or local government) recognized by the Secretary of
			 Defense as the entity responsible for developing the redevelopment plan with
			 respect to the installation or for directing the implementation of such
			 plan.
					(10)The term
			 redevelopment plan in the case of an installation to be closed
			 or realigned under this title, means a plan that—
						(A)is agreed to by
			 the local redevelopment authority with respect to the installation; and
						(B)provides for the
			 reuse or redevelopment of the real property and personal property of the
			 installation that is available for such reuse and redevelopment as a result of
			 the closure or realignment of the installation.
						(11)The term
			 representative of the homeless has the meaning given such term
			 in section 501(i)(4) of the Stewart B. McKinney Homeless Assistance Act (42
			 U.S.C. 11411(i)(4)).
					2911.Treatment as a
			 base closure law for purposes of other provisions of law
					(a)Definition of
			 base closure law in title 10Section 101(a)(17) of
			 title 10, United States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(D)The Defense Base Closure and
				Realignment Act of
				2013.
							.
					(b)Definition of
			 base closure law in other laws
						(1)Section 131(b) of
			 Public Law 107–249 (10 U.S.C. 221 note) is amended by striking
			 means and all that follows and inserting has the meaning
			 given the term base closure law in section 101(a)(17) of title
			 10, United States Code..
						(2)Section 1334(k)(1)
			 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law
			 103–160; 10 U.S.C. 2701 note) is amended by adding at the end the following new
			 subparagraph:
							
								(C)The Defense Base
				Closure and Realignment Act of
				2013.
								.
						(3)Section 2918(a)(1)
			 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law
			 103–160; 10 U.S.C. 2687 note) is amended by adding at the end the following new
			 subparagraph:
							
								(C)The Defense Base
				Closure and Realignment Act of
				2013.
								.
						2912.Conforming
			 amendments
					(a)Deposit and use
			 of lease proceedsSection 2667(e) of title 10, United States
			 Code, is amended—
						(1)in paragraph (5),
			 by striking on or after January 1, 2005, and inserting
			 from January 1, 2005 through December 31, 2005,; and
						(2)by adding at the
			 end the following new paragraph:
							
								(6)Money rentals received by the United
				States from a lease under subsection (g) at a military installation approved
				for closure or realignment under a base closure law on or after January 1,
				2006, shall be deposited into the account established under section 2906 of the
				Defense Base Closure and Realignment Act of
				2013.
								.
						(b)Requests by
			 public agencies for property for public airportsSection 47151(g)
			 of title 49, United States Code, is amended by striking section 2687 of
			 title 10, section 201 of the Defense Authorization Amendments and Base Closure
			 and Realignment Act (10 U.S.C. 2687 note), or section 2905 of the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note) and inserting
			 a base closure law, as that term is defined in section 101(a)(17) of
			 title 10,.
					(c)Restored
			 leaveSection 6304(d)(3)(A) of title 5, United States Code, is
			 amended by striking the Defense Base Closure and Realignment Act of 1990
			 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and
			 inserting a base closure law, as that term is defined in section
			 101(a)(17) of title 10,.
					
